22

V4

PERMIS DE KAIROUAN NORD

CONVENTION

CAHIER DES CHARGES

ET
ANNEXES
ENTRE

L'ETAT TUNISIEN

ET
l'Entreprise Tunisienne d'Activités Pétrolières
ET
Kuwait Foreign Petroleum Exploration Company

et Elf Aquitaine Tunisie
x PORTANT AUTORISATION DE

ET D'EXPLOITATION DE SUBSTANCES MINERALES

DU SECOND GROUPE

———00$00---

ENTRE LES SOUSSIGNES :

L'ETAT TUNISIEN (ci-après dénommé l'Autorité Concédante), représenté par

Monsieur Rachid SFAR, Ministre de l'Economie Nationale,

d'une part,

ET

L'ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES (ci-après dénommée "ETAP"),
Etablissement Public à caractère Industriel et Commercial, dont le siège est
à Tunis : 11, Avenue Khéréddine Pacha, représentée par son Président Directeur

Général, Monsieur Habib LAZREG dûment mandaté pour signer cette Convention,

ET

KUWAIT FOREIGN PETROLEUM EXPLORATION COMPANY (K.S.C.) (ci-après dénommée
"KUFPEC"), Société établie et régie selon les lois de droit Kovweitien dont le
siège social est à P.0. Box 26 565 Safat Kuwait, élisant domicile à Tunis,
Immeuble Saadi, 2e étage, Tour A-B, Route de l'ARIANA, représentée aux présente:
par son Directeur Général, Mersieur HAJI Mohammed Ali dûment mandaté pour

signer cette Convention,

ET

ELF AQUITAINE TUNISIE (ci-après dénommée "EAT"), Société Anonvme de droit

Français, dont le siège social est à Courbevoie (92), Place des Corolles, Tour
Aquitaine, France, et faisant élection de domicile au 118, Avenue de la Liberté
à Tunis, représentée aux présentes par son Directeur Général, Monsieur Maurice

JEANTET dûment mandaté pour signer cette Convention,

d'autre part.

QT
ETAP, RUFIFC 6

+£ sonjointe-

ment “Le Tituisire” Cotituiaire".

JL EST PREALABLEMENT EXPUSE CE QUI SUIT

ETAP, KUFPEC et EAT ont déposé conjointement en date
du ..... 0 3-HOV-1983 duveueeses une demande de Permis de recherche
et d'exploitation de substances minérales du second groupe
telles que définies à l'article deux du décret du ler Janvier
1953 sur les Mines. Le Permis demandé dit "Permis Kaircuan Nord”
comporte Mille Cinq Cent Soixante Neuf (569) périmètres élémentaires

(de 4 Km? chacun) d'un seul tenant.

ETAP, KUFPEC et EAT toutes satisfaisant aux conditions
et obligations définies dans l'article premier du décret du )3
Décembre 1948. ont demändé à être admises au bénéfice des dis-
positions spéciales prévues dans ledit décret sous réserve des
résultats de l'enquête publique qui sera ordonnée, à cet effet,
par arrêté du Ministre de l'Economie Nationale.

ETAP, KUFPEC et EAT ont fixé leurs pourcentages de parti-

cipation dans le Permis comme suit

ETAP 1 55 7
KUFPEC : 30 7
EAT 1 153

Elles ont décidé de conduire en commun les opérations de
recherche de substances cinérales du second groupe dans le Permis
ainsi que les opérations g'exploitation des gisements qui en

seraient issues.

Elles ont conclu un Cortrat d'Association en vue de défi-
nir les conditions et modalités de leur association ainsi que
les droits et obligations qui résulreront pour chacune d'elles
de la Convention et du Canier des Charges qui seront conclus
entre l'Etat Tunisien d'une part, et ETAP. KUFPEC et EAT d'autre

part, à l'occasion de l'actribution du Permis objet de leur

demande commune. a & {
Le permis de recherche, tel que céiimité à l'article 2 du Cahier des
Charges annexé à la présente Convention (annexe A), sera attribué à ETAP,
KUFPEC et EAT conjointement et dans l'indivision par un arrêté du Ministre
de l'Economie Nationale qui sera pubiié au Journal Officiel de la République

Tunisienne.

11 est entendu que les intérêts indivis dans ledit Permis sont les
suivants : |
ETAP : 552%
KUFPEC : 30 7
EAT .: 152%
ETAP, KUFPEC et EAT seront toutes trois admises au bénéfice des
dispositions spéciales prévues par le décret du 13 Décembre 1948, sous réserve
du résultat de l'enquête publique ordonnée à cet effet, conformément aux dis-

positions des articles 4 et 5 dudit décret

ARTICLE DEUX

Les travaux. d'exploration, de développement et d'exploitation des
substances minérales du second groupe, effectués par le Titulaire dans les
zones couvertes par le Permis de recherche visé ci-dessus, sont assujettis
aux dispositions de la présente Convention et à l'ensemble des textes qui lui
sont annexés et qui en font partie intégrante :

Annexe À : Cahier des Charges ;

Annexe B : Procédure concernant le contrôle des changes ;

Annexe C : Définition et carte du Permis

ARTICLE TROIS

Aux lieu et place des redevances stipulées à l'article premier de la
loi n°58-36 du 15 Mars 1958, chaque Co-Titulaire s'engage par la présente à
payer à l'Etat Tunisien :

}. Une "redevance proportionnelle” (ci-après désignée “redevance")
égale au taux de quinze pour cent (157), ée la valeur ou des quantités des
hydrocarbures bruts, liquides ou gazeux provenant des opérations réalisées dans
le cadre de la présente Convention et vendus ou enlevés par lui ou pour son compte

Le décompte et le versersnt de cette redevance proportionnelle, soit en
nature, soit en espèces, seront effectués suivant les modalités précisées au
Titre III (articles 23 à 29) du Cahier des Charges. Les versements ainsi effec-
tués par chaque Co-citulaire en application du présent paragraphe | seront con-

sicérés cor dépenses dééuctis

s pour ie calcul de ses hénéfices rets soumis

Y

Etat, au

puoiies ou nr'vés. #1 aux concessionnaires de services publics en rérunératior
de l'utilisation directe où indirecte par le Titulaire des voieries er réseaux
divers ou des services publics (tels que services des eaux, gaz, électricité,
P.T.T., etc.) confcrmément aux conditions d'utilisation définies au Cahier des
Charges.

b) la taxe de formalités douanières

c) les taxes sur les transports et sur la circulation des véhicules ;

4) les droits d'enregistrement. Toutefois, le droit proportionnel qui
serait applicable aux contrats relatifs à des opérations mobilières y compris
les contrats de ventes commerciales ne sera pas dû ;

e) le droit de timbre ;

f) la taxe unique sur les assurances ;

g) la taxe sur la valeur locative de locaux à usage de bureau et'ou
d'habitation ; ‘

h}) la taxe de formation professionnelle ;

i) les taxes payées par les fournisseurs de matériaux ou de produits
fournis au Titulaire, et qui sont normalement comprises dans le prix d'achat.
11 est entendu toutefois que le Titulaire est exonéré de la taxe de prestation
des services ;

3j) le droit fixe sur les concessions.

Les paiements effectués par chaque Co-Titulaire en application du
présent paragraphe 2 seront traités coœne des frais d'exploitation et seront
déductibles pour le calcul de ses bénéfices nets soumis à l'impôt visé eu parè-

graphe 3 ci-dessous.

Les majorations des droits, taxes et tarifs quelconques énumérés au
présent paragraphe 2 ne seront applicables au Titulaire que si elles sont com-

munément applicables à toutes les caté ories d'entreprises en Tunisie.
4 P

Il est précisé que la redevance mentionné au paragraphe | et les
droits, taxes et tarifs visés au paragraphe 2 du présent article seront tous

dûs, même en l'absence de bénéfice.
3 - Un impôt sur le revenu aux taux fixés ci-après, basé sur ses bé-

néfices nets au titre de ses activités sur le Permis “Kairouan Nord” soumises

à la présente Convention.

n”

Les taux de l'impôt sur le revenu seront fixés comme Su

SW 42

- $Soixante pour cent (00 %) pour use production totaie annuelle du Permis

iniérieure ou égaie à un million de tonnes >

riques (1.090.006 TM).

- Soixante cinq pour cent (65%) aussitôt et après que la production annuelle
totale du Permis dépassera un million de tonnes métriques (1.000.000 TA}
tout en restant inférieure ou égale à deux millions de tonnes métriques
(2.000.000 TM).

- Soixante dix pour cent (70 Z) aussitôt et après que la production annuelle
totale du Permis dépassera deux millions de tonnes métriques (2.000.000 TM)
tout en restant inférieure ou égale à trois millions de tonnes métriques
(3.000.000 TM).

- Soixante quinze pour cent (75 Z) aussitôt er après que la production totale

annuelle du Permis dépassera trois millions de tonnes métriques (3.000.000 TA)

tout en restant inférieure ou égale à quatre millions de tonnes métriques
(6.000.000 TM). | ‘

- Quatre vingt pour cent (80 2) aussitôt et après que la production totale

annuelle du Permis dépassera quatre millions de tonnes métriques (4.000.000 TH}.

11 est entendu qu'une fois un nouveau taux d'impôt correspondant à une
production annuelle donnée est atteint, celui-ci restera à ce niveau même lors-

que la production annuelle rechute par la suite à un niveau inférieur.

& - En contrepartie de ces versements prescrits au présent article
3, l'Etat Tunisien exonère chaque Cotitulaire de tous impôts, taxes, droits
et tarifs directs ou indirects, quelle qu'en soit la nature, déjà institués
ou qui seront institués par l'Etat Tunisien et/ou tous autres organismes ou

collectivités publiques, à l'exception de ceux énimérés ci-dessus.

Tout montant payé par chaque Cotitulaire ou pour son compte au ti-
tre de la taxe de formalités douanières frappant l'exportation des substances
minérales du second groupe produites par ou pour ce Cotitualire, sera considé-
ré comme un acompte sur le paiesent de l'impôt visé au paragraphe 3 du présent
article 3 et dû par leëic Cotitulaire au titre de l'exercice au cours duquel

ledit montant a été payé ou, à défaut, au titre des exercices ultérieurs.

Aucun impôt: ou taxe ne sera dû par les actionnaires des Co-Titulaires
sur les dividendes qu'ils recevront à l'occasion des activités des Co-Titulaires

en vertu de la présente Convention pour un quelconque exercice fiscal.

De même aucun paiement au titre desdits impôts ou taxes sur les

dividendes ne sera pas dû par les Co-Titulaires. ST Ÿ

A He —
ARTICLE 4 - 1 - Les bénéfices nets seront calculés de la même ranière
que pour l'impôt proportionnel de Patente, conformément aux règles fixées
par le Code ge la Patente à la date de signature de la présente Conven-

tion, sous réserve des dispositions de ladite Convention, en particulier :

_ l'amortissement des immobilisations corporelles et des
dépenses traitées comme des immobilisations en vertu du paragraphe 4
ci-dessous peut être différé, autant que besoin est, de façon à permettre
leur imputation sur les exercices bénéficiaires jusqu'à extinction con-

plèce ;

- tout solde non amorti de la valeur desdites immobilis

tions perdues ou abandonnées pourra être traité comme frais déductibles

æ titre de l'exercice au caurs duquel la perte ou l'abandon a eu lieu.

- pour chaque exercice bénéficiaire, l'imputation des charges

et amortissements sera effectuée dans l'ordre suivant :

a) report des déficits antérieurs,
b) amortissements différés,

c) autres amortissements,

2 - Les prix de vente retenus pour la dérerminetion de l'impôt sur

le revenu visé à l'article 3 ci-dessus, seront les prix de vente réalisés dans
les conditions stipulées à l'article 11 ci-dessous et à l'article 82 du Cahier
des Charges, sauf en ce qui concerne les ventes visées à l'article 80 du Ca-

hier des Charges pour lesquelles on retiendra le prix défini audit article S0.

3 - Pour la liquidation et le paiement de l'impôt sur le reveru.
visé à l'article 3 ci-éessus, chaque Cotitulaire déclarera ses résultats
et produira ses cozptes de résultats et ses bilans à l'appui de ses
déclarations au plus tard le 31 mai suivant la clôture de l'exercice

considéré (l'exercice correspondra à l'année du calendrier grégorien).

Chaque Cotitulaire règlera au plus tard le 30 Juin suivant
la clôture de l'exercice considéré le ‘montant correspondant à l'impôt

sur le rever.

4 - Les catégories suivantes de dépenses, effectuées en Tunisie

ou ailleurs, en exécution de la présente Convention à savoir :

- les dépenses de prospection &t de recherche

- les frais de forage non-compensés , ca

He —
- Jes coûts d'abandon d'un forage,

_ jes coûts des forages des puits non-productifs de
pétrole ou de gaz en quantités commercialisables,

- les frais de premier écablissement relatifs à l'organisation
et à la mise en marche des opérations pétrolières autorisées

par la présente Convention.

pourront être traitées au choix du contribuable intéressé,
après avoir décidé annuellement pour les dépenses de ces catégories faites
au cours de l'exercice fiscal en cause,-soit comme des frais déductibles
au titre de l'exercice fiscal dans lequel ils auront Été encourus, soit
comme des dépenses d'immobilisations à amortir à un taux à déterminer
annuellement par l'intéressé à la date à laquelle il fixe son choix. Ledit
taux ne dépassera pas vingt pour cent (20 7) pour les dépenses de prospec-
tion et de recherche encourues avant une découverte, ni dix pour cent {10 3)

pour les dépenses encouTues après ladite découverte.

5 - Pour les dépenses effectuées en Tunisie ou ailleurs, en
exécution de la présente Convention, et relatives aux forages productifs
de développement et aux équipements et installations d'exploitation des
gisements, de production et de stockage, de transport et de chargement
des hydrocarbures, le Eaux d'amortissement retenu sera déterminé annuel-
Jement pour l'exercice fiscal en cause Par le contribuable intéressé sans
que ledit taux puisse dépasser vingt pour cent (20 Z),en ce qui concerne les
équipements et installations utilisés ou situés en mer. Pour les installations
à terre, les taux seront ceux généralement pratiqués dans l'industrie pétro-

lière internationale.

Les déductions au titre de l'amortissement seront autorisées

jusqu'à amortissement complet desdites dépenses.

6 - Les expressiors ci-après sont définies comme suit :

a) "les dépenses de prospection et de recherche" cozprendront :

- les dépenses pour les travaux d'ordre géologique, géophysique

et assimilés.

- les dépenses des forages d'exploration, y compris le premier
forage de jécouverte dans chaque gisement de pétrole ou de gaz, ainsi

que cous les puits non productifs ou secs (à l'exclusion toutefois d

LS RE
iorrement, d'expi

route dépense de of ou de production).

- Les dépenses d'administration générale et autres frais
généraiun assimilés, qui ne peuvent être directement affectés aux activités
de recherche ou aux activités d'exploitation et qui, aux fins d'æortis-
sement et de déduction, feront l'objet d'une répartition entre les dé-
penses de recherche et les dépenses d'exploitation, suivant la propor-
tion existant entre les dépenses directes de recherche et les dépenses

directes d'exploitation.

b}) ‘Les frais de forage non-compensés" désignent tous les frais
de carburant, de matériaux et de matériel de réparation, d'entretien,
de transport, de main-d'oeuvre et de rémunération de personnel de toutes
catégories, ainsi que les frais assimilés nécessaires pour l'implantation,
les travaux de forage, les essais, l'entretien et l'approfondissement
des puits, et les travaux préparatoires pour ces opérations, ainsi que

tous les frais afférents auxdites opérations.

7 - Pour la détermination des bénéfices nets soumis 3 l'impôt
visé au paragraphe 3 de l'article 3 ci-dessus, les activités assujetties
à la présente Convention seront traitées par chaque Cotitulaire séparé-

ment de ses autres activités en Tunisie.

À cette fin, chaque Cotitulaire tiendra en Tunisie une comptabi-
lité en dinars où seront enregistrés tous les frais, dépenses et charges
encourus par lui au titre des activités assujetties à la présente
Convention, y compris les ajustements nécessaires pour corriger les pertes
o gains qui résulteraient, sans ces ajustements, d'une ou plusieurs

zocifications intervenast €ens les taux de change entre le dinar et la

monnaie nationale du Cotitulaire en cause dans laquelle lesdits frais,
éépenses et charges ont Été encouTus par ledit Cotitulaire (étant entendu
qu ces ajustements ne seront pas eux-mêmes considérés come un bénéfice

=pôt sur le revenu susvisé).

ou une perte aux fins de 1°

ARTICLE 5 - Avant le acis de décerbre de chaque année, le Titulaire
notifiera à l'Autorité Concédante ses programmes prévisionnels de travaux

d'exploration et d'exploitation pour l'année suivante, accompagnés des

prévisions de dépenses. Le: Titulaire avisera aussi l'Autorité Concédarte

Le Titulaire convient que le choix de ses entrepreneurs et
fournisseurs sera effectué par appel à la concurrence et d'une manière
compatible avec l'usage dans l'industrie pétrolière internationale. À cette
fin, tous les contrats où marchés (autres que ceux du personnel et ceux
occasionnés par un Cas de force majeure), dont la valeur dépasse l'équi-
valent de cent mille dollars US (100.000) seront passés à La suite d'appels
d'offres ou de larges consultations, dans le but d'obtenir les conditions
les plus avantageuses POUuT le Titulaire, les entreprises consultées étant
toutes placées sur un pied d'égalité. Toutefois, le Titulaire sera dis-
pensé de procéder ainsi dans les cas où il fournira en temps utile à

l'Autorité Concédante les raisons justificatives d'une telle dispense.

ARTICLE 6 - Le Titulaire conduira toutes les opérations avec diligence,

en bon “père de famille" et selon les règles de l'Art appliquées dans
l'industrie pétrolière internationale, de manière à réaliser une récupé-
ration ultime optimum des ressources naturelles couvertes par son Permis

et ses concessions. Les droits et obligations du Titulaire en ce qui
concerne les obligations de travaux minima, la protection contre les déblais,
les pratiques de conservation de gisement, les renouvellements, l'abandon, -

la renonciation seront tels qu'il est précisé dans le Cahier des Charges.

ARTICLE 7 - En contrepartie des obligations énoncées ci-dessus, L'ETAT

Tunisien s'engage PâT les présentes :
1} A accorder au Titulaire les renouvellements de son Permis

dans les conditions prévues aux articles 3 à 9 inclus et à l'article 21
du Cahier des Charges.

2) À attribuer æ Titulaire des concessions minières dans les
conditions fixées par les décrets du ler janvier 1953 et du 13 décerdre

1948 et par le Cahier des Charges.

Les concessions seront accordées pour une durée de cinquante
(50) années, à compter de la date de publication au Journal Officiel de
la République Tunisienne des arrêtés qui les octroient aux conditions

précisées dans le Cahier des Charges.

3) a) À ne pes placer, éirectement ou indirectement sous un

régime exorbitant du droit co=mn, le Titulaire et/ou les entreprises |

sous-traitantes utilisées par ie Titulaire en vue de la réalisarion des

activités envisagées par la présente Convention. ST
b) 4 ne pas auçrenter les droits d'enregistrement ou éroits

fixes auxquels sont assujettis les titres miniers concernant les substan-
ces minérales du second groupe, tels qu'ils sont fixés au mouent de la
signature de la présente par le décret du ler janvier 1953 sur les Mines
et les textes modificatifs subséquents, si ce n'est pour les réviser

proportionnellement aux variations générales des prix en Tunisie.

. 4) A exonérer Île Titulaire et tout entrepreneur que le Titulaire
pourra utiliser soit directement par contrat, soit indirectement par

sous-contrat :

a) de la taxe sur les prestations de services qui serait dûe

ä l'occasion des opérations réalisées avec le Titulaire ;

b}) de toutes taxes portuaires et autres droits ayant trait
aux mouvements et stationnements des bateaux et aux aéronefs utilisés
à des fins de recherche, d'exploitation et d'exportation, dans les zones
maritimes couvertes par le Permis, ainsi que pour le transport, aller-
retour aux lieux desdites opérations, à l'exception des taxes et droits
frappant les navires chargeant dans un port commercial tunisien des

hydrocarbures produits par le Titulaire.

5) a) A autoriser le Titulaire et tout entrepreneur qu'il pourra
utiliser, soit directement par COntTat, soit indirectement par sous-contrat,
à importer en franchise de droits de douane et de tous impôts ou taxes
prélevés à l'occasion de l'importation de marchandises, y compris toutes
taxes sur le chiffre d'affaires (à la seule exception de la taxe de forma-
lités douanières, T.F.D.) tous appareils (notamment appareils de forage),
œtillage, équipement et matériaux destinés à être utilisés effectivenent
sur les chantiers pour les opérations de prospection, recherche, exploi-

tation et exportation et poux le transport aller-retour aux chantiers des
opérations du Titulaire, sans licence d'importation, qu ‘ils soient en
adnission temporaire ou aux fins de consommation et d'utilisation. Il est
entenéu, toutefois, que cette exorération ne s'appliquera pas aux biens
où marchandises de la nemre de ceux décrits dans le présent paragraphe
et qu'il sera possible de se procurer en Tunisie, de type adéquat et

de qualité comparable, ä un prix comparable aux prix de revient à l'impoor-

tation desdits biens ou marchandises s'ils étaient importés.

gi le Titulaire, son entrepreneur où son sous-traitant a l'inten-
tion de céder ou de cransférer des marchandises importées en franchise
de droits et taxes, comme mentionné ci-dessus dans le présent sous-

paragraphe a), i? devra le déclarer à l'ädministration des douanes avant
la réalisation de ladire cession ou dudit transfert, et à moins que la ces-
sion où le transfert ne soit fait à une autre Société ou Entreprise jouissant
de la même exonération, lesdits droits et taxes seront payés sur la base

de la valeur de la marchandise au moment de la vente.

b) À ce que tous les biens et marchandises importés en franchise
en application du sous-paragraphe a) ci-dessus pourront être réexportés
également en franchise, sous réserve des restrictions qui pourront être

édictées par l'ETAT TUNISIEN en période de guerre ou d'état de siège.

6) À ce que les substances minérales du second groupe et leurs
dérivés produits en application de la présente Convention et du Cahier des
Charges puissent être exportés, transportés et vendus par chaque Cotitulaire
comme son propre bien, sans restrictions, et en franchise de toutes taxes à
l'exportation, taxes sur les ventes et droits, à l'exception de la taxe de
formalités douanières (T.F.D.), sous réserves des mesures restrictives qui
pourraient être édictées par l'ETAT TUNISIEN en période de guerre ou d'état
de siège et sous réserve des dispositions prévues à l'article 12 de 1a pré-
sente Convention et aux articles 26, 2B et 80 du Cahier des Charges.

1) A faire bénéficier le Titulaire pour le ravitaillement en carbu-
rants et combustibles de ses navires et autres embarcations, du régime spé-

cial prévu pour la marine marchande,

8) À accorder, ou à faire accorder au Titulaire le plein et entier
bénéfice de toutes les éispositices de la présente Convention, y compris ses
annexes, à l'effet de réaliser les opérations en vue desquelles elles sont

conclues.

Au cas où le Titulaire procéderait à la cession ou au transfert en
totalité ou en partie de son perzis de recherche ou de sa ou ses concession(s
à ce qu'un tel transfert ou cession ne donne lieu à la perception é'aucun
impôt, droit ou taxe de quelque rature que ce soit. existant actuellesent où
qui serait ultérieuresent créé par 1'EIAT TUNISIEN ou par une quelconque

autorité ou collectivité.

En cas de cession effectuée conformément à l'article 8 ci-dessous.
à ce que toutes les dépenses effectuées par le cédant en application de la
présente Convention et du Cahier des Charges pourront être reprises par le
bénéficiaire de la cession dans sa propre comptabilité, et ceci à quelque

fin que ce soit, notamment, sans que ce qui suit

U ue
soit une limitation, aux fins des obligations découlant l'article 3
de la présente Convention et aux fins ées obligations des travaux minima

stipulées au Cahier des Charges.

9) A ce que KUFPEC et EAT, pour les opérations réalisées dans
le cadre de la présente Convention, soient assujetties à la règlementation
des changes en vigueur en Tunisie telle qu'aménagée par la procédure ar-
rêtée à l'Annexe B de la présente Convention et qui en fait partie inté-

grante.

ARTICLE 8 - Est interdite, sauf autorisation préalable donnée à l'Autorité
Concédante, l'aliénation totale ou partielle, sous quelque forme que ce
soit, des droits détenus par chaque Co-Titulaire dans le Permis de recherche

ou dans toute Concession d'exploitation qui en serä issue.

Nonobstant les dispositions de l'alinéa précédent et celles des
articles 25, 49 et 64 du décret du ler janvier 1953, chaque Co-Titulaire
Lu Permis ou de Concession peut sans’ autre demande, autorisation, agrément,
cexte réglementaire ou législatif, céder en partie ou en totalité les
intérêts indivis qu'il détient dans le Permis ou dans toute Concession
qui en sera issue à une ou plusieurs sociétés affiliées au cédant, sous

réserve d'en aviser l'Autorité Concédanté par écrit.

Toutefois, en ce qui concerne les sociétés cessionnaires l'agré-

ment de l'Autorité Concééante demeurera nécessaire :

1 - Si le cédant détient moins de cinquante pour cent {50 2)

des droits de vote dans les assesblées de la société cessionnaire ;

2 - Si le cessionnaire es: une société qui détient moins de cin-
quante pour cent (50 Z) des droits de vote dans Îes assemblées de la socié-

té cédante ;

3 - Si le cessionnaire est une société dans les assemblées de
laquelle moins de civquante pour cent (50 4) des droits de vote sont dé-

tenus par le cédant et/ou les acticanaires du cédant ;

& - Si le cessionnaire, mène affilié au cédant, est une société
constituée conformément à la législation de l'un quelconque des pays n'en-
tretenant pas de relations diplonatiques avec la République Tunisienne ou

une société ayant son siège dans l'un de ces pays.

ARTICLE 9 : En cas de cession des intérêts indivis détenus pât un Co-Titu-
jaire dans le Permis de recherche ou dans toute concession qui en sera issue,
le bénéficiaire de la cession assumera tous les droits et obligations du
cédant découlant de la présente Convention et de ses annexes, notamment

ceux stipulés aux articles 3 et 4 ci-dessus, ainsi que les obligations de

travaux minima stipulées au Cahier des Charges.

ARTICLE 10 - Le Contrat d'Association conclu entre ETAP, KUFPEC et EAT ainsi
que les éventuels avenants le complétant ou le modifiant seront soumis à

l'approbation de l'Autorité Concédante.

ARTICLE 1} - Chaque Co-Titulaire s'engage à commercialiser les hydrocarbures
extraits dans Les meilleures conditions économiques possibles et, à cer ef-
fet, ii s'engage à procéder à leur vente dans la mesure du possible, par

appel d'offres où larges consultations.

ARTICLE 12 - Si l'exécution des dispositions des présentes par une Partie

est retardée par un Cas de force majeure, le délai prévu pour ladite exécu-
tion sera prorogé d'une période égale à celle durant laquelle la force ma-
jeure aura persisté, et la durée de validité du Permis ou de la Concession,

suivant le cas, sera prorogée en conséquence sans pénalité.

ARTICLE 13 - Tout différend découlant de la présente Convention sera ‘tranché
définitivement suivant le Règlement de Conciliation et d'arbitrage de la
Chambre de Comerce Internationale par un où plusieurs arbitres nommés con
fomément à ce règlement.

La loi et la procédure applicables seront celles de la législation

tunisienne.

Le lieu de l'arbitrage sera Genève. <<
ARTICLE je — La présenté Ceivention et j'ensonble des textes qui v sent

annexés, le Contrat é'isso tion cenciu entre ETAP, RUFPEC et Ea° visé

3 j'arcicle O ci-dessus ei 525 éventuels avenants sont dispensée des

droits de timbre. 1ls seront enregistrés sous le régime du éroit fixe,

aux frais du Titulaire.

ARTICLE 15 - La présente Convention, prend effet à dater de la publication

av Journal Officiel de la République Tunisienne de l'arrêté du Ministre

de 1' Economie Nationale, attribuant le permis conjointement à ETAP, KUFPEC

et EAT, sous réserve de l'approbation des présentes par loi.

Fait à Tunis en cinq exemplaires

originaux, le 04 NOV 1983

. : :
. Ministre de l'Edonomie Nationale

Pour Kuwait Foreign Petroleum

Exploration Company (K. S. C.)
HAJI Mohammed Ali
Directeur Général

président Directeur Général

?
| ru nevitaige fuisie
oo X Law wi

évrice JEASTET _ -_ ——
AT Dirdcteur Général
CAHIER DES CHARGES
SOMMAIRE

PAGE

ARTICLE 1 : Objet du présent Cahier des Charges........... ... 6

TITRE PREMIER- TRAVAUX PRELIMINAIRES DE RECHERCHE — ZONES DE PROSPECTION

ARTICLE 2 : Délimitation du Permis initial..... nosverssssesse 7
ARTICLE 3 : Obligations des travaux minima pendant la pre-
wière période de validité du Permis.............. 7
ARTICLE 4 : Justification du montant des travaux exécutés.... 10
ARTICLE 5 : Renouvellement du Permis........ os... {it

ARTICLE 6 : Réduction volontaire de surface : renonciations
au Permis..-...sessessosserensecss

ARTICLE 7 : Non-réalisation du minimum de dépenses........... 13

ARTICLE 8 : Libre disposition des surfaces rendues........... 13

Validité du Permis en cas d'octroi d'une
concessiome....sssssererenseseneressseressoses Là

À
Ê

ARTICLE 10 : Disposition des hydrocarbures tirés des recher-

CheS..sosssssesssssessesenemenenesesessees ces. 14

TITRE II - DECOUVERTE ET EXPLOITATION D'UN GITE

tion d'une découverte.........ss.sses

ARTICLE 1) : Lé*

ARTICLE 12 : Detroi d'une concession de plein droit.......

ARTICLE 13 : Octroi d'une concession au choix du
Titulaire. sossessserssmesesssessnneee eussssssesse 17

ARTICLE J4 : Cas d'une autre découverte située à l'extérieur
é'une concession......

Obligation de reconnaître le gisement............ 19

à
Ê

ARTICLE 16 : Blocage provisoire des moyens de recherche
sur une des concessions...... sosvonesesenssssesce 19

ARTICLE 17 : Obligation d'exploiter....................... 25

ARTICLE 18 : Exploitation spéciale à la demande de l'Autorité
TT — Concédante.--.-....ss.es..sssssssersnsessssssesse 20
ARTICLE 19

ARTICLE 20

ARTICLE 21

TITRE III -

: Dispositions spéciales concernant les gisements
de gaz n'ayant pas de relations avec un
gisement d'hydrocarbures liquides........-........... 22

Durée de la concession

Prolongation du Permis de recherche en cas de
découverte....... .

REDEVANCES, TAXES ET IMPOTS DIVERS

ARTICLE 22

ARTICLE 23

ARTICLE 24
ARTICLE 25

ARTICLE 26

: Droit d'enregistrement et redevances superficiaires.. 26

: Redevance proportionnelle à la production et impôt
sur les bénéficesi---ere-.s.s..... sessssssoss.ee 26
: Choix du paiement en espèces ou en nature............. 27

: Modalité de perception en espèces de la redevance
proportionnelle sur les hydrocarbures liquides....... 28

: Perception en nature de la redevance proportion-

nelle sur les hydrocarbures liquides................. 30
ARTICLE 27 : Enlèvement de la redevance en nature sur les
hydrocarbures liquides............ ssssvessersesessese 30
ARTICLE 28 : Redevance due sur le gaz................sse.s.csese . 3
ARTICLE 29  : Redevance due sur les solides.............
TITRE IV - ACTIVITES ANNEXES DES INSTALLATIONS DE RECHERCHE ET
D'EXPLOITATION DU TITULAIRE
ARTICLE 30 : Facilités données au Titulaire pour ses installa-

ARTICLE 35

tions annexes....-..-........ ses. nossenesssnsssses 36

: Installétions ne présentant pas up intérêt public

général......... anseserressssssssssnssse nossssssssses 37
: Dispositions applicables aux pipe-lines .. 39
: Utilisation par le Titulaire de l'outillage

publie existant..... ennssesensesse sossssessssss 80
: Installations présentant un intérêt public général

effectuées par l'Autorité Concédmte (ou ses ayants

éroit) # la ée=sende du Titulaire........... serons. 40

: Ipstailations présentant un intérêt public général
exécutées par le Titulaire. Concession ou auterisa-
tion d'outillage pubiic...................s..esse -2

ARTICLE 36
EEE

ARTICLE 37

Durée des autorisations ou des concessions
consenties pour les installations annexes
du Titulaire............. norseereeessesssse ons.
: Dispositions diverses relatives aux autorisations
ou concessions autres que la concession
: Dispositions applicables aux captages et
adductions d'eau....... uses toseesessesssonsss .

: Dispositions applicables aux voies ferrées........

: Dispositions applicables aux installations de
chargement et de déchargement maritimes...........

Centrales thermiques..............................

: Substances minérales autres que celles du
deuxième groupe..-....-........ sesseseenenssese …

:, Installations diverses............. ssssesssssssses

SURVEILLANCE MINIERE ET DISPOSITIONS TECHNIQUES

Documentation fournie au Titulaire par l'Autorité

concédante....s.s.ssseresess eusesesnosensessesses
: Contrôle technique....... NET TETE EEE SEE EEEEE
: Application du Code des Eaux...................... |
: Accès aux chantiers.......sssressssresenseensesse
3 obligation de rendre compte des travaux...........
: Camet de forage... sons...

: Surveillance géologique des forages..

5 Contrôle technique des forages........ unssssssssse
: Compte-rendu mensuel d'activités....,..............
3 Arrêt €un forage... ssssessseensenensee
: Corpte-rerdu de fin de forage.....................

: Dispositions particulières applicables aux groupes
de forage d'étude ou de développement... eo... ..

z Essais des forages...-........ énssssssssssssscrsne

mn
0

53

S _yuge

cts
ARTICLE 57
ARTICLE 58

ARTICLE 59

: Compte-rendu annuel d'activités..... éresssessssessee
: Exploitation méthodique d'un gisement...............

: Contrôle des forages productifs

ARTICLE 60 : Reconnaissance et conservation des gisements.......
ARTICLE 61 : Coordination des recherches et des Exploitations
- faites dans un même gisement par plusieurs exploi-
‘ tants différents.....
ARTICLE 62 : Obligation générale de cormuniquer les documents....
ARTICLE 63 : Unités de MESUTES...ereseenesemsrseeneernnenree .
ARTICLE 64 : Cartes et plans.............-... vosssssssessereses
ARTICLE 65 : Bornages, Rattachement aux réseaux du Service
Topographique .......-.--... eosssresesssenesesness .
ARTICLE 66 : Caractère confidentiel des documents fourmis par
le Titulaire-...sesesessersseseseese
ARTICLE 67 : Définition des forages d'études, de prospection;
ESS ee Û
d'aporéciation et de développement-----ssereses-ese
TITRE VI - PROLONGATION, EXPIRATION, RENONCIATION, DECHÉEANCE
DE LA CONCESSION
ARTICLE 68 : Droit préférentiel du Titulaire en cas de nouvel-
les concessions. esssssesrsnece
ARTICLE 69 : Obligation de posséder en propre et de maiotenit
en bon état les ouvrages revenant à l'Autorité
Concédante.....-.-.
ARTICLE 70 : Responsabilité de l'Autorité Concédante vis-à-vis
ées tiers après la reprise de la concession.........
ARTICLE 7} : Retour à l'Autorité Concédante des installations
EE — : : : A ;
du Titulaire en fin de concession par arrivée au
TelDEennronsmmesrenmssoememmenenseneeenesenerreetene
ARTICLE 72 : Retour à l'Auterité Concééante des installations
faites dans les dix (10) dernières années de la
concession... PPS EEE EE EEE EEE TEE
ARTICLE 73 : Pénalités en cas de retard dans la remise des

ARTICLE 74
AR —

ARTICLE 75

Fr

installations......-... PRE EEE EEE EE EEEEEEECEEEE

Faculté de rachat des installations non mention-
nées à l'Article 71......... sue sossssrssoseses

: Exécution des travaux d'entretien des installations

faisant retour à l'Autorité Concédante....-......-. <.

65

66

69

69

72

T8

7?

78

ARTICLE 76

Travaux de préparation de l'exploitation

future........... sonne ssesesssseseesessessssessee 79
ARTICLE 77 : Renonciation à la concession........ anesseenreeseess 80
ARTICLE 78 : Cas de déchéance....... sessessnessees ensneree success 8}
ARTICLE 79 : Défaut de demande de la concession dans le délai
prescrit après une découverte................ vos. 82
TITRE VII - CLAUSES ECONOMIQUES
ARTICLE 80 : Réserves des hydrocarbures pour les besoins de
l'Economie Tunisienne..........erseseseesssese .….. 83
ARTICLE 81 : Utilisation des gaz......... 84
ARTICLE 82 : Prix de vente des hydrocarbures bruts liquides...... 86
TITRE VIII - DISPOSITIONS DIVERSES ,
ARTICLE 83 : Election de domicile sense. sesssssssossse esssessrse 87
ARTICLE 84 : Hygiène publique.......--...cssensesessce 87
ARTICLE 85 : * Législation du travail. cusssssssssseee essor 87
ARTICLE 86 : Nationalité du personnel... sssussessssseseres 87
ARTICLE 87 : Formation de techniciens en matière de recherche
d'hydrocarbures....sssssssssreseseteeteneteetettt 87
ARTICLE 88 : Admission et circulation du personnel étranger... 88
ARTICLE 89 : Recours aux offices publics de placement...-.....-°. 88
ARTICLE 90 : Matériel et entreprises. r...ssesesssessseseeteret 88
ARTICLE 91 : Représentant agréé du Titulaire....-..csesessesevee 89
ARTICLE 92 : Défense Nationale et Sécurité du Territoire... 89
ARTICLE 93 : Ces de force majeure... .. 89
ARTICIE 94 : Dispositions partiqulières......cesssesessssesee 90
RTICLE $5 : Droitsde ticèbre et é'enregistrement....s..ss-essesee 91
ARTICLE 96 : Ispression des textes ssssergessessensesesensessesse 91

St

CAHIER DES CHARGES

Annexé à la Convention portant autorisation de recherche et d'exploita-
tion de substances minérales du second groupe dans le Permis dit
“permis Kairouan Nord”,

ARTICLE PREMIER : Objet du présent Cahier des Eharges

Le présent Cahier des Charges qui fait partie intégrante de la Convention
portant autorisation de recherche et d'exploitation de substances miné-
rales du second groupe dans le permis dit "Permis .Kaïropan. Norg.n
(ci-après dénommé le Permis), a pour objet de préciser les conditions
dans lesquélles l'Entreprise Tunisienne d'Activités Pétrolières "ETAP"»
Kuvair, Forein. Perrpleuv. Exploration. Fonpany. {K.5.C.) * RUFPES "
et.Elf.Aaviteine. Tunisie. “ EAT."

ci-après désignées conjointement par l'expression "le Titu-

jaire" et individuellement par l'expression “le Cotitulaire".

] - Effectueront des travaux ayant pour objet la recherche des gîtes
de substances minérales du second groupe éans la zone relevant de
la juridiction tunisienne définie par l'arrêté du Ministre de
l'Economie Nationale dont il sera questio® à l'ärticle 2 ci-après.

2 - Procëderont dans le cas où ils auraient découvert un gîte exploi-

table desdites substances, au développement et à l'exploitation de

ce gîte. = c
à

M \

TRAVAUX PRELIMINAIRES DE RECHERCHE-ZONES DE PROSPECTION

ARTICLE DEUX : Délimitation du Permis Initial

La zone dont il est question à l'article I ci-dessus sera délimitée par le
Permis qui sera attribué à ETAP, KUFPEC et EAT conjointement et dans l'indi-
vision par arrêté du Ministre de l'Economie Nationale. Cet arrêté sera publié

au Journal Officiel de la République Tunisienne.

mètres carrés (6276 Ko2).

ARTICLE TROIS : Obligations des travaux minima pendant la première période de

validité du Permis.

1. Pendant la première période de validité du Permis qui est fixée à quatre
ans, le Titulaire s'engage à effectuer des travaux de recherche conformes
aux règles de l'art et régulièrement poursuivis, dont le coût dûment jus-
tifié (PO), sera au moins égal à ur montant de quinze millions de Dollars
représentant pour cette première période de validité du Permis le programme
de travail suivant :

a) une campagne sismique de miile kilomètres (1000) de profils sur la zone

couverte par le Permis.

b) le forage de quatre (4) puits d'exploration ayant pour objectif l'explo-
ration des réservoirs du Tertiaire inférieur et du Mésozoïque. Les pro-
fondeurs minima des puits seront, Sans que l'orére indiqué ci-après i=-
plique un ordre chronologique de réalisation. peur le ler, 2e, 3e et -e
respectivement de 2.6007, 3.100x, 3.100 er 4.G00 où la base éconssique
telle que définie par le 108 prévisionnel du forage (ie the econosic
basement as defined by the drilling prognosis).

Le forage du premier puits d'exploration comsencera a plus tard cix huit
(18) mois après la date de la publication du Journal Officiel de la
République Tunisienne de l'arrêté institutif du Permis.
2. Pour tenir compte des variations dans les prix susceptibles de survenir pen-
gant la durée de validité du Permis,le montant des dépenses réalisées par
Jiculaire sera révisé de la manière céfinie ci-après : - rs
a)

La dépense réelle faite par le Titulaire, et prise en compte dans les
conditions stipulées à l'article 4 ci-après, sera corrigée par une
formule linéaire faisant intervenir forfaitairement plusieurs incex
de base dits À, B, C, F convenus à l'avance de façon à refléter
aussi fidélement que possible l'incidence, sur le coût des travaux

de recherches d'hydrocarbures effectués en Tunisie, des variations

. générales des conditions économiques en Tunisie et à l'étranger.

b)

Les index de base À, B, €, F entreront respectivement pour a 3, bZ,
ce %, £ % dans l'appréciation de La variation relative du coût des

travaux.

si Ao, Bo, Co, Fo sont les valeurs des index de base au moment de
l'octroi du Permis initial, et si A, B, C, F sont les valeurs des
mêmes index de base à l'instant considéré, on admettra que la
dépense D effectuée au même instant correspond forfaitairement

à une dépense Do effectuée au moment de l'octroi du Permis initial
telle que :

Ao Bo _Cô. , £ Fo

OL C

Do = D'{a

Pour appliquer la correction, on considèrera des tranches succes
sives constituées par une année grégorienne ou par une fraction
d'année grégorienne.

Per ailleurs, on comparera les valeurs de chaque index de bese au
precier jour êu mois qui suit l'octroi du Persis initial {soit 4e,
Bo, Co, Fo,) et du mêne index de base au prerier jour du nêze mois

de l'année grégorienne en cause (soit A, B, C, F).

On muitipliera la dépense réelle engagée par le Titulaire pendant
ladite année grégorienne par la some ées produits obtenus en
œultipliant chaque rapport des valeurs relatives des inéex de base
tels que :

. Bo,
18.

_4o_
à

par le coefficient afférent à cheque index tel que 2, D, €, 5.

obtiendra ainsi le montant annuel révisé pour cette année.

$ AM
Enfin on effectuera la somme des montants annuels révisés obtenus comme il
est expliqué ci-dessus, pour l'ensemble des différentes années grégoriennes
intéressées par la période de validité du Fermis et on comparera cette

somme Pi au chiffre PO indiqué au paragraphe } du présent article.

si Pl est au moins égal à PO, le Titulaire sera réputé avoir satisfait à

la condition des travaux minima.

Si PI est inférieur à PO, l'Autorité Concédante pourra faire jouer Îles

dispositions prévues à l’article 7 ci-après.

Le montant des travaux minima s'entend pour l'ensemble des périmètres élé-
mentaires constituant la surface 50 visée au dernier alinéa de l'article 2

précédent.

Les index de base A, B, C, F ainsi que les coefficients a, b, c, f, (tels
que : atbre+f = 1002): seront déterminés forfaitairement, et une fois pour
toute, sous la réserve explicitée au paragraphe 6 du présent article, au
moment de la signature par le Titulaire de la Convention et son Cahier des
Charges. Ces index et coefficients auront les significations ou valeurs

explicitées ci-dessous.

L'index de base À sera l'indice : Whole Sale Price Index - Output of Broad
Sectors of Industry - Home Sales - Products of Manufacturing Industries
@ther Than Food, Drink and Tobacco, Publiés dans le bulletin mensuel

“ Monthly Digest of Statistics ” (H.M.S.0. Londres - Angleterre).

L'index de base B sera : Index of Average Barning, Publiés dans le bulletin
mensue: "Monthly Digest of Statistics” (B.M.S.0. Londres - Angleterre).

L'index de base C sera le “Whole Sale Price Index" relatif au “Oil Fieïd
Machinery and Tools", calculé et publié par “U.S. Department of Labor ,

Bureau of Labor: Statistics U.S.A."

L'index de base F sera le “Salaire Minimux interprofessionnel Garanti" en

Tunisie, publié au Journal officiel de la Répubiique Tunisienne.

Les inex A,B,C, seront ramenés au millime en prenant en co=pte pour Ac,Bo,
Co respectivement les taux de change moyens officiels {achat et vente) effec-
tivement pratiqués par la Banque Centrale de Tunisie le premier jour du mois
qui suit la délivrance du Permis initial et pour A,B et C respectivement

chaque année, ceux du premier jour du même mois de ladite année.

fr K 448
De plus, les index 4, B, C, F seront convertis de façon à ramener

chaque index de base Ao, Bo, Co, Fo à la valeur de 100.

Les coefficients a, b, €, f ont les valeurs suivantes :

a = Trente pour Cent +... éessesessseses … 30 7
b = Vingt pour cent .--.--... messe éusrssssesoossesees 20 Z
c = Quarante pour Œent srssemmerseensmesesmeenseseeeese 40 7
f = Dix pour cent --.s.sses-eesseseeree éessssse sous. 10 7

a+b+ce+f= 30 +20 + 40 + 10 .…

6 - Il se peut que pendant la longue période d'application de 1a méthode
de révision définie ci-dessus, les prix intérieurs tunisiens ec les
prix pratiqués à l'Etranger varient relativement dans une très forte
proportion et que la méthode de révision convenue entre les Parties
au moment de l'octroi du Permis Initial cesse de représenter, même
approximativesent, les variations réelles du coût des recherches

d'hydrocarbures en Tunisie.

L'Autorité Concédante et le Titulaire conviennent de ñ'apporter aucune
modification aux index de base et à leur coefficient, tant que les
variations relatives, par comparaison avec les conditions initiales,

du rapport entre la somme des index À + F + B, et l'index C (les

index ayant Été ramenés au millime et convertis comme indiqué ci-dessus)

ne dépasseront pas 20 Z en plus ou 17 Z en moins.

Si une telle éventualité se produisait, la méthode de révision énoncée
au présent Article pourra être dénoncée par l'une quelconque des deux

Parties.

Dans ce cas, l'Autorité Concédante et le Titulaire se concerteront pour
corriger les inéex de base et les coe“ficients correspcnéants, de
telle manière que la méthode de révision êu moztant des travaux puisse
être ajustée plus exactement aux conditions éconociques du monent.

ARTICLE QUATRE : Justification du montant des travaux exécutés

Le Titulaire est tenu de justifier vis-ä-vis de l'Autorité Concédante ie

pontant des travaux de recherche effectués par lui pendant la durée de
validité du Permis. <

fr
Seront admis notamment dans l'appréciation des dépenses minima, et sous

réserve qu'ils soient appuyés de dues justifications :

a) Les dépenses réelles engagées par le Titulaire pour le fonctionnement

direct de ses travaux de recherche ;

| b) Les frais réels de déplacement, de passage ou de voyage, engagés pour
le personnel du Titulaire destiné à travailler normalement en Tunisie,

et pour les familles dudit pérsonnel ;

© ce) Les frais, salaires où honoraires réels des experts et spécialistes
employés par le Titulaire à l'occasion de ses travaux de recherche

effectués en Tunisie ;

d) Les frais réels d'établissement de toutes cartes et études nécessaires

aux travaux du Titulaire ;

e) Les frais d'assistance technique aux termes des contrats de service qui

seront conclus par le Titulaire et notifiés à l'Autorité Concédante ;

f) Les frais généraux de service et d'Administration, dûment justifiés,
encourus par le Titulaire en relation directe avec le Permis à concur-
rence d'un maximum de dix pour cent ( 10 Z) du montant des dépenses
réelles précédentes.

ARTICLE CINQ : Renouvellement du Permis

Ce=rormésent aux dispositions de l'article 39 du décret du ler janvier 1953
sur les mines et des arrêtés d'application dudit décret, le renouvellement
du Permis sera acquis de plein droit pour deux périodes nouvelles de

Trois ans Chacune, dans les conditions définies ci-après :

1 - Sous la seule réserve qu'il ait satisfait aux obligations de travaux
mirice résultent de l'article 3 ci-dessus et qu'il en fasse la demande
écrite éans les formes et. délais prescrits par le décret êu ler janvier
1953 sur les mines, le Titulaire aura droit ä un premier renouvellement
de son Ferris initial pour une surface S' représentant les soixante quinze
pour cent 75 % ) du Fermis initial.

mp NS <
Les surfaces abandonnées, c'est-à-dire les vingt cinq pour cent (25 7)
de la surface initiale So seront au choix du Titulaire. 11 devra
notifier ce choix à l'occasion de la demande de renouvellement du
Permis, faute de quoi l'Autorité Concédante procèdera d'office audit

choix.

Le Titulaire s'engage, sur la nouvelle surface S' ainsi définie et
pendant la durée de validité du nouveau Persis, à exécuter des travaux
de recherche conformes aux règles de l'Art, régulièrement poursuivis,
sur la base d'un montant minimum de Ouivze Millious.de Dollars

?'O = Quinze Millions. de: dollars des Etats-Unis d'Amérique,

Chiffre valable pour les conditions de prix en vigueur au premier jour

du mois qui suit la délivrance du Permis initial.

Le montant réel des travaux exécutés par le Titulaire sera ramené aux
conditions de prix initiales, suivant la méthode définie à l'article 3

paragraphe 2 ci-dessus.

Dans les mêmes conditions, et toujours sous la réserve d'avoir satis-
fait aux obligations de travaux minima, le Titulaire aura droit à un
second renouvellement pour une surface S2 représentant les cin-

quante pour cent ( 50 % } de la surface So du Permis initial.

Pour la période ez question, le chiffre de base P'O, éans les condi-
tions initiales, est le pêre que celui fixé pour le prezier renow
veliezent ; on tiendra compte des fluctuations dans les prix en ap-

pliquant la même méthode que pour le premier renouvellement.

Les surfaces sur lesquelles porte la réduction seront choïsies par le

Titvisire, dans les conditions fixées eu seconé alinéa du paragraphe 1

ICLE SIX -: Récuction volontaire de surfece ; renonciation au Perris

2-

{2 = 0,56 So).

du présent érticle.
ART
a)

Le Tituiaire aura droit à tout nement, à conition qu'il en ai: notifié
son intention par écrit, à des réductions volontaires supplémentaires
de la surface de son lermis indépendanent des réductions obligatnires

5 J'erticle © ci-dessus.

um
Dans ce cas, le montant minimum de dépenses, fixé pour chacune des périodes
de validité du Permis et pour la ou les zones conservées, ne subira aucun

changement du fait de réductions volontaires de superficie.

b) le Titulaire pourra à tout moment abandonner toute la zone du Permis sur
simple déclaration d'abandon, en conformité avec l'article 25 du décret
du ler Janvier 1953 et sous réserve des dispositions de l'article 7

ci-après.

ARTICLE SEPT : Non-réalisation du minimum des dépenses ou des travaux

a) Si pour des raisons imprévisibles, autres que la force majeure telle que
définie à l'article 93 ci-dessous, et reconnues valables par l'Adminis-
tration, le Titulaire n'a pas exécuté le minimum de travaux fixé aux
articles 3 et 5 ci-dessus, il aura la possibilité d'obtenir le renouvel-
lement de son Permis, sous réserve de verser au préalable à L'ETAT TUNISIEN,
et avec l'accord de celui-ci quant au montant, le reliquat des dépenses
minima qu'il s'était engagé à effectuer.

b) Si pour une quelconque raison autre que la force majeure, le Titulaire
n'a pas dépensé les montants minima représentant le programe de travail
sus-mentionné avant la fin d'une quelconque période de validité du
Permis, le Titulaire versera à l'ETAT TUNSIEN le reliquat des dépenses
minima qu'il s'était engagé à effectuer, même s'il ne désire pas renou-
veler le Permis. Pour l'évaluation de ce reliquat, le montant des dépenses
réelles et celui des dépenses non effectuées, seront corrigés s'il y2
lieu pour tenir compte des variations de prix, comme il est dit à l'article

3 ci-dessus.

ARTICLE EUIT : Libre éisposition des surfaces rendues

L'autorité Concédante recouvrera la libre disposition des surfaces rendues
soit par les abandons prévus à l'article 5 à l'occasion des renouvellesents

successifs, soit par les réductions volontaires ou renonciations prévues

a

à l'article 6.

fm
En particulier, elle pourra y faire effectuer des travaux de recherche
concernant les substances minérales du second groupe, soit par elle

même, soit de toute autre façon.

ARTICLE NEUF : Validité du rermis en cas d'octroi d'une concession

L'institution d'une concession, telle qu'elle est précisée à l'article 12
ci-après, entraine de plein droit l'annulation du Permis de recherche sur
la portion du permis de recherche comprise dans le périmètre de ladite

concession.

Elle n'entraine pas l'annulation du Permis de recherche extérieur au
périmètre de 1a concession. Le Permis de recherche conserve sa validité
dans les conditions stipulées aux articles 3, 5 et 21 du présent Cahier

des Charges.

Lors des renouvellements du Permis survenant après l'octroi d'une conces-
sion, la superficie de cette concession n'entrera pas dans le calcul de
la surface du nouveau Permis après renouvellement. Le montant des travaux

minima imposé pour le Permis restera inchangé.

ARTICEE DIX : Disposition des hydrocarbures tirés des recherches

Le Titulaire pourra disposer des hydrocarbures produits à l'occasion de
ses travaux de recherche, de 1a même manière qu'il pourra disposer des
hydrocarbures tirés de ses exploitations, à charge par lui d’er informer
en temps utile l'Autorité Concédante, et d'acquitrer les redevances comme

prévues à l'érticle 23 ci-après.

up
TITRE Il

DECOUVERTE ET EXPLOITATION D'UN GITE

ARTICLE ONZE : Définition d'une découverte

Le Titulaire sera réputé avoir fait une découverte de gisement dit exploi-
table, au sens, du présent Cahier des Charges et de la loi minière,
Lorsqu'il aura foré un puits, et démontré que ce puits peut produire un
débit d'hydrocarbures bruts liquides, de qualité marchande, au moins
égal aux quantités indiquées dans le tableau ci-dessous. Ce tableau
précise également à quelles conditions ce débit doit se référer.

11 est entendu que les essais seront- faits conformément aux règles de
l'art, et que le pourcentage d'eau entrainée ne sera pas, en moyenne,
supérieur à trois pour cent G3 2).

Le choix du début de l'essai est jaissé au Titulaire. Celui-ci sera
libre de juger de l'époque à partir de laquelle le niveau essayé aura

atteint un régime stabilisé de production.

Toutefois, cet essai devra être exécuté au plus tard dès l'achèvement

ééfinitif du forage.
ARE" wi in

Fr
PROFONDEUR | PRODUCTION MOYENNE

u niveau de production Journalière MNTEUM METHODE

ntre la surface du sol ou é'un essai D'EXTRACTION

je la mer et le toit du OFFSHORE ONSHORE (ours)

riveau producteur (en m)

500 mètre ï 70 m3 30

:hbaque 100 m en plus + 303 30 Jaillissement ou

à 1.000 mètres 85 m3 30 pompage ou piston-
25 nage

A 1.500 mètres 100 m3 25

Jhaque 100 m. en plus E 3 m3
ë
H

Chaque 100 m en plus É + 5 m3 Jaillissement orifice
à 2.000 mètres ! 125 m3 30 m3 max. 12,7 m/w

© Zhaque 100 m en plus ‘+7 m3 LE] Jaillissement orifice
A 2.500 mètres . 160 m3 50 m3 : max. 11,1 m/m

_ c L_— .
Chaque 100 m en plus : +10 m3 +6 m3 7 Jaillissement orifice
A 3.000 mètres : 210 m3 80 m3: 7 max. 9,5 m/m

L Chaque 100 m en plus ‘+12 m3 +8 m3 6 Jaillissement orifice

max. 7,9 m/e

ARTICLE DOUZE : Octroi d'une concession de plein droit

Une découverte, telle que définie à l'article }} ci-dessus entraînera de
plein droit la transformation d'une partie de la zone en concession

minière.

La concession sera instituée suivant la procédure et le régime définis
au titre IV du décret du ler janvier 1953 et des arrêtés d'application

dudit décret, et dans les conditions précisées ci-après :

1 - Le Titulaire, dans le délai d'un an qui suivra la découverte, sera
tenu de déposer une demande de concession dans les conditions fixées
par les articles 49, 50, S1, 52, 53 et 115 du décret du ler janvier 1953

et des arrêtés d'application dudit décret.

2 - Le périmètre de la concession englobera une seule structure et aura
une surface totale de cent kilomètres carrés (100 km2), au saximun.
Toutefois, si la surface de la structure s'avère plus grande, la
surface de la concession sera augmentée en conséquence.
fr nl

selee
3 - Ce périmètre sera choisi librement, selon les règles de l'Art, et

compte tenu des résultats obtenus par le Titulaire, sous les réserves

énoncées ci-après :

a) ce périmêtre sera d'un seul tenant ;
b) il comprendra le point où a été faite la découverte ;
ce) il sera entièrement englobé dans le Permis de recherche détenu par

le Titulaire à l'époque de la découverte ;

g) il sera constitué par des segments de droites, toutes superposables.
à un carroyage de deux kilomètres de côté extrapolé du carroyage

prévu à l'article 37 du décret du ler janvier 1953 sur les Mines ;
e) la surface qu'il délimite sera au moins égale aux deux centièmes
(2/1008) du carré de la longueur totale du périmètre extérieur

exprimée dans les mêmes unités ;

f) il n'isolera pas une enclave fermée à l'intérieur de la concession.

” ARTICLE TREIZE : Octroi d'une concession au choix du Titulaire

1 - Le Titulaire aura le droit, à son propre choix, d'obtenir la transfor-
mation en concession d'une partie du Permis de recherche, mais sans
aucune limitation quant à la période stipulée au paragraphe ler de

l'article 12, s'il a satisfait à l'une quelconque des conditions

Enumérées ci-après :

a) s'il a foré un puits dont la capacité de producrion en bydrocar-
bures liquides est au moins égale à la moitié des quantités
indiquées dans le tableau de l'article 1} pour les profondeurs
considérées dans ce tableau en utilisant, le cas échéant, tous

moyens artificiels d ‘extraction.

= Le débit journalier moyen d'hydrocarbures liquides de qualité
marchande, obtenu en fin d'essai, ne devra pas être inférieur
aux huit dixièmes (8/10ë) du débit journalier moyen obtenu dans

les mêmes conditions au COUrS du début de l'essai.

De même, le quantité unitaire moyenne d'eau entraînée au Cours
de la fin de l'essai, ne devra pas être supérieure de plus de
vingt pour cent (20 Z) à la quantité de même nature qui aura
été déterminée au cours du début de l'essai. S

m7 TT
2-

b) s'il a foré un nombre quelconque de puits, dont les capacités de
production en hydrocarbures liquides sont toutes inférieures à
celles indiquées pour la profondeur de leurs niveaux de production
comme prévu à l'ärticle il mais qui ont ensemble une capacité de
production d'au moins cent mètres cubes (100 m3) par jour d'hydro-

carbures liquides.

ce) s'il a foré un nombre quelconque de puits d'une capacité de produc-
tion totale d'au moins cent mille mêtres cubes (100.000 m3)
d'hydrocarbures gazeux par jour, ramenés à la pression atmosphérique
et à quinze degré centigrades (15°C), sans que la pression enregis-
trée à la tête du tubage tombe au-dessous des trois quarts de la
valeur statique. L'Autorité Concédante peut demander que cet essai

soit exécuté sur une période de cinq (5) jours au plus.

Dans les cas visés au présent article, les conditions d'octroi de la

concession seront celles des paragraphes 2 et 3 de l’article ]2.

Par dérogation aux dispositions du premier alinéa du paragraphe ] du
présent article, l'Autorité Coneédante se réserve le droit de requérir
que le Titulaire demande la concession dans l'un quelconque des cas
visés audit paragraphe, mais à le condition que, par ailleurs, elle
éonne au Titulaire les garanties prévues par le régime spécial visé

à l'article 18, paragraphe 3, ci-après.

Toutefois, si le Titulaire manifeste son intention de poursuivre sur
la structure en cause ses travaux de recherche, et s'il effectue ces
travaux avec diligence, les dispositions de l'alinéa précédent ne
seront pas appliquées pendant les trois (3) années qui suivront le
premier essai de mise en production visé au paragraphe ] du présent

article.

ARTICLE QUATORZE : Cas d'une autre découverte située à l'extérieur

d'une concession

1 - Si le Titulaire, à l'occasion de travaux de recherche effectués à

l'extérieur éu périmètre de Sa ou ses concessions mais à l'intérieur
de son Permis de recherche, fait la preuve d'une autre découverte
répondant aux conditions définies à l'article 11, il aura, chaque

fois, le droit et l'obligation de transformer en concession un

nouveau périrècre enulobant ne surface de cent

CI
&

es vontitions JTini

2 - De même, s'il fait la preuve d'une nouvelle découverte répondant
aux conditions définies à l'article 13 ci-dessus, et sous les réserves
portées au paragraphe 3 du même article, il aura le droit, mais non
l'obligation de demander la transformation en concession d'un périmètre
de cent (100) kilomètres carrés (tn?) au maximum, dans les conditions

fixées auxdits ärticles 12 et 13.

ARTICLE QUINZE : Obligation de reconnaître le gisement

A partir de la publication de l'arrêté instituant la concession, le Titu-

jaire s'engage à effectuer avec diligence, conformément aux rêgles de l'Art,
et suivant un programme méthodique et continu, les travaux ayant pour objet
de délimiter et d'évaluer les ressources du gisement décelé par la découver-

te ayant motivé la transformation en <oncession.

11 s'engage à maintenir raisonnablement dans la concession correspondante,
en opérations continues, un atelier de sondage au moins, d'un modèle moderne
et adéquat, jusqu ‘au moment où le gisement aura pu être délimité et ses

ressources ainsi évaluées.

Toutefois, la délimitation du gisement et la reconnaissance des ressources
de celui-ci seront considérées comme suffisantes, à partir du moment où

le Titulaire aura fait la preuve que la concession peut produire au moins
cent mille mètres cubes (100.000 m 3) par an d'hydrocarbures Hauiées. ou
encore au moins cent millions de mètres cubes (100.000. 000 de » 3) par an
d'hydrocarbures gazeux, ramenés à la pression atmosphérique, et à la tempé-
rature de quinze degrés centigrades (15° C). Dans ce cas, le Titulaire
pourra passer à l'exploitation das les conditions définies à l'article

17 ci-après. -

ARTICLE SEIZE : Blocage provisoire des moyens de recherche sur une des

concessions

Dans Le cas où le Titulaire aura bénéficié de plusieurs concessions, il

sera soumis sur chacune d'elles aux obligations définies à l'article 15

ci-dessus. L
- 26 -

Toutefois, il aura la faculté, et pendant une durée maxima de trois (3)
ans, de transférer temporairement l'atelier de sondage attaché à l'une des

concessions sur une autre concession, pour accélérer le travail en cours

sur cette derniëre.

ARTICLE DIX-SEPT : Obligation d'exploiter

] - Dès l'achèvement des travaux visés à l'article 15, le Titulaire s'engage
à exploiter l'ensemble de ses concessions suivant les règles de l'Art ;
à conduire cette exploitation en “bon pêre de famille" avec le souci
d'en tirer le rendement optimum, compatible avec une exploitation
économique, et suivant des modalités qui, sans mettre en péril ses
intérêts fondamentaux propres d'exploitant, serviraient au maximum

les intérêts économiques fondamentaux de la Tunisie.

2 - Si le Titulaire obtient une concession en vertu de l'article 12 ci-dessus
pour un gisement considéré et ne commence pas le développement dans
un délai ne dépassant pas douze mois à partir de l'attribution de ladite
concession, l'Autorité Concédante pourra exiger du Titulaire qu'il lui
transfère ladite concession. Ledit transfert sera considéré comme un

abandon effectué par Île Titulaire.

3- Si le Titulaire fait la preuve qu'aucune méthode d'exploitation ne
permet d'obterir du gisement des hydrocarbures à un prix de revient
permettant, eu égard aux prix ponéiaux desdits produits, une exploita-
tion bénéficiaire, le Titulaire sers relevé de l'obligation d’exploi-

ter, mais sous la réserve prévue à l'article 18 ci-après.

ARTICLE DIX-HUIT : Exploitation spéciale 3 le demande de l'Autorité
Concédante

1 - Si, dans l'hypothèse visée à l'article 17, paragraphe 3, l'Autorité
Concéëante, soucieuse d'assurer le ravitaillement du pays en hydro-
carbures, décidait quand nême que ledit giserent devrait être exploité,
de. Titulaire serair tenu de le faire, sous la condition que l'Autorité
Concédante lui garantisse ]a vente des hyérocarbures procuits à un
juste prix couvrant ses frais directs er ses frais généraux d'exploi-
tation du gisement, les taxes de toute espèce, la quote-part des frais

au siège social (mais à l'exclusion de tous anortisserents

me LS
pour travaux antérieurs de recherche, de tous frais de recherches
exécutées, ou à exécuter, dans le reste de la concession ou dans Îla
zone couverte par le Permis), et lui assurant une marge bénéficiaire

nette égale à dix pour cent (10 7) des dépenses mentionnées ci-dessus.

si, toutefois, l'obligation résultant de l'alinéa précédent conduisait
le Titulaire à engager des dépenses de premier établissement excessives
au regard des programmes de développement normal de ses recherches et
de ses exploitations, ou dont l'amortissement normal ne pourrait pas
être prévu avec une sécurité suffisante, le Titulaire et l'Autorité
Concédante se concerteront pour étudier le financement de l'opération

proposée.

Dans ce cas, le Titulaire ne sera jamais tenu d'augmenter contre son
gré ses investissements dans une opération déterminée, si celle-ci
n'est pas comprise dans ses programmes généraux de recherches et
d'exploitation. Si une telle augrentation des investissements devenait
nécessaire, le Titulaire et l'Autorité Concédante se concerteraïent
pour étudier les modalités de son financement que l'Autorité Concédante

serait appelée à assumer en totalité ou en partie.

Toutefois, lorsque l'Autorité Concédante usera des dispositions prévues
au paragraphe 3 de l'érticle 13 ci-dessus, les dépenses de premier
établissement à engager pour la mise en exploitation du gisement
devront être prises en charge par l'Autorité Concédante, si le Titulaire

le demande.

Le Titulaire, à tout instant, pourra se dégager des obligations visées
au présent ârticle en renonçant à la partie de concession à laquelle

elless'appliquent, dans les conditions prévues à l'article 77 ci-après.

De mêne dans les cas visés au peragrapbe 3 ée l'article 13, le
Titulaire pourra, à tout instant, se dégager en renonçant à demander
une concession, et en abandonnant son Pernis de recherches sur la zone

am Ÿ

considérée.
ARTICLE DIX-NEUF : Dispositions spéciales concernant les gisements de

gaz n'ayant pas de relation avec un gisement d'hydro-

carbures liquides

1 - Lorsque le Titulaire aura effectué une découverte, au sens indiqué à
l'article 12, paragraphe 1, alinéa c, concernant un gisement de gaz
sec ou humide, qui n'ait pas de relation avec un gisement d'hydro-
carbures liquides, et à condition qu'il prouve que les conditions
économiques du moment ne lui permettent pas de trouver-pour les gaz
produits par ledit gisement un débouché commercial assurant dans des
conditions satisfaisantes la rémunération des dépenses d'investisse-
ment restant à engager et des dépenses d'exploitation, le Titulaire
aura le droit, sous réserve des dispositions de l'arcicle 18, de
demander une concession, tout en restant provisoirement relevé par

l'Autorité Concédante des obligations ci-après :

- obligations de délimiter et reconnaître le gisement résultant de
l'article 15 ;

- obligations d'exploiter, résultant de l'article 17.

2 - Dès que le Titulaire aura réclamé le bénéfice des dispositions énoncées
av paragraphe | du présent article, il devra se concerter immédiatement
avec l'Autorité Concédante, pour rechercher d'un commun accord les
moyens de créer de nouveaux débouchés commerçiaux susceptibles g'absor-
ber, en totalité ou en partie, la production du gaz escomptée dudit
gisement, Cour en rémunérant d'une zanière satisfeisante les investis-

T sements nouveaux ainsi que les frais d'exploitation que devra engager

le Titulaire pour remplir les obligations édictées par les articles

— 15 et 17.

3 - L'Autcorité Concédante aura le droit de rappeler le Titulaire, à tout
moment, à l'exécution stricte de 1a rotalité ou d'une partie des obli-
gations qui résultent pour celui-ci des articles 15 et 17, dès qu'elle
aura prouvé l'existence d'un débouché commercial satisfaisant au sens

: indiqué par le paragraphe 2 Su présent article.

| *

PT ! ”
& - De même l'Autorité Concédante, et indépendamment de l'existence d'un
débouché commercial satisfaisant, aura le droit de requérir que le
Titulaire effectue, suivant les dispositions stipulées à l'article 18,
tout ou partie des travaux de délimitation et de reconnaissance du
gisement visé à l'article 15, et aussi tout ou partie des travaux de
mise en exploitation visés à l'article 17. Dans ce cas, et sauf accord
amiable conclu ultérieurement entre les deux Parties, l'exploitation
sera éventuellement poursuivie à la demande de l'Autorité Concédante,

suivant les dispositions stipulées audit article 18..

$ - Le Titulaire pourra, à tout instant, se dégager des obligations entrai-
nées par les paragraphes 2, 3 et 4 du présent article, soit en renon-
çant à la partie de concession à laquelle elles s'appliquent, dans les
conditions prévues à l'article 77 ; soit, dans le cas qui fait l'objet
. du paragraphe 3 de l'article 13, ed renonçant à la fois à son droit de

demander une concession et à son Permis de recherche sur ia zone consi-

dérée.
ARTICLE VINGT : Durée de la concession

La concession sera accordée pour une durée de cinquante (50) années, à
dater de la publication au Jourmal Officiel de la République Tunisienne

de l'arrêté qui l'établit.

Toutefois, cette concession prendra fin avant son terme fixe, en cas de
déchéance prononcée en application des articles 68 et 69 (deux premiers
alinéas) du décret du ler janvier 5953, afnsi que de l'érticle 7B du

présent Cahier des Charges.
De même, le Titulaire peut, à toute époque, renoncer à tout ou partie de

sa où ses concessions, dans les conditions prévues aux articles 65 et 66

dv ééeret du ler janvier 1953 er à l'article 77 du présent Cabier des

Charges.

ARTICLE VINGT ET UN : Prolongation du Permis de recherche en cas de

découverte

1 - A l'expiration de la période couverte par le deuxième renouvellement

et si le Titulaire a effectué une découverte lui donnant droit à l'une

1 Ÿ er
des concessions visées aux articles 12 et 13, le Titulaire aura le
droit indépendamment des travaux faits à l'intérieur des susdites
concessions, de continuer ses travaux de recherche dans une partie

de la zone couverte par le Permis initial et extérieure aux conces-
sions.

Sous la réserve ci-dessus, le Titulaire aurê donc droit à un troisième

renouvellement du Permis initial pour une période de trois ans.

Toute découverte effectuée par Île Titulaire dans la zone couverte par
le Permis visé au paragraphe 1 du présent article, ou par le Permis
qui en dérivera à la suite de renouvellement, ouvrira au Titulaire
le droit, et entraînera éventuellement l'obligation de demander
l'institution d'une nouvelle concession, dans les conditions définies

aux articles 12 où 13 ci-dessus.

3 - Le troisième renouvellement portera Sur une surfôce égale aux vingt cinq

centièmes ( 25% }) de la surface initiale.

(s3= 0, 25 So D:

Le Titulaire pourra choisir cette surface à l'intérieur de la surface
couverte par s0n Permis en cours de validité à l'expiration de la

période couverte par le deuxième renouvellement.

& - Le troisième renouvellement sera accordé de plein droit pour une durée

de trois ans si le Titulaire a effectué sur ledit Permis des
travaux d'un montant pinimus de .Quinze.#illiocs de dollars
des Etats-Unis d'Amérique (P"O = Quinze.Millions $ U.S.) dans

les conditions de prix dites initiales définies à l'article 3 du pré-
sent Cahier des Charges. Pour déterminer à chaque renouvellement si

le Titulaire a satisfait à l'obligation des travaux minima on cocpa-
rera le chiffre ci-dessus p"O au chiffre fictif obtenu en révisant le
wontant réel de travaux par application de la méthode énoncée à l'ar-

ticle 3 ci-dessus.

L' L'appréciarion du montant réel des Craveux et les modalités de justi-

cation sere faite come il est dit à l'erticle 4.

re À

\

ms #"
5 - a)

b}

c)

Aucune réducrion automatique de la surface du Permis ne sera

appliquée à l'occasion du renouvellement visé au présent

article.

Le Titulaire pourra, s'il le demande obtenir la réduction complé-
mentaire, dite volontaire, prévue à l'article 6.
Dans ce cas, le montant minimum, convenu pour les travaux, restera

inchangé.

Ce même montant minimum sera également inchangé si la surface
restante se trouve réduite par l'institution d'une concession
dérivant du Permis en cause, Comme il est dit au paragraphe 2 du

ump EE

présent arricle.

“

TITRE _I11

REDEVANCE, TAXES ET IMPOTS DIVERS

ARTICLE VINGT DEUX : Droit d'enregistrement et redevances superficiaires

. Le Titulaire est tenu de payer, tant pour le Permis de recherche que pour
la ou les concessions, les droits fixes d'enregistrement, et en ce qui
concerne la ou les concessions les redevances superficiaires, dans les
conditions prévues par la loi minière et par la Convention à laquelle est

annexé le présent Cahier des Charges.

ARTICLE VINGT TROIS : Redevance proportionnelle à la production et

impôt sur les bénéfices.

1 - REDEVANCE PROPORTIONNELLE A LA PRODUCTION

1 - Chaque Co-Titulaire s'engage, en outre, à payer ou à livrer
gratuitement à l'Autorité Concédante, une “redevance proportion
nelle à la production" égale aux taux fixés à l'article 3 de la
Convention appliqués à la valeur ou aux quantités, déterminées
en un point dit "point de perception" qui est défini à l'érticle 25
ci-après, des substances minérales du second groupe extraites et
conservées par lui à l'occasion de ses travaux de recherche ou de
ses travaux d'exploitation, avec tels ajustements qui seraient
nécessaires pour tenir compte de l'eau et des impuretés ainsi que
&es conditions de température et de pression dans lesquelles ont

été effectuées les mesures.

2 - Toutefois, sont exonérés de 1a redevance proportionnelle :

a) les hydrocarbures bruts consommés par le Co-Titulaire pour la
marche de ses propres installations (recherche ef exploitation)
er leurs dépenéances légales, ainsi que pour ia force rotrice

nécessaire à ses propres pipelines de transport.
b) les hydrocarbures que le Co-Titulaire justifierait ne pouvoir
rendre "marchands".
c) les gaz perdus, brûlés, ou ramenés au sous-sol. sd
r' C —w—
3 -

La production liquide sur laquelle s'applique 1a redevance pro-
portionnelle sera mesurée à la sortie des réservoirs de stockage

situés sur les champs de production.

Les méthodes utilisées pour la mesure seront proposées par le
Titulaire et agréées par l'Autorité Concédante.

Les mesures seront faites suivant l'horaire dicté par les néces-

sités du chantier.

L'Autorité Concédante en sera informée en temps utile. Elle pourra
se faire représenter aux opérations de mesures, et procéder à

toutes vérifications contradictoires.

La redevance proportionnelle à la production sera liquidée et
perçue mensuellement.

Dans les quinze (15) jours qui suivent la fin de chaque mois, le
Titulaire transmettra à l'Autorité Concédante un “relevé des
quantités d'hydrocarbures assujetties à la redevance", avec toutes
justifications utiles, lesquelles se réfèreront notament aux
mesures contradictoires de production et aux exceptions visées au

paragraphe 2 du présent article.

Après vérification, et correction, s'il y a lieu, le relevé mensuel

ci-dessus sera arrêté par l'Autorité Concédante.

11 - IMPOT SUR LES BENEFICES

L'impôt sur les bénéfices sera celui prévu par la Convention.

ARTICLE

VINGT QUATRE : [Choix du paiement en espècesou en nature

Le choix du mode de paiement de la reéevarce proportionnellement à la

production, soit en espèces, soit en nature, appartient à l'Autorité

Concédante.

Celle-ci notifiera, à chaque Co-Titulaire, au plus tard le 30 juin de

chaque année, son choix pour le mode de paiement et également, dans le

cas de paiement en nature, sur les points de livraison visés aux

fF

——— 4h
eut
articles 27 et 28 (paragraphe 2): Ce choix sera valable du ler janvier au

31 décembre de l'année suivante.

si l'Autorité Concédante ne notifiait pas son choix dans le délai imparti,

elle serait censée avoir choisi le mode de perception en espèces.

llest entendu que, en ce qui concerne le gaz, l'Autorité Concédante et le

Titulaire se concerteront en vue de fixer les dates de notification et

les

périodes de validité appropriées.

ARTICLE VINGT CINQ : Modalité de perception en espèces de la redevance

1 -

proportionnelle sur les hydrocarbures liquides

Si la redevance proportionnelle est perçueen espèces, son montant sera
liquidé mensuellement en prenant pour base : d'une part, le relevé
arrêté par l'Autorité Concédante , comme il est dit à l'article 23,
paragraphe # précédent ; et d'autre part, la valeur des hydrocarbures
liquides déterminés dans les réservoirs situés en bout du pipeline
général ou, en l'absence d'un tel pipeline, à la sortie des réservoirs
de stockage situés sur le champ de production. 11 est convenu que ce
prix s'établira en fonction des prix de vente effectivement réalisés,
diminués des frais de transport mais non de la TFD, à partir desdits

réservoirs jusqu'à bord des navires.

Le prix appliqué pour chaque catégorie d'hydrocarbures assujettis à
la redevance sera le prix visé au paragraphe 3 ci-aprës pour toute
quantité vendue par le Co-Titulaire pendant le mois en cause, corrigé
par des ajustements appropriés de telle manière que ce prix soit
xamené aux conditions de référence adoptées pour la liquidation de
1a redevance et stipulées au paragraphe ] ci-dessus.

3- le prix de vente sera le prix qu'il aura effectivement reçu notament

& —

en ce qui concerne les ventes effectuées pour couvrir les besoins de
la consomation intérieure tunisienne en vertu de l'ärticle 80 ci-après.
Les prix unitaires d'application pour le mois en cause seront commu
niqués par le Co-Titulaire en même temps qu'il transmæettra le relevé

mensuel donr il a été question èu paragraphe 4 de l'article 23.

F se
Ces prix sont vérifiés, corrigés s'il y a lieu, et arrètés par

l'Autorité Concédante.

Si le Co-Titulaire omet de communiquer les prix, ou ne les communique
pas dans le délai imparti, ceux-ci seront taxés et arrêtés d'office
par l'Autorité Concédante , suivant les principes définis aux
paragraphes2, 3 et 4 du présent article, et sur la base des éléments

d'information en sa possession.

Si l'Autorité  Concédante ne notifie pas au Co-Titulaire son accep-
tation ou ses observations dans le délai de quinze (15) jours qui suivra
le dépôt de la communication, cette dernière sera réputée acceptée par

l'Autorité Concédante.

L'état de liquidation de la redevance proportionnelle pour le mois en
cause sera établi par l'Autorité Concédante et notifié au ‘

Co-Titulaire. Celui-ci devra en pffectuer le paiement entre les mains
du comptable publie qui lui sera désigné, dans les quinze (15) jours

qui suivront la notification de l’état de liquidation.

Tout retard dans les paiements donnera à l'Autorité ConcËdante, et
sans mise en demeure préalable, le droit de réclamer au Co-Titulaire
des intérêts moratoires calculés au taux légal, sans préjudice des

autres sanctions prévues au présent Cahier des Charges.

S'il survient une contestation concernant la liquidation de la rede-
vance mensuelle, un état de liquidatior provisoire sera établi, le
Co-Titulaire entendu, sous la signature du Ministre de l'Econovie
Nationale. Il sera exécutoire pour le Co-Titulaire dans les conditions

prévues au paragraphe 5 ci-dessus.

Après règlement de la contestation, il sera établi un Etat de liqui-
éation ééfiritive sous la signature du Ministre de l'Economie Nationale.
Les moins perçus donneront lieu à versement d'intérêts moratoîres au
profit de l'Etat, lors de la liquidation définitive et calculée à
partir des dates des paiements effectués au titre des liquidations

MT

rovisuires.
= y

ARTICLE VINGT SIX : Perception en nature de la redevance proportionnelle

sur_les hydrocarbures liquides

j - Si la redevance proportionnelle sur les hydrocarbures liquides est
perçue en nature, elle sera due au point de perception défini à
l'article 25 ci-dessus. Toutefois, elle pourra être livrée en un
autre point dit “point de livraison", suivant les dispositions prévues

à l'article 27 ci-dessous.

2 - En même temps qu'il adressera à l'Autorité Concédante un relevé
visé au paragraphe 4 de l'ärticle 23 ci-dessus, le Co-Titulaire fera
connaître les quantités des différentes catégories d'hydrocarbures
liquides constituant la redevance proportionnelle et l'emplacement
précis où elles seront stockées.

ARTICLE VINGT SEPT : Enlèvement de la redevance en nature sur les
hydrocarbures liquides

1,- L'Autorité Concédante peut choisir, comme point de livraison des
hydrocarbures liquides constituant la redevance en nature, soit le
point de perception, soit tout autre point situé à l'un des terminus
des pipelines principaux du Co-Titulaire, normalement exploïtés pour
la qualité à délivrer, par exemple, les postes de chargement sur

bateaux- citernes ou wagons-citernes.

l'Autorité Concédante aménagere à ses frais les moyers de réception
adéquats, au point convenu pour la livraison. 11s seront adaptés à
l'importance, à la sécurité et au mode de production du gisement

d'hydrocarbures.

L'Autorité Concééante pourra inposer au Titulaire de construire les
installations de réception visées ci-dessus, mais seulenert dans la
mesure où il s'agira d'installations normales situées à proximité
des chazps de production. Elle devra alors fournir les matériaux

nécessaires et rembourser au Titulaire ses débours réels.

‘ Fr —
Fr LT,
Le Titulaire sera en outre dégagé de toute responsabilité civile en
ce qui concerne les dommages causés par le fait des personnes dont il
doit répondre, ou des choses qu'il a sous sa garde, à raison des travaux
ainsi exécutés par lui pour le compte de l'Autorité Concédante et suivant

les prescriptions et sous le contrôle de celle-ci.

Les hydrocarbures liquides constituant la redevance en nature seront
livrés par le Co-Titulaire à l'Autorité Concédante au point de livraison

fixé par cette dernière, comme il est dit au paragraphe précédent.

Si le point de livraison est distinct du point de perception, c'est-à-
dire en dehors du réseau général de transport du Titulaire, l'Autorité
Concédante remboursera au Co-Titulaire le coût réel des opérations de
manutention et de transport effectuées par celui-ci entre le point de
perception et le point de livraison, y compris la part d'amortissement
de ses installations. |

Les hydrocarbures liquides, constituant la redevance en nature, devien-
dront la propriété de l'Autorité Concédante à partir du point de percep-
tion. 5

La responsabilité du Co-Titulaire vis-à-vis de l'Autorité Concédante,
pour le transport entre le point de perception et le point de livraison
sera celle d’un entrepreneur de transport vis-à-vis du propriétaire de

la marchandise transportée.

Toutefois, les pertes norcales par coulage au cours du transport et du

stockage resteront à la charge de l'Autorité Concédante.

L'enlèvement des produits constituant la redevance en nature sera fait
au rythme concerté chaque mois entre le Co-Titulaire et l'Autorité
Concédante.

Sauf en cas de force majeure, l'Autorité ÆConcédante GeVra aviser
Le Co-Titulaire au moins dix (10) jours à l'avance des modifications
qui pourraient survenir dans le programe prévu de chargement des

bateaux-cicernes ou des wagons-citernes.

MM ET

ENTER
L'Autorité Concédante fera en sorte que la redevance due pour le mois
écoulé soit retirée d'une manière régulière dans les trente jours (30)
qui suivront la remise par le Co-Titulaire de la communication visée

au paragraphe 2 de l'article 26.

Toutefois, un plan d'enlèvement portant sur des périodes supérieures

3 un-mois pourra être arrêté d'un commun accord.

Si la redevance a été retirée par l'Autorité Concédante dans un délai
de trente (30) jours, le Co-Titulaire n'aura pas droit à une indemnité

de ce chef.

Toutefois, l'Autorité Concédante se réserve le droit d'exiger du
Co-Titulaire une prolongation de ce délai de trente (30) jours pour
une nouvelle période qui.ne pourra dépasser soixante (60) jours, et
sous réserve que les quantités ainsi accumulées ne dépassent pas trente
mille (30-000) mêtres cubes. °

La facilité ainsi donnée cessera d'être gratuite. L'Autorité Concédante
devra payer au Co-Titulaire une indemnité calculée suivant un tarif
concerté à l'avance, et rémunérant le Co-Titulaire des charges addition-

nelles qu'entraîne pour lui cette obligation.

De toute manière, le Co-Titulaire ne pourra pas être tenu de prolonger
la facilité visée au dernier alinéa du paragraphe précédent, au-delà
de l'expiration d'un délai total de quatre-vingt dix (30 + 60) jours.
Passé ce délai, ou si les quantités accumulées pour le compte de
l'Autorité Concédante dépassent trente mille mètres cubes (30.000 m3},
les quantités non perçues par elle ne seront plus duesen nature par le
to-Titulaire. Celui-ci en acquittera la contre-valeur en espèces dans

les conditions prévues à l'article 25 ci-dessus.

gi les dispositions prévues au second alinéa du paragraphe 5 du présent
ärticle, étaient amenées à jouer plus de deux (2) fois dans le cours
de l'un des exercices visés à l'article 24, second alinéa ci-dessus,

te Co-Titulaire pourra exiger que la redevance soit payée en espèces

jusqu'à la fin dudit exercice. 7 Ÿ
ARTICLE VINGT HUIT : Redevance due sur le gaz

| - L'Aurorité Concédante aura le droit de percevoir sur le gaz produit
par le Co-Titulaire, après les déductions prévues à l'article 23 du

paragraphe 2

- soit une redevance de quinze pour cent (15 %) en espèces sur le gaz
vendu par le Co-Titulaire, sur la base des prix réels de vente de
ce dernier, après les ajustements nécessaires pour les ramener aux
conditions du point de perception ; ce point de perception étant

l'entrée du pipeline principal de transport du gaz ;

- soit une redevance de quinze pour cent (15 Z) en nature sur le gaz
commercial produit par le Co-Titulaire, mesuré à la sortie des ins-
callations de traitement. Les méthodes utilisées pour la mesure

seront proposées par le Titulaire et agréées par l'Aurorité Con-

cédante.

L'Autorité Concédante en sera informée en temps utile. Elle pourra
se faire représenter aux opérations de mesure et procéder à toutes
vérifications contradictoires. L'Autorité Concédante pourra choisir
comme point de livraison, soit le point de perception comme il est
défini au paragraphe précédent, soit tout autre point situé à l'un
des terminus des pipelines principaux du Co-Titulaire dans des

conditions analogues à celles indiquées dans l'article 27 paragra-

phes Ï, 2 ec 3.

2 - Si le Co-Titulaire décide d'extraire, sous la forme liquide, certains
hydrocarbures qui peuvent exister dans le gaz brut, l'Autorité Concëé-

dante percevra la redevance après traitement.

La redevance sur ces produits liquides sera due, soit en nature, soit
en espèces, à partit d'un “point de perception secondaire" qui sera

celui où les produits liquides sont séparés du gaz.

Dans, ie cas où la livraison s'effectuerait en nature, un point de

livraison di éccoré mutuel. il :ice

es par le Co-rituiaire

um 7

avec une des instaiietions

pour 48 propres D

#

V2

L'Autorité Concédante rembeurserz Sa qunte part des frais de =änutentior

et de transport, dans des corditions analogues à celles qui font i

de l'article 27, paragraphes ? et 3.

La redevance en espèces sera calculée sur le prix effectif de vente,
avec les ajustements nécessaires pour le ramener aux conditions corres-

pondant au point de perception secondaire.

Le choix de percevoir la redevance, en espèces ou en nature, sera fait

comme prévu pour les hydrocarbures liquides à l'article 24 ci-dessus.

La gazoline naturelle séparée par simple détente sera considérée comme
un hydrocarbure brut, qui ne devra pas, toutefois, être remélangé au
pétrole brut, sauf autorisation préalable de l'Autorité Concédante. Un
plan d'enlèvement portant sut des périodes de six (6) mois pourra être
arrêté d'un commun accord, qu'il s'agisse soit de la redevance payée
en gazoline, soit de l'écoulement dudit produit pour les besoins de

l'économie tunisienne.

Le Co-Titulaire n'aura l'obligation :

- ni de dégazoliner au-delà de ce qui serait nécessaire pour rendre
son gaz marchand, et seulement dans la mesure où il aurait trouvé

un débouché commercial pour ledit gaz ;

- ni de stabiliser ou de stocker la gezoline naturelle ;

_ ni de réaliser une opération particulière de traitement ou de

recyclage.

Dans le cas où l'Autorité Concédante choisira de percevoir la redevance
en nature, elle devra fournir, aux points de livraison agréés des
moyens de réception adéquats, capables de recevoir sa quote paït ées
liquides au moment où ces derniers éevienérent disponibles au fur et

à mesure de leur production ou de leur sortie des usines de traitemect.
L'Autorité Concédante prendra en charge les liquides à ses risques et

périls, dès leur livraison. Elle ne pourrez pas isposer ur stockage 27

Co-Titulaire pour ces liquides.
6 - Dans le cas où l'Autorité Concédante choisira de percevoir la redevance
en espèces, la redevance Ssêra liquidée mensuellement suivant les dispo-

sitions de l'article 23, paragraphe 4 et de l'article 25 ci-dessus.

7 - Si l'Autorité Concédante n'est pas en mesure de recevoir la redevance
en nature dans les conditions spécifiées au paragraphe 5 du présent
article, elle sera réputée avoir renoncé à la perception en nature de
cette redevance ou de la partie de cette redevance pour laquelle elle

n'aura pas de moyens de réception adéquats.

ARTICLE VINGT NEUF : Redevance due sur les solides

Si ie Co-Titulaire exploite des hydrocarbures solides naturels, la redevance
sera fixée d'un commun accord, compte-tenu des conditions d'exploitation
du gisement, à un taux compris entre trois et dix pour cent (3 3 3 10 7).

LE
TITRE _IV

ACTIVITES ANNEXES DES INSTALLATIONS DE
RECHERCHE ET D'EXPLOITATION DU TITULAIRE

ARTICLE TRENTE : Facilités données au Titulaire pour ses installations

annexes

L'Autorité Concédante, dans le cadre des dispositions légales en la matière,
et notamment des articles 22, 73, 74, 75, 76, 77,18et 83 du décret du ler
janvier 1953 donnera au Titulaire toutes facilités en vue d'assurer à ses
frais, d'une manière rationnelle et économique, la prospection, l'explo-
ration, l'extraction, le transport, le stockage et l'évacuation des
produits provenant de ses recherches et des exploitations, ainsi que toute
opération ayant pour objet la préparätion desdits produits en vue de les

renûre marchands.

Rentrent notamment dans ce Cas, en SuS des installations mentionnées expli-

citement au décret du ler janvier 1953, et dans la mesure du possible :

a) l'aménagement des dépôts de stockage sur les champs de production, dans
les ports d'embarquement, où à proximité des usines de préparation,

où éventuellement de traitement ;

+) les communications routières, ferroviaires ou aériennes et maritimes,
les raccordements aux réseaux généraux de voies routières, ferrées ou

aériennes et maritimes ;

c} les pipe-lines, stations de pompage et toutes installations ayant pour

objet le transport en vrac des hydrocarbures ;

4) les postes d'embarquement situés sur le donaine public maritine ou le

domaine public des ports maritimes ou aériens ;

e) Les télécommunications et leurs raccordements aux réseaux généraux de

réléconmunications tunisiens ;

f) les branchements sur les réseaux publics de distribucion d'énergie ; les
lignes privées de transport d'énergie : :

—— "©
g) les alimentations en eau potable et industrielle ;
h) les installations d'épuration et éventuellement, de traitement des gaz
bruts.
ARTICLE TRENTE ET UN : Installations ne présentant pas un intérêt public
général
] - Le Titulaire établira lui-même, et à ses frais, risques et périls, toutes

installations qui seraient nécessaires à ses recherches et à ses exploi-

tations et qui ne présenteraient pas un caractère d'intérêt public

général, qu'elles soient situées à l'intérieur ou à l'extérieur des con-

cessions.

Rentrent notamment dans ce cas :

a)
b)

c)

4)

e)

£)

. tions industrielles, ateliers et bureaux 2estirés à l'usage

les réservoirs de stockage sur les champs de production ;
les pipe-lives assurant la collecte du pétrole brut ou du gaz

depuis les puits jusqu'aux réservoirs précédents ;

les pipe-lines d'évacuation permettant le trahsport du pétrole

brut ou des gaz depuis lesdits réservoirs jusqu'au point d'embarque-
ment par chemin de fer, ou par mer, ou jusqu'aux usines de traitement ;
les réservoirs de stockage aux points d'embarquement ;

les installations d'embarquement en vrac par pipelines permettant

le chargement des vagons-citernes ou des bateaux-citernes ;

les adductions d'eau particulières dont le Titulaire aurait obtenu

l'autorisation ou la concession ;
les lignes privées de transport d'énergie électrique ;

les pistes et routes de service pour l'accès terrestre et aérien à

ses chantiers ;
les télécommunications entre ses chantiers ;

d'une marière générale, les usines, centrales therziques, installa-

clusis

eu Titulaire, et qui constitueraient des 2épendances légales de son

entreprise ; LH — «

#
x) l'utilisation de son propre matériel de transport terrestre et aérien

permettant l'accès à ses chantiers.

Pour les installations visées aux alinéas ec), e), f), et 8) du paragraphe
précédent, le Titulaire sera tenu, si l'Autorité Concédante l'en requiert,
de laisser des tierces personnes utiliser lesdites installations, sous

les réserves suivantes :

a) le Titulaire ne sera tenu ni de construire, ni de garder des instal-

lations plus importantes que $es besoins propres ne le nécéssitent ;

b) les besoins propres du Titulaire seront satisfaits en priorité sur

ceux des tiers utilisateurs 5

c) l'utilisation par des tiers ne gènera pas l'exploitation faite par le

Titulaire pour ses propres besoins ;

d) des tiers utilisateurs paieront au Titulaire une juste indemnité pour

le service rendu.

Les tarifs en condition d'usage applicables aux tiers seront fixés

par le Ministre de l'Economie Nationale sur la proposition du Titulaire.

Ils seront établis de manière à couvrir, à tout instant, les dépenses
réelles du Titulaire, y compris une quote part de ses frais normaux
d'amortissement et d'entretien plus une marge de quinze pour cent

(15 Z) pour frais généraux et bénéfices, marge non applicable à l'Etat

Tunisien.

L'Autorité Concédante se réserve ie droit d'imposer au Titulaire de con-
clure, avec des tiers titulaires de Permis ou de concessions minières,
des accords en vue d'aménager et d'exploiter en commun les ouvrages
visés aux alinéas c), e), f), g) et h) du paragraphe 1 du présent
article, s'il doit en résulter une économie dans les investissements et

ans l'exploitation de chacune des entreprises intéressées.

L'Autorité Concédante, dans le cadre de la législation et de la réglesen-
tation en vigueur, fera toute diligence en vue de pourvoir Île Titulaire
ées autorisations nécessaires pour exécuter les travaux visés au para

PAR

graphe | du présent article.
:
ee

Ms

ARTICLE TRENTE DEUX : Dispositions applicables aux pipe-lines

Les pipe-lines pour le transport en vrac des substances minérales du second
groupe seront installés et exploités par le Titulaire et à ses frais, con-
formément aux règles de l'Art, et suivant des prescriptions règlementaires

de sécurité applicables à ces ouvrages.

Le Ticulaire prendra toutes précautions utiles pour éviter les risques de
pollution des nappes d'eau voisines des pipe-lines, et les risques de

perte d'hydrocarbures, d'incendie ou d'explosion.

Si le tracé des pipe-lines traverse des éléments du domaine public, ou des
propriétés privées, et ‘si l'implantation de ces pipe-lines ne peut pas être
résolue soit par les accords amiables obtenus par le Titulaire, soit par
le simple jeu des articles 74, 76 et 77 du décret du ler janvier 1953, on

appliquera les dispositions suivantes :

Les projets d'exécution seront établis par le Titulaire et soumis à l'ap-
probation préalable de l'Autorité Concédante après une enquête parcellaire

règlementaire.

L'Autorité Concédante se réserve le droit d'imposer des modifications au
tracé projeté par le Titulaire, si le résultat de l'enquête susvisée rend

nécessaires de telles modifications.

L'occupation des propriétés privées par le Titulaire sera faite dans les

conditions fixées par les articles 77 et 7B du éécret du ler janvier 1953.

L'occupation des parcelles du domaine public sera faite sous le régime des
autorisations d'occupation temporaire du domaine public, suivant le droit
commun en vigueur pour les occupations de l'espèce, et les règlements
particuliers applicables aux diverses catégories d'éléments du domaine

public.

Les dispositions du présent article s'appliquent aux installations annexes

de pipe-lines, telles que stations de pompage, réservoirs, brise-charges,

un
4

évents, ventouses, vidanges, etc...

FF
ARTICLE TRENTE TROIS : Utilisation par le Titulaire de l'outillage public

existant

Le Titulaire sera admis à utiliser, pour ses recherches et ses exploitations,
tous les éléments existants de l'outillage public de la Tunisie, suivant les
clauses, conditions et tarifs en vigueur et sur un pied de stricte égalité

au regard des autres usagers.

ARTICLE TRENTE QUATRE ; Installations présentant un intérêt public général
effectuées par l'Autorité Concédante (ou ses ayants

droit) 3 la demande du Titulaire

i - Lorsque le Titulaire justifiers avoir besoin, pour développer son
industrie de recherche et d'exploitation de substances minérales du
‘second groupe, de compléter l'outillage public existant, ou d'exécuter
des travaux présentant un intérêc public général, il devra en rendre

compte à l'Autorité Concédante.

L'Autorité Concédante et le Titulaire s'engagent à se concerLer pour
trouver la solution optima susceptible de répondre aux besoins légitimes
exprimés par Île Titulaire, compte tenu des dispositions législatives et
règlementaires en vigueur concernant le domaine publie et les services

publics en cause.

2 - Sauf dispositions contraires énoncées aux articles 38, 39 et 40 ci-après,

les deux Parties conviennent d'appliquer les modalités ci-dessous :

a) le Titulaire fera connaître à l'Autorité Concédante ses intentions

concernant les installations en cause.

I1 appuiera sa demande d'une note justifiant la nécessité desdites

installations, et d'uo projet d'exécution précis.

11 y mentionnera les délais d'exécution qu'il entendrait observer
s'il était chargé de l'exécution des travaux. Ces délais devront
correspondre aux plans généraux de développement de ses opérations
er Tunisie, tels qu'ils auront été exposés par lui dans les rapports
et conpte-rendus qu'il est tenu de présenter à l'Autorité Concédante

en application du Titre V du présent Cahier des Charges.

” LT
b}) l'Autorité Concédante est tenue de faire connaître au Titulaire dans
un délai de crois (3) mois, ses observations sur l'utilité des travaux,
ses observations concernant les dispositions techniques envisagées
par le Titulaire et ses intentions concernant les modalités suivant

lesquelles les travaux seront exécutés.

Elle se réserve le droit, soit d'exécuter les travaux elle-même, soit

d'en confier l'exécution au Titulaire.

c) si l'Autorité Concédante décide d'exécuter elle-même les travaux
demandés, elle précisers si elle entend assurer elle-même le finance-
ment des dépenses de premier établissement correspondantes, ou bien
si elle entend imposer au titulaire de lui rembourser tout ou partie
des susdites dépenses.

Dans ce dernier Cas, le Titulaire sera tenu de rembourser à l'Autorité
Concédante la totalité (ou la part convenue) des dépenses réelles
dûment justifiées, par échéances mensuelles et dans le mois qui suit
la présentation des décomptes, sous peine d'intérêts moratoires

calculés au taux légal.

d) dans les cas visés à l'alinéa (c) précédent, les projets d'exécution
seront mis au point d'un commun accord entre les deux Parties, con-
formément aux règles de l'Art, et suivant les ciauses et conditions
générales et les spécifications techniques particulières appliquées
par les départements intéressés de la Tunisie.

Les projets seront approuvés par le Ministre de l'Economie Nationale,

le Titulaire entendu.

I} sera tenu compte des observations de ce dernier dans la plus large

mesure possible.

Le Titulaire aura le droit de retirer sa demande, s'il juge trop

élevée la participation financière qui lui est imposée.

s'il accepte la décision du Ministre de l'Economie Nationale,

l'Autorité Concédante est tenue d'exécuter les travaux avec diligence

et d'assurer la mise en service des ouvrages dans un délai normal eu
- égard aux bésoins légirimes exprimés par Île Titulaire et aux moyens

d'exécution susceptibles d'être mis en oeuvre.

K Ÿ
3 - Les ouvrages ainsi exécutés seront mis à la éispesition du Titu'aire

pour la satisfaction de ses besoins, mai

en revendiquer l'usage exclusif.

5 sans que celui-ci puisse

L'Autorité Concédante ou tout autre établissement public, office ou

concessionnaire désigné par celle-ci, en assurera l'exploitation,

l'entretien et le renouvellement, dans 1:

es conditions qui seront fixées

au moment de l'approbation des projets d'exécution.

à - Le Titulaire, en contrepartie de l'usage desdites installations, payÿera

à leur exploitant les taxes d'usage, péages et tarifs qui seront fixés

par le Ministre de 1'Economie Nationale,

le Titulaire entendu.

Ceux-ci seront comparables aux taxes, péages et tarifs pratiqués en

Tunisie pour des services publics ou entreprises similaires, s'il en

existe.

À défaut, ils seront calculés comme il est dit à l'article 31, para-

graphe 2, dernier alinéa ci-dessus.

Au cas où le Titulaire aurait, comme il est dit à l'alinéa c) du para-

graphe 2 du présent article, remboursé tout ou partie des dépenses de

premier établissement, il en sera tenu compte dans la même proportion

dans le calcul des tarifs, péages et taxes d'usage.

ARTICLE TRENTE CINQ : Installations présentant un intérêt public général

exécutées par le Titulaire, concession où autorise”

tion d'outillage public

Dans le cas visé à l'article précédent, paragraphe 2, alinéa b), où

l'Autorité Concédante décide de confier au Titulaire l'exécution des

travaux présentant un intérêt public général, celui-ci bénéficiera,

pour les travaux considérés d'une concession

d'outillage public.

ou d'une autorisation

1 - S'il existe déjà, pour le type d'installation en cause, une réglemen-

tation, codification où jurisprudence des autorisations ou concessions

de l'espèce, ou s'y refèrera.

n

um KT
Tel est le cas, notamment des occupations temporaires du domaine public,
des installations portuaires des prises et adductions d'eau, des embran-

chements de voies ferrées.

s'il n'en existe pas, et sauf dispositions contraires stipulées aux
articles 38, 39 et 40 ci-après, on appliquera les dispositions générales

ci-dessous.

La concession (ou l'autorisation) d'outillage public, sera formulée

dans un acte séparé, distinct de l'arrêté de la concession.

La construction et l'exploitation seront faites par le Titulaire aux

risques et périls de celui-ci.

Les projets seront établis par le Titulaire. lls seront approuvés par
le Ministre de l'Economie Nationale.

Les règlements de sécurité et d'exploitation seront approuvés par le

Ministre de l'Economie Nationale, le Titulaire entendu.

Les ouvrages construits par le Titulaire sur le domaine de l'Etat ou
des collectivités ou des établissements publics feront retour de droit

a l'Autorité responsable dudit domaine en fin de concession.

Enfin, la concession comportera l'obligation pour le Titulaire de
mettre ses ouvrages et installations à la disposition de l'Autorité
Concédante et du public, étant entendu que le Titulaire aura le droit
de satisfaire ses propres besoins par priorité, avant ce satisfaire
ceux des autres utilisateurs. Les tarifs d'utilisation seront fixés

comme il est dit ä l'article 31, paragraphe 2, dernier alinéa.

ARTICLE TRENTE SIX : Durée des autorisations ou des concessions consenties

pour les installations annexes du Titulaire -

1 - Les autorisations ou concessions d'occupation du domaine public ou du

#

domaine privé de l'Etat, les autorisations ou concessions d'outillage

public, seront accordées au Titulaire pour la éurée de validicé du

Permis de recherches.
—1# 4h
Elles seront automatiquement renouvelées aux mêmes conditions, tant que

ce Permis (ou une portion de ce Permis) sera lui même renouvelé.

£lles seront automatiquement prorogées, le cas échéant, si le Titulaire
obtient une ou plusieurs concessions, instituées comme il est dit aux

articles }2 et 13 et jusqu'à l'expiration de la dernière de ces conces-

sions.

2 - Si, toutefois, l'ouvrage motivant l'autorisation ou la concession cessait
d'être utilisé par le Titulaire, l'Autorité Concédante se réserve les

droits définis ci-dessous :

a) lorsque l'ouvrage susvisé cessera définitivement d'être utilisé par
le Titulaire, l'Autorité Concédante pourra prononcer d'office l'an-
nulation de l'autorisation ou la déchéance de la concession corres-

pondante ;

b} lorsque l'ouvrage susvisé ne sera que momentanément inutilisé, le
Titulaire pouvant ultérieurement avoir besoin d'en reprendre l'utili-
sation, l'Autorité Concédante pourra en requérir l'usage provisoire,
soit pour son Compte, soit pour le compte d'un tiers désigné par elle.
Toutefois, le Titulaire reprendra l'usage dudit ouvrage dès que

celui-ci deviendra à nouveau nécessaire pour ses recherches ou ses

exploications.

ARTICLE TRENTE SEPT : Dispositions diverses relatives aux autorisations
ARTICLE TRERCE 2e

où concessions autres que la concession minière

De toute manière, les règles irposées au Titulaire pour l'utilisation d'un
service public, pour l'occupation du domaine public ou du domaine privé
de l'Etat et pour les autorisations ou concessions d'outillage public,
seront celles en vigueur à l'époque considérée, en ce qui concerne la

sécurité, la conservation et la gestion du domaine publie et des biens

de l'Etat.

Les autorisations et concessions ci-dessus visées donneront lieu à versement

rar le Titulaire es azoits d'anregistre=ant, taxes et redevances prévus E
Fe °

l'époque par les barènes généreux connuns à tous les usagers. &

M

Les tarifs, taxes d'usage el péages seront ceux des barêmes généraux en

vigueur pour les actes de l'espèce.

L'Autorité Concédante s'engage à ne pas instituer à l'occasion de la déli-
vrance des concessions ou autorisations susvisées et au détriment du
Titulaire, des redevances, taxes, péages, droits ou taxes d'usage frappant
les installations annexes du Titulaire d'une manière discriminatoire, et
constituant des taxes Où impôts additionnels déguisés n'ayant plus le carac-

tère d'une juste rémunération d'un service rendu.

ARTICLE TRENTE HUIT : Dispositions applicables aux captages et adductions

g'eau

1 - Le Titulaire est censé parfaitement connaître les difficultés de tous
ordres que soulèvent les ‘problèmes d'alimentation en eau potable,
industrielle ou agricole dans le périmètre couvert par le Permis initial

* dont il 4 été question à l'ârticle 2 ci-dessus.

2 - Le Titulaire pourra, s'il le demande, souscrire des polices d'abonnement
temporaires ou permanentes aux réseaux publics de distribution d'eau
potable ou industrielle, dans la limite de ses besoins légitines, et

dans la limite des débits dont ces réseaux peuvent disposer.

Les abonnements seront consentis suivant les clauses, conditions géné-

rales et tarifs applicables pour les réseaux publics en question.

Les branchements seront établis sur projets approuvés par le Ministre
de l'Agriculture (Service Hydraulique) par le Titulaire et à ses frais,
suivant les clauses et conditions techniques applicables aux branchements

de l'espèce.

Notamment, les branchements destinés à rester en place plus de
quatorze (14) ans seront exécutés en tuyaux de fonte centrifugée, ou

en tuyaux d'une qualité et d'une durabilité équivalentes.

Les travaux pendant leur exécution seront souais au contrôle du Ministre

de i'Agriculture (Service fiyéraulique) ec feront l'osjer d'essais de

recetce pour ledit service. ro {
Le Ministre de l'Agriculture, dans Ja décision portant autorisation

du branchement et approbation du projet, et s'il s'agit de branchements
destinés à être utilisés pendant plus de quatorze (14) ans, pourra
imposer que le branchement soit remis, après réception, à l'organisme
où concessionnaire ehargé de la gestion du réseau public dont dérive

le branchement et qu'il soit classé dans les ouvrages dudit réseau

public.

Par ailleurs, le Ministre de l'Agriculture 56 réserve le droit d'imposer
un diamètre des canalisations tel que le débit possible en service normal
dans les canalisations en question dépasse de vingt pour cent (20 3} le

débit garanti à la police d'abonnement.

Enfin, Île Ministre de l'Agriculture pourrê prescrire au Titulaire d'exé-
cuter un branchement d'un diamètre supérieur èu diamètre fixé par la
rêgle précédente, en vuë de désservir des points d'eau publics ou des
tiers abonnés sur ledit branchement, à charge de rembourser au Titulaire

le supplément de dépenses entraîné par cette décision.

Lorsque le Titulaire aura besoin d'assurer temporairement l'alimentation
en eau de ses chantiers notamment de ses ateliers de sondage, et lorsque
les besoins légitimes du Titulaire ne pourront pas être assurés économi-
quement par un branchement sur un point d'eau public existant (ou un
réseau public de distribution d'eau),. l'Autorité Concédante s'engage à
jui donner toutes facilités d'ordre technique ou administratif, dans

le cadre des dispusitions prévues par le Code des Eaux en vigueur, et
sous réserve des droits qui pourront être reconnus à des tiers, pour ef-
fectuer, sous le contrôle du service spécial des eaux, les travaux de

captage et d'adduction des eaux du domaine public qui seraient nécessaires.

Le Titulaire aura la facilité d'utiliser, Sous le régine d'une autorisa-
tion provisoire délivrée par le Ministre de l'Agriculture, les eaux éu
domaine public découvertes par lui à l'occasion de ses Cravaux, pourvu
qu'il n'endommage pas la nappe dont eiles proviendraient, et pe porte
pas atteinte à des droits é'eau reconnus ‘à des tiers. 11 est bien entendu
que, dans ce cas, il déposera immédiarement une demande régulière
d'autorisation ou de concession, concernant Ces eaux. Cette faculté
subsistera jusqu'à ce qu'il soit statué sur ladite demande, conformément

à la procédure fixée par le Code des Eaux en vigueur. &

Lu ET
À défaut et sauf impossibilité, l'échantillon unique ne sera prélevé
qu'après avoir été examiné par un représentant qualifié de l'Autorité

Concédante.

Dans le cas où cet examen préalable serait impossible, un compte rendu

spécial en sera fait à l'Autorité Concédante.

En outre, si l'échantillon unique n'a pas été détruit, il sera réintégré
dans la collection, par le Titulaire ou par l'Autorité Concédante

après avoir subi les éxamens où analyses.

Le Titulaire conservera soigneusement le reste des déblais et carottes
pour que l'Autorité Concédante puisse à son tour prélever des échan-

tillons pour sa collection et ses PrOpres examens et analyses.

Toutes les carottes et tous les déblais de forages qui resteront après
les prises d'échantillons visées ci-dessus seront conservés par le
Titulaire aussi longtemps qu'il le jugera utile ; ils seront mis par lui

à la disposition de l'Autorité Concédante au plus tard à l'expiration du
Permis.

Le Titulaire informra l'Autorité Concédante avec un délai suffisant
pour qu'il puisse s'y faire représenter, de toutes opérations importantes
tels que cimentation, essais de fermeture d'eau, essais de mise en

production.

Le Titulaire avisera l'Autorité Concédante de l'exécution des opéra-

tions de carottage électrique.

Le Titulaire avisera l'Autorité Concédante de tout incident grave
susceptible de compromettre le travail d'un forage, ou de modifier de
façon notable les conditions de son exécution.

Au moins une fois par mois le Titulaire fournira à l'Autorité
Concédanteune copie des rapports concernant les examens faits sur les
carottes et les déblais de forage, ainsi que les opérations de forage,

y compris ‘les activités spéciales mentionnées dans les deux premiers

alinéas du paragraphe 3 du présent article. ET
Sur demande de l'Autorité Concédante , le Titulaire sera tenu de
délivrer un deuxième exemplaire des rapports et documents, si celui-ci

est réclamé par le service hydraulique.

Réciproquement l'Autorité Concédante devra faire connaître au Titulaire,
dans les délais d'un mois, les observations qu'elle pourrait faire sur les

rapports mentionnés au premier alinéa du présent paragraphe.

En outre, l'Autorité Concédante  . adressera au Titulaire copie de tous
les rapports d'essais et d'analyses qu'elle aura pu elle même exécuter

ou faire exécuter.

ARTICLE CINQUANTE DEUX : Compte rendu mensuel d'activité

Le Titulaire adressera chaque mois à l'Autorité Coûcédante un rapport

d'activités couvrant :

a) les études, synthèses , interprétations géologiques et géophysiques avec

les cartes y afférentes ;

b) l'avancement réalisé, les observations faites et les résultats cbtenus

par tous ses forages, Sous réserve de ce qui est stipulé à l'article 55.
ARTICLE CINQUANTE TROIS : Arrêt d'un forage

Sauf en ce qui concerne les forages groupés visés à l'article 55 ci-après,

le Titulaire ne pourra arrêter définitivement un forage qu'après en avoir

avisé l'autorité Concédante.

Sauf circonstances particulières, cet avis devra être donné au moins

soixante douze (72) heures à l'avance.

11 devra faire connaître, s'il s'agit d'un abandon de forage, les mesures
envisagées pour éviter les risques qui pourraient en résulter tant pour les

gîtes d'hydrocarbures que Pour les nappes aquifères.

Le Titulaire sera tenu de prendre toutes mesures appropriées concertées
‘avec l'Autorité Concééante après consultation éventuelle du service hydrauli-

que, pour éviter 13 déperdition dans les terrains des nappes d'hydrocarbures,

de gaz ou d'eau.
MM ET

F Le
Toutefois, si l'Autorité Concédante n'a pas fait connaître ses observa-
tions dans les soixante douze (72) heures qui suivront le dépôt de l'avis
de l'arrêt du forage, le programme de bouchage proposé par le Titulaire sera

censé avoir été accepté.

ARTICLE CINQUANTE QUATRE : Compte rendu de fin de forage

Le Titulaire adressera ET l'Autorité Concédante dans un délai maximum de
trois (3) mois après l'arrêt d'un forage de prospection, ou d'un forage
isolé non-compris dans l'un des programmes d'ensemble visés à l'article 55,

un rapport d'ensemble, dit “compte rendu de fin de forage".
Le compte rendu de fin de forage comprendra :

a) une copie du profil complet dudit forage, donnant la coupe des terrains
traversés, les observations et mesures faites pendant ie forage, le plan
des tubages restant dans le puits,'les fermetures d'eau effectuées et
le cas échéant, les giagraphies électriques et les résultats des essais

de mise en production.

b) un rapport qui contiendra les renseignements géophysiques et géologiques
originaux, propriété du Titulaire et provenant des études faites par lui
en Tunisie, se référant directement à la structure géologique sur laquelle

le forage est situé.

si la structure en cause n'est pas définie avec précision par les données
acquises, les renseignements ci-dessus se référeront directement à un carré
dont le centre est le forage en question, et dont les côtés sont des
segments orientés Nord-Sud et Est-Ouest, mesurant dix kilomètres (10 kn)

de longueur.

Après l'achèvement d'un forage de développement, le Titulaire fournira

seulement les renseignements indiqués à l'alinéa a) ci-dessus.

ARTICLE CINQUANTE CINQ : Dispositions particulières applicables aux groupes

de forage d'Etude ou de développement

Sont modifiés comme il est dit ci-après, les dispositions des articles 48,
49, 52, 53, 54 ci-dessus, pour ce qui concerne les forages d'étude entrepris
soit en série, soit isolément, en vue d'obtenir seulement des renseignements

d'ordre géologique ou géophysique, ou encore pour ce qui concerne les forages

de développement entrepris en série dans une même zone. = :

Fr Ÿ
1 - Avant le cormencunent des opérations de forage, le Titulaire adressera
a l'Autorité Concédante un rapport d'implantation relatif au progran-

me envisagé et précisant les points suivants :

a) l'objet recherché par le Titulaire dans cette opération ;
b) l'écendue et ja situation de la région à l'intérieur de laquelle il

se propose de mener l'opération ;

c) les emplacements approximatifs des forages envisagés ;
d) les profondeurs maxima et minima que les forages pourraient atteindre ;
e) les mesures que le Titulaire envisage de prendre au cours de chaque

forage pour résoudre les problèmes posés par les nappes aquifères ;

f) la description du ou des appareils de forage qui seront employés ;
g) les procédés que le Titulaire envisage, le cas échéant pour l'emploi

des tubages ;

h) la façon dont le Titulaire se propose de rassembler, préserver et
mettre à la disposition de l'Autorité Concédante et du service
hydraulique les renseignements d'ordre géologique et hydrologique

qui pourront être obtenus dans de telles opérations ;

i) les procédés généraux que le Titulaire se propose d'utiliser au moment
de l'abandon de chaque forage, afin de résoudre les problèmes posés

par la préservation des nappes d'hydrocarbures, de gaz ou d'eau ;

j) éventuellement, les procédés que le Titulaire compte utiliser pour

mettre en exploitation les forages de développement.

2 - Dans les trente (30) jours qui suivront la réception dudit rapport,
l'Autorité Concédante et le service hydraulique devront communiquer
au Titulaire leurs observations et leurs recommandations au sujet des

propositions contenues dans le rapport sus-indiqué du Titulaire.

3 - Pendant l'exécution des travaux visés dans le programme dont il est
question ci-dessus, Île Titulaire fournira au moins, tous les mois,
à l'autorité Concédante et au service hydraulique, le cas échéant,
un rapport SUT ia marche des travaux, exposant pour chaque forage :

N TT

cle
a) son emplacement exact, défini par ses coordonnées géographiques ;
b) sa profondeur totale ;

c) les formations géologiques rencontrées ;

d) les mesures prises pour protéger les couches contenant. de l'eau ou

hydrocarbures ;

e) les mesures prises lors de l'abandon ;
f) le cas échéant, la profondeur et la éescription des couches contenant

les hydrocarbures ;

g) s'il y a lieu, les résultats des essais faits sur les nappes d'eau

ou d'hydrocarbures.

& - Dans le cas des forages de développement, le Titulaire, s'il entend faire
un essai sur une nappe d'hydrocarbures, en informera l'Autorité
GConcédante au moins vingt quatre 24) heures avant le commencement de
l'essai, sauf circonstances particulières. Il agira de même vis-à-vis
. du service hydraulique pour les essais projetés sur les nappes aquifères.
5 - Après achèvement des travaux prévus au programme, un compte rendu d'ensemble
sera adressé à l'Autorité Concédante dans les conditions fixées à
_ l'article 54 ci-dessus. Ce compte rendu présentera une synthèse de tous
les résultats obtenus pour l'ensemble des forages exécutés au titre du
programme. Il rapportera, pour chacun des forages qui dépassent une pro
fondeur de cinquante (50) mètres, les coupes et renseignements visés à

l'alinéa a) du mêue article 54.

Les renseignements prévus à l'alinéa b) de l'article 54 ne seront pas
- exigés pour les forages de développement entrepris en exécution d'un

programme d'ensemble.

6 - Les dispositions des articles 50 et 51 seront applicables aux forages visés
au présent article. Toutefois, la constitution des collections visées à
l'article 5! sera simplifiée au maximun, et limitée à la conservation des

échantillons nécessaires Pour la bonne interprétation des résultats des

forages. LMP —
ARTICLE CINQUANTE SIX : Essais des forages

1 —

Si au cours d'un forage, je Titulaire juge nécessaire d'effectuer un
essai sur une couche de terrain qu'il croit susceptible de produire
des hydrocarbures, il en avisera l'Autorité Concédante au moins

vingt quatre (24) heures avant de commencer un tel essai.

Le Titulaire agira de même vis-ä-vis du service hydraulique pour les
essais qu'il jugerait nécessaire d'effectuer sur les couches présumées

aquifères.

Le Titulaire n'aura pas contrevenu aux obligations résultant pour lui
du paragraphe précédent, si du fait de circonstances imprévisibles et
indépendantes de sa volonté, ou du fait de l'absence ou de l'éloigne-
ment du représentant qualifié de l'Autorité Concédante OU du service

hydraulique, il n'avait pu aviser ce dernier dans le délai prescrit.

De même, si l'outil de la sonde pénètre inopinément dans une couche de
terrain présumé contenir de l'eau ou des hydrocarbures, et nécessitant

un essai immédiat, le délai de préavis sera réduit à six (6) heures.

De même le Titulaire pourra effectuer toutes opérations où essais néces-
saires sans attendre l'arrivée du représentant qualifié de l'Autorité
Concédante ou du service hydraulique, en cas d'urgence, et lorsque
l'observation stricte des délais de préavis risquerait de compromettre
da sécurité ou le succès du forage en COUTS- Tel est le cas, notamment
des essais du type connu dans la profession sous le now de “Drill Stem

Test".

Dans les cas exceptionnels visés au présent paragraphe, le représentant
qualifié du Titulaire devra s'efforcer de prévenir immédiatement le
représentant de l'Autorité Concédante ou du service hydraulique selon

le cas, par les moyens les plus rapides qui seraient à sa disposition.

En outre, le Titulaire en adressera sous trois (3) jours un compte rendu
écrit et circonstancié à l'Autorité Concédante justifiant en particu-

lier les raisons qui l'ont empêché d'observer les délais de préavis.

A LT.
3 - En dehors des exceptions prévues aux paragraphes 4, 5, 7 ci-après du

présent article, l'initiative de d

écider d'entreprendre ou de renouveler

un essai appartiendra au Titulaire.

Pendant l'exécution d'un forage,

et à la demande du représentant düment

qualifié du service intéressé, le Titulaire sera tenu de faire l'essai

de toute couche de terrain susceptible de contenir des hydrocarbures où

de

2)
b)
c)

Si
de

Concédante l'avis men
audit service, outre
forage ou la partie du forage,

d'essayer toute couch

de

l'eau ; à la condition toutefois qu'un tel essai puisse être exécuté :

sans qu'il nuise à la marche normale des propres travaux du Titulaire ;

3;

sans occasionner des dépenses anormales pour le Titulaire ;

sans compromettre les travaux où le matériel, ni mettre en danger le

personnel du Titulaire.

je Titulaire se propose de boucher une partie quelconque d'un “forage

prospection", et en même temps-qu'il adressera à l'Autorité

contenir des hydrocarbures .

tionné à l'article 53 ci-dessus, il fera connaître
le procédé qu'il compte utiliser pour boucher le
ja manière suivant laquelle il se propose

e intéressée par le plan de bouchage, et susceptible

a) dans le délai de soixante douze (72) heures fixé à l'article 53,

l'Autorité Concédante devra faire connaître au Titulaire, en même

temps que sa réponse concernant

le plan de bouchage, son avis sur les

essais proposés par le Titulaire ; et s'il désire, ou non, l'exécution

d'essais autres que ceux envisagés par Île Titulaire.

Le Titulaire sera tenu d'exécuter les essais ainsi demandés par

l'Autorité Concédante, dans la mesure où ils s'avèreront réalisables

du point de vue technique.

si l'un des essais prévus ci-des
exécution, comme non satisfaisan
de l'Autorité Concédante, et si
essai, sauf irpossibilité techni

raisonnables, ou immédiatement T

Cependant, dans aucune circonsta
ou de tenter plus de trois (3) f

n'y consente-

sus est considéré, au moment de son
t par le représentant dûment qualifié
ce représentant le demande, ledit
que, sera prolongé dans les limites

ecommencé.

nce, le Titulaire ne Sera tenu d'exécuter

ois l'essai en question, à moins qu'il

ES
b)

c)

a)

Dans le cas où l'exécution, ou la répétition de l'un des essais effec-
tués comme il est dit à l'alinéa précédent, sur la demande du représen-
tant de l'Autorité Concédante, et malgré l'avis contraire du représentant
du Titulaire, occasionnerait au Titulaire une perte ou une dépense,

une telle perte ou dépense serait à la charge :

= du Titulaire, si ledit essai révèle une capacité de production égale
ou supérieure aux quantités indiquées à l'article 11 du présent

Cahier des Charges ;

- de l'Autorité Concédante, si la capacité de production révélée par
un tel essai est inférieure aux quantités mentionnées à l'article 13

ci-dessus ;

_ des deux Parties, Par moitié si l'essai en question, sans constituer
une découverte au Sens de l'article Il, donnait des résultats supérieur:

aux quantités visées a l'article 13.

Toutefois, lorsque l'essai complémentaire est demandé par l'Autorité
Concédante en vue d'obtenir des résultats supérieurs aux quantités
indiquées à l'article 11, alors qu'un essai précédent sur la même
couche de terrain a déjà donne une découverte au sens de l'article 13,
les pertes ou dépenses resteront entièrement à la charge de l'Autorité
Concédante, en Cas d'échec.

Dans les quarante huit (68) heures qui suivront l'achèvement de l'ensem-
ble des essais prévus au présent paragraphe, l'Autorité Concédante
donnera par écrit au Titulaire son accord sur es résultats obtenus
par lesdits essais. En même temps, elle donnera son consentement,
suivant le cas, soit à l'abandon définitif du forage, soit à sa pour-
suite et à son complet achèvement en vue de le transforuer en puits

productif d'hydrocarbures.

Faute d'avoir donné un accord écrit dans le délai de quarante huit
(48) heures sus-iodiqué, l'Autorité Concédante sera censée avoir

accepté les décisions prises Par le Titulaire.

Dans le cas où l'on envisagerait d'abandonner le forage et où aucun
essai n'aurait été demandé ni par l'Autorité Concédante ni par le
Titulaire, l'approbation, Par l'Autorité Concédante d'un plan
de bouchage du forage, équivaut à La reconnaissance formelle par
l'Autorité Concédante du fait que le forage n'a pas découvert des

hydrocarbures en quantité importante ou exploitable.
e) Tout essai cherchant à prouver l'existence d'une découverte au sens
des articles lt et 13 ci-dessus, sera toujours effectué dans les
conditions prévues auxdits articles, contradictoirement, en présence

des représentants qualifiés de l'Autorité Concédante et du Titulaire.

Lorsqu'au cours d'un “forage de développement", on pourra légitimement
supposer l'existence d'un gisement d'hydrocarbures suffisamment important
et non encore reconnu, le Titulaire sera tenu, dans les cinq (5) années
qui suivront, de procéder à tous essais techniquement utiles pour complé-

ter la reconnaissance de ce gisement.

À l'expiration de ce délai, l'Autorité Concédante pourra, le cas échéant,
faire jouer les dispositions prévues aux alinéas a) et b) du paragraphe 5
du présent article.

si l'Autorité Concédante estime que l'un des forages faits par le
titulaire a rencontré une couche de terrain sur laquelle aurait pu être
définie une découverte au sens de l'article 11, mais que, pour une raison
quelconque, cette couche n'a pas été soumise à des essais adéquats,
l'Autorité Concédante pourTa requérir du Titulaire qu'il exécute un autre
forage dans le voisinage immédiat du premier, aux fins d'accomplir

l'essai envisagé.
Le forage et les essais seront faits dans les conditions suivantes :

a) pour le forage de ce puits, le Titulaire ne pourra pas être requis
d'utiliser du matériel, du personnel, où des approvisionnements qui

seraient essentiels à la réalisation de son programme général ;

b) les dépenses du forage et des essais seront imputées suivant les
disposicions prévues dans l'alinéa b) du paragraphe 5 du présent

ärticle ;

c) les essais seront faits suivant les spécifications de l'article 11.

ARTICLE CINQUANTE SEPT : Compte rendu annuel d'activité

Le Titulaire sera tenu de fournir avant le ler avril de chaque année un

compte rendu général de son activité pendant l'année grégorienne précédente.

Ds
Ce compte rendu indiquera les résultats obtenus pendant l'année considérée,
ainsi que les dépenses de prospection et d'exploitation engagées par le
Titulaire. I1 fera connaître, en outre, un programe provisoire d'activité

pour l'année suivante.

J1 sera établi dans les formes qui seront concertées à l'avance entre
l'Autorité Concédante et le Titulaire.

ARTICLE CINQUANTE HUIT : Exploitation méthodique d'un gisement

1 - Toute exploitation régulière devra être conduite suivant un plan méthodique

s'appliquant à un gisement, où à un ensemble de gisements productifs.

2 - Un mois au moins avant de commencer l'exploitation régulière d'un gise-
ment, le Titulaire devra porter à la connaissance.de l'Autorité Con
cédante le programme des dispositions envisagées par lui pour cette

exploitation.

Toutefois, certains forages pourront être préalablement mis et maintenus
en exploitation continue, en vue de réunir les éléments d'appréciation
jugés nécessaires pour a'établissement du programme, OU en vue d'alimenter
les installations de forage ; à moins que l'autorité Concédante

n'estine que cette pratique risque de compromettre l'exploitation vlté-
rieure, notament en provoquant des appels d'eau et de gaz préjudiciables

à une bonne exploitation.

3 - Dans les puits produisant des hydrocarbures liquides, les pertes de gaz
devront être aussi réduites que possible, dans la mesure où le permettront
les circonstances, et la nécessité d'aboutir à une production efficiente
et économique pour les liquides. Dans les puits ne produisant que du gaz,
il est interdit de laisser ces puits débiter hors du circuit d'utilisation,
sauf pendant les opérations de forage et de mise en production, et pendant

les essais de production.

& - Le programme d'exploitation énoncera, avec toutes les précisions utiles,
les méthodes choisies dans l'objer d'assurer la récupération oprimum des

hydrocarbures contenus dans les gisements, et noramment avec la meilleure

urilisacion de l'énergie. ET Ç /

r | ‘
Des déregations à la règle ci-dessus pourront être accordées par
l'Autorité Concédante à la demande du Titulaire, si celui-ci fait
la preuve que des circonstances exceptionnelles rendent son appli-

cation impraticable.

5 - Toute modification importante apportée aux dispositions du programme

primitif sera immédiatement portée à la connaissance de l'Autorité

Concédante.

ARTICLE CINQUANTE NEUF : Contrôle des forages productifs

Le Titulaire disposera Sur chaque forage, ou chaque groupe de forages
productifs, des appareils permettant de suivre régulièrement, d'une
manière non équivoque, et conforme aux usages suivis par l'industrie du
pétiole ou du gaz, les conditions relatives à ses opérations de production,

ainsi que Îles variations de longue et de courte durée de ces conditions.

Tous les documents concernant ces contrôles seront à la disposition de
l'Autorité Concédante . Sur demande de celle-ci, le Titulaire lui en

fournira des copies certifiées conformes où des photocopies.

ARTICLE SOIXANTE : Reconnaissance et conservation des gisements

Le Titulaire en accord avec l'Autorité Concédante exécutera les
opérations, mesures où essais nécessaires pOur reconnaître le gîte,
et pour éviter dans la plus large mesure du possible le gaspillage des

ressources d ‘hydrocarbures.

11 tiendra à jour les relevés, diagrammes et cartes qui seraient utiles

pour cet objet.

Le Titulaire pourra être rappelé par . l'Autorité Concédante à l'obser-
vation des règles de l'Art. En particulier, il sera tenu de régler et
éventuellement de réduire le débit des forages, de façon que l'évolution

régulière du gisement ne soit pas troublée.

ARTICLE SOIXANTE ET UN : Coordination des recherches et des exploitations

faites dans un même gisement par plusieurs

exploitants différents

Si, selon toute apparence, un même gisement s'étend sur les périmètres de
plusieurs concessions distinctes attribuées à des bénéficiaires différents,
je Titulaire s'engage à conduire ses recherches et son exploitation sur la

partie du gisement qui le concerne en 5e conformant à un plan d'ensemble.
Ce plan sera écabli dans les condirions définies ci-après :

i- l'Autorité Concédante invitera chacun des Titulaires intéressés par
un même gisement à se concerter pour établir un plan unique de recher-

ches et d'exploitation applicable à la totalité dudit gisement.

Ce plan précisera, en outre, si nécessaire, les bases suivant lesquelles

les hydrocarbures extraits seront répartis entre les Titulaires.

I1 précisera, le cas échéant, les modalités suivant lesquelles sera
désigné un "Comité de Coordination" chargé de diriger les recherches

et l'exploitation en commun.

L'Autorité Coùcédante pourra se faire représenter aux séances dudit

Comité.

2 - À défaut d'un accord amiable entre les intéressés, intervenu dans les
quatre vingt dix (90) jours à partir de l'invitation faite par
l'Autorité Concédante , ceux-ci seront tenus de présenter à l'Autorité

Concédante leurs plans individuels de recherches ou d'exploitation.

.L'Autorité Concédante proposera à la décision du Ministre de
1'Economie Nationale un arbitrage portant sur le plan unique de
recherches ou d'exploitation, les bases de répartition des hydrocar-

bures, et la création éventuelle d'un Comité de Coordination.

3 - Sauf s'il en résultait un préjudice grave pour l'un des Titulaires
intéressés, la décision arbitrale devra essayer de se rapprocher le
plus possible des propositions qui seraient faites par un Titulaire
(ou un groupe de Titulaire), représentant au moins les trois quarts

des intérêts èn cause, en tenant compte notamment des réserves en

place. é Guy —

h che
L'appréciation ces intérêts et des réserves en place sera faite sur
la base des données acquises concernant le gisement au moment où sera

rendue la décision arbitrale.

Le plan de coordination pourra être révisé à l'initiative de l’une
quelconque des Parties intéressées, ou du Ministère de l'Economie
Nationale si les progrès obtenus ultérieurement dans là connaissance
du gisement amenaient à modifier l'appréciation des intérêts en pré-

sence et des réserves en place.
& - Les intéressés seront tenus de se conformer aux décisions arbitrales
du Ministre de l'Economie Nationale dès qu'elles leur auront êté

notifiées.

ARTICLE SOIXANTE DEUX : Obligation générale de communiquer les documents

Le Titulaire sera tenu de fournir 3 l'Autorité Concédante sur sa demande,
outre les documents énumérés au présent titre, les renseignements statisti-
ques concernant l'extraction, la préparation, et éventuellement, le stockage
et les mouvements des hydrocarbures extraits de ses recherches et de ses
exploitations, le personnel, les stocks de matériel et de matières premières,
les commandes et les importations de matériel, ainsi que les copies certi-
fiées conformes (ou photocopies) des pièces telles que cartes, plans
enregistrements, relevés, extraits de registre ou de compte-rendu, permettant

de justifier les renseignements fournis.
ARTICLE SOIXANTE TROIS : Unités de mesures

Les renseignements, chiffres, relevés, cartes et plans, seront fourmis à
l'Autorité Concédante en utilisant les unités de mesures ou les échel-

les agréées par l'autorité Concédante.

Toutefois, à l'intérieur des services du Titulaire, le système anglais de
numération pourra être utilisé sous réserve de donner les conversions

correspondantes en système métrique.

\
Les ouvrages de captage (à l'exclusion des ouvrages d'adduction) exécutés
par le Titulaire en application des autorisations visées ci-dessus,
feront retour à l'Etat sans indemmité, tels qu'ils se trouvent lorsque

je Titulaire aura cessé de les utiliser.

Si les travaux de captage effectués par le Titulaire donnent un débit

supérieur aux besoins de celui-ci, l'Autorité Concédante pourra requérir
que je Titulaire livre aux services publics la fraction du débit dont il
n'a pas l'utilisation, contre une juste indemité couvrant la quote-part

de ses dépenses d'exploitation et d'entretien des ouvrages hydrauliques.

En tout état de cause, l'Autorité Concédante pourra requérir que le
Titulaire assure gratuitement et pendant toute la durée qu'il exploitera
le captage autorisé, l'alimentation des points d'eau publics, dans la
limite du dixième du débit de captage, une fois déduits les débits
réservés au profit de points d' eau publics préexistants, ou les débits

réservés pour couvrir les droits: reconnus à des tiers.

4 = Lorsque le Titulaire aura besoin d'assurer d'une manière permanente
l'alimentation de ses chantiers miniers ou de ses installations annexes,
et qu'il ne pourra obtenir que ses besoins légitimes soient assurés
d'une manière suffisante, économique, durable et sûre, par un branchement
sur un point d'eau public existant (ou un réseau public de distribution
d'eau), les deux Parties conviennent de se concerter pour rechercher de

quelle manière pourront être satisfaits les besoins légitimes du Titulaire

a) tant que les besoins exprimés par le Titulaire restent inférieurs à
mille mètres cubes (1.000 m3) d’eau potable par jour, l'Autorité
Concédante s'engage, sous réserve des droits antérieurs reconnus
3 des tiers ou au profit de points d'eau publics préexistants et si
elle ne veut pas (ou ne peut pas) exécuter elle-même dans des délais

satisfaisants les travaux de captage nouveaux ou de développement de
captages (ou réseaux publics) existants, 3 donner toutes facilités
au Titulaire pour effectuer à ses frais les captages et adductions
nécessaires, dans les conditions stipulées awkparagraphes 2et 3

du présent article.

vw —
7” »

n'Aurvrité Concédante, le Titulaire entendu, et compte tenu des
données acquises par l'inventaire des ressources hydrauliques de

la Tunisie, se réserve Île droit d'arbitrer équitablement les intérêts
éventuellement opposés du Titulaire, des tiers utilisateurs et des
services publics, et de désigner le ou les emplacements où le Titu-
jaire obtiendra l'autorisation (ou la concession) de captage ; dans
une zone couvrant le périmètre du Permis initial visé à l'article 2,
plus une bande frontière d'une profondeur de cinquanté kilomètres

{50 km) à partir dudit périmètre. Le choix sera fait pour faire
bénéficier le Titulaire des conditions géographiques et économiques

les plus favorables possibles.

b) si les besoins permanents exprimés par le Titulaire dépassent le
débit de mille mètres cubes (1.000 m3) par jour, l'Autorité
Concédante ne peut d'ores et déjà s'engager à autoriser le Titulaire
à capter un tel débit dans la zone couverte par le Permis minier
initial plus la bande frontière d'une profondeur de cinquante

kilomètres visés à l'alinéa précédent.

Dans cette hypothèse, les deux Parties se concerteront pour adopter
toute mesure susceptible de satisfaire les besoins légitimes du
Titulaire, compte tenu, d'une part, des données fournies par l'inven-
taire des ressources hydrauliques de 1a Tunisie et d'autre part,

de la politique générale suivie par l'Autorité Concédante en matière

d'utilisation des ressources hydrauliques.

Le Titulaire s'engage à se soumettre à routes les règles et disciplines
d'utilisation qui lui seraient prescrites par l'Autorité Concédante
en ce qui concerne les eaux qu'il pourrait capter, et qui appartien-
draient à un système aquifère déjà catalogué et identifié par l'inven-

taire des ressources hydrauliques de la Tunisie.

si, par contre, les forages du Titulaire aboutissaient à la découverte
d'un système aquifère nouveau, non encore catalogué ni identifié par
l'inventaire des ressources hydrauliques, n'ayant pas de communication
âvez un autre système aguifère déjà reconnu, l'Autorité Concédante
réserve au Titulaire une priorité pour l'attribution des autorisations

ou des concessions de captage dans ledit système.

mm
6-

Kéanmoins, il est bien entendu cue cette priorité ne sarrait faire
obstacle à l'intérêt général, ni s'étendre au-delà des tesoins légitires

des installations minières er des installations annexes du Titulaire.

Avant l'abandon de tout forage de recherche, l'administration pourra
décider du captage par le Titulaire, de toute nappe jugée exploitable,
étant entendu que les dépenses engagées de ce chef seront à la charge

de l'Etat.

ARTICLE TRENTE NEUF : Dispositions applicables aux voies ferrées

1-

& =

Le Titulaire, pour la desserte de ses chantiers miniers, de ses pipe-lines,
de ses dépôts et de ses postes d'embarquement, pouTra aménager à ses
frais des embranchements particuliers de voies ferrées se raccordant aux

réseaux ferrés d'intérêt général.

Les projets d'exécution seront établis par le Titulaire en se conformant
aux conditions de sécurité et aux conditions techniques imposées aux
réseaux tunisiens d'intérêt général. Ils seront approuvés par le Ministère

compétent après enquête parcellaire.

L'Autorité Concédante se réserve le droit de modifier les tracés proposés
par le Titulaire, pour tenir compte des résultats donnés par l'enquête
parcellaire et pour raccorder au plus court, selon les règles de l'Art,

Jes installations du Titulaire avec les réseaux d'intérêt général.

si l'exploitation de i'embranchement particulier est faite par le Titulaire,
celui-ci se conformera aux règles de sécurité qui sont appliquées aux

réseaux tunisiens d'intérêt général.

Les règlements d'exploitation seront approuvés par le Ministère compétent.
8 ou 2

L'Autorité Concédante se réserve le droit d'imposer que l'exploitation
de l'embranchement particulier soit faite par un réseau d'intérêt général.
Dans ce cas, ledit réseau assumera la responsabilité et la charge de

l'entretien des voies de l'embranchement du Titulaire.

Le matériel roulant, notamment les vagons-citernes, appartenant en propres

au Titulaire, devra être d'un modèle agréé par le service du contrôle ies

chenins de fer. L ne
Il sera entretenu, aux frais du Titulaire, par le réseau d'intérêt général

sur lequel il circule.

Les tarifs appliqués seront ceux du tarif commun en vigueur sur les réseaux

d'intérêt général.

11 est précisé que le pétrole brut transporté en wagons-citernes appar-

tenant au Titulaire bénéficiera du tarif pondéreux .

ARTICLE QUARANTE : Dispositions applicables aux installations de chargement

1 -

et de déchargement maritimes

Lorsque le Titulaire aura à résoudre un problème de chargement ou de
déchargement maritime, les Parties conviennent de se concerter pour
arrêter d'un: commun accord les dispositions susceptibles de satisfaire

les besoins légitimes exprimés par le Titulaire.

Sauf cas exceptionnels, où la solution nettement la nlus économique
serait d'aménager un tel poste de chargement ou de déchargement en rade
foraine, la préférence sera donnée à toute sdlution comportant l'urili-

sation d'un port ouvert au commerce.

Dans ce dernier cas, l'Autorité Concédante stipulant tant en son nom
propre qu'au nom de l'Office des Ports Nationaux Tunisiens, s'engage
à donner toute facilité au Titulaire, dans les conditions prévues par
la législation générale sur la police des ports maritimes et par les
règlements particuliers des ports de commerce de la Tunisie, et sur un
pied d'égalité vis-ä-vis des autres exploitants de substances minérales

du second groupe, pour qu'il puisse disposer :

- des plans d'eau du domaine public des ports ;

- d'un nombre adéquat de postes d'accostage susceptibles de recevoir
sur ducs d'Albe, les navires-citernes usuels ;

= des terres-pleins du domaine public des ports nécessaires à 1l’aménage-

ment d'installstions de transit ou de stockage.

Les occupations du domaine public des ports seront placées sous le

des conventions dites “de taxe n° XIII".

Les péages, droits et taxes de port frappant le pécrole brut seront ceux

applicables à la catégorie “minerais et phosphates".

us

74
3- Si la solution adoptée est celle d'un prste de chargement ou de déchar-
gement en rade foraine, les installations (y compris les pipe-lines
flottants) seront construites, balisées et exploitées par le Titulaire
et à ses frais sous le régime de l'autcrisation d'occupation temporaire

du domaine public maritime.

Les dispositions adoptées ec les règlements d'exploitation seront ap-

prouvés, par le Ministère compétent sur proposition du Titulaire.

La redevance d'occupation du domaine public maritime pour les autorisa-
tions de l'espèce sera calculée et liquidée suivant les modalités et
les tarifs communs appliqués par l'office des Ports Nationaux Tunisiens

pour Îles conventions de taxe n° XIII.

ARTICLE QUARANTE ET UN : Centrales thermiques

1 - Les centrales thermiques brûlant du brut, du gaz ou les sous-produits
de l'extraction ne sont pas considérées comme des dépendances légales
de l'entreprise, sauf si elles alimentent exclusivement les propres

chantiers du Titulaire.

2 - En tout état de cause, les centrales thermiques et les réseaux de
distribution d'énergie installés par le Titulaire pour ses propres
besoins, seront assujettis à toutes les règlementations et à tous
les contrôles appliqués aux installations de production et de distri-

bution d'énergies similaires.

3 - Si le Ticulaire a un excédent de puissance sur ses besoins propres,
ses centrales thermiques devront alimenter en énergie les agglomérations
voisines. En outre, il devra prévoir la possibilité d'aménager, aux
frais de l'Autorité Concédante, un sur-équipement plafonné à trente
pour cent (30 7) de la puissance de chaque centrale. Cette énergie
sera vendue à son prix de revient à un organisme de distribution

désigné par l'Autorité Concédante.

ARTICLE QUARANTE DEUX : Substances minérales autres que celles du
de ème groupe

Si le Titulaire, à j'occasion de ses recherches où de ses exploitations
d'hydrocarbures, érait amené à extraire des substances minérales autres

que selles é

” L Nm

ricpe, 38ns pouvoir séparer l'extraction iies

hydrocarbures, l'Autorité Concédante et le Titulaire se concerteront pour
examiner si lesdites substances minérales doivent être séparées et conser-

vées.

Toutefois, le Titulaire ne sera pas tenu d'exploiter, de séparer et de
conserver les substances autres que celles du deuxième groupe si leur
séparation et leur conservation constituaient des opérations trop onéreuses

ou trop difficiles.

ARTICLE QUARANTE TROIS : Installations diverses

Ne seront pas considérées comme dépendances légales de l'entreprise du

Titulaire :

- les installations de traitement des hydrocarbures liquides solides ou

gazeux, en particulier les raffineries ;

- les installations de toute nature produisant ou transformant de l'énergie,
dans la mesure où elles ne sont pas destinées à l'usage exclusif du

Titulaire ;

- jes installations de distribution au public de combustibles liquides ou

gazeux.

Par contre, seront considérées comme des dépendances légales de l'entreprise
du Titulaire les installations de première préparation des hydrocarbures
extraits, aménagées par jui en vue de permettre le transport et la comer-

cialisation desdits hydrocarbures et notamment, les installations de

"dégazolinage" des gaz bruts. ST €
TITRE V

SURVEILLANCE MINIERE ET DISPOSITIONS
TECHNIQUES

ARTICLE QUARANTE QUATRE : Documentation fournie au Titulaire par l'Autorité

Concédante

L'Autorité Concédante fournira au Titulaire la documentation qui se trouvera

en sa possession et concernant ;

- le cadastre et la topographie du pays ;
- la géologie générale ;
- l'hydrologie et l'inventaire des ressources hydrauliques ;

- les mines.

Exception faite des renseignements ayant un caractère secret du point de vue
de la Défense Nationale, ou des renseignements fournis par les prospecteurs
ou industriels privés à titre confidentiel et dont la divulgation à des tiers
ne peut être faite sans l'assentiment exprès des intéressés.

ARTICLE QUARANTE CINQ : Contrôle technique

Le Titulaire sera soumis à la surveillance de l'Autorité Concédante
suivant les dispositions prévues au décret du ler janvier 1953 sur les
mines, (notamment son titre VIII) complétées et précisées comme il est dit

aux articles 46 à 66 ci-après.

ARTICLE QUARANTE SIX : Application du Eode des Eaux

Le Titulaire, tant pour ses travaux de recherches que pour ses travaux d'exploi-
tation, se conformera aux dispositions de la législation tunisienne actuelle-

gent en vigueur concernant les eaux du domaine public et précisées par. les
£ispositions du présent Cahier des Charges. Ç ÿ

W
Les eaux qu'il pourrait découvrir au cours de ses travaux restent classées
.dans le domaine public. Elles ne sont susceptibles d'utilisation permanente,
par lui, qu'en se conformant à la procédure d'autorisation ou de concession

prévue au Code des Eaux.

Le Titulaire est tenu de prendre toutes mesures appropriées qui seront
concertées avec le service hydraulique au Ministère de l'Agriculture en

vue de protéger les nappes aquifères.

Le Ministère de l'Agriculture se réserve le droit d'arrêter ou d'interdire
tout forage si les dispositions prises ne sont pas susceptibles d'assurer

la conservation des nappes artésiennes.

Le Titulaire sera tenu de communiquer au service hydraulique tous les ren-

seignements qu'il aura pu obtenir à l'occasion de ses forages sur les nappes
d'eau rencontrées par lui (position, niveau statique, analyses, débit ) dans
les formes qui lui seront prescrites par le Bureau de l'Inventaire des Res-

sources Hydrauliques
ARTICLE QUARANTE SEPT : Accès aux chantiers

L'Autorité Concédante pourra à tout moment, envoyer sur les chantiers du
Titulaire un agent qui aura libre accès à toutes les installations et à leurs

dépendances légales.

Cet agent pourra obtenir communication sur place, mais seulement pendent les
heures normales de travail, des pièces tenues sur le chantier, énumérées au
présent titre. Sur demande écrite de l'Autorité Concédante, il pourra

s'en faire délivrer une copie certifiée conforme ou une photocopie.

Ii pourra, dans les mêmes conditions, s'assurer du progrès des travaux,
procéder aux mesures et jaugeages des hydrocarbures et, d'une façon générale,

vérifier que les droits et intérêts de l'Autorité Concédante sont sauvegardés.

p L Fe

UE
ARTICLE QUARANTE HUIT : Obligation de rendre compte des travaux

Le Titulaire adressera à l'Autorité Concédante , trente (30) jours au

moins avant le commencement des travaux :

- le programme de prospection géophysique projeté , qui doit comprendre une
carte mettant en évidence le carroyage à utiliser, ainsi que le nombre de
kilomètres à couvrir et la date approximative du commencement des opéra-

tions ;
- une copie des films des profils sismiques dès que disponible ;

- un rapport d'implantation concernant :

. soit un forage de prospection ;
. soit un programme relatif à un ensemble de forages de développement ;

. soit un programme relatif à un ensemble de forages d'études.

Le rapport d'implantation précisera :

_ les dispositions envisagées pour l'alimentation en eau ;
- l'emplacement du ou des forages projetés, défini par ses coordonnées géogra-

phiques, avec extrait de carte annexé ;

_ les objectifs recherchés par le forage, ou l'ensemble des forages ;

- les prévisions géologiques relatives aux terrains traversés ;

- le programme minimum des opérations de carottage et de contrôle du ou des
forages ;

- ja description sommaire du matériel employé ;

— le programme envisagé pour les tubages ;

- éventuellement, les procédés que le Titulaire compte utiliser pour mettre

en exploitation le ou les forages.
ARTICLE QUARANTE NEUF : Carnet de forage

Le Titulaire fera tenir sur tout chantier de forage un carnet paginé et
paraphé, d'un modèle agréé par l'Autorité  Concédante, où seront notées
au fur.et à mesure des travaux, sans blanc ni grattage, les conditions

d'exécution de ces travaux, en particulier :

F mu
la nature et le diamètre de l'outil ;

- l'avancement du forage ;

les paramètres du forage ;
la nature et la durée des manoeuvres et opérations spéciales tels que

carottage, alésage, changement d'outils, instrumentation ;
8:

les indices et incidents significatifs de toute nature.

Ce carnet sera tenu sur place à la disposition des agents de l'Autorité

Concédante.

ARTICLE CINQUANTE : Surveillance géologique des forages

Le Titulaire sera tenu de faire surveiller chacun de ses forages par son

service géologique dont la composition et la mission seront portées à la

connaissance de l'Autorité Concédante.

ARTICLE CINQUANTE ET UN : Contrôle technique des forages

1-

En dehors des opérations de carottage et de contrôle du forage, prévues”
dans le rapport d'implantation visé à l'article 48 ci-dessus, le Titulaire
devra faire exécuter toutes mesures appropriées, chaque fois que l'examen
des déblais de forage, ou les mesures de contrôle du forage, laïsseront

présumer un changement important dans la nature du terrain traversé.

Une collection de carottes et de déblais de forage intéressants pour
l'interprétation dudit forage sera constituée par le Titulaire, et tenue
par lui, en un lieu convenu à l'avance, ä la disposition des agents

de l'Autorité Concédantepour que ceux-ci puissent l'examiner.

Le Titulaire aura le droit par priorité de prélever sur les carottes
et les déblais de forages les échantillons dont il aura besoin pour

effectuer, ou faire effectuer, des analyses et des examens.

Dans la mesure où ce sera possible, le prélèvement ainsi opéré ne portera
que sur une fraction de carottes et déblais correspondant à une mêne
caractéristique, de telle manière que le reste de l'échantillon puisse

demeurer dans la collection et être examiné par les agents de l'auco-

rité concédante. «

ARTICLE SOIXANTE QUATRE : Cartes et plans

Les cartes et plans seront fournis par le Titulaire en utilisant les
fonds de cartes ou de plans du service topographique tunisien, ou en
utilisant les fonds de cartes ou de plans établis par d'autres services

topographiques mais agréés par l'Autorité Uoncédante.

A défaut, et après que le Titulaire se soit concerté avec . l'Autorité
Concédante et le service topographique, ils pourront être établis
par les soins et aux frais du Titulaire, aux échelles et suivant les

procédés qui paraîtront les mieux adaptés à l'objet cherché.

11s seront, dans tous les cas rattachés aux réseaux de triangulation
et de nivellement généraux de la Tunisie.

L'Autorité Concédante et le Titulaire se concerteront pour déterminer
dans quelles conditions ce dernier pourra exécuter des travaux de levé
de plans, cartographie, photographies aériennes, restitutions photo
grammétriques, etc, €e qui seraient nécessaires pour les besoins de

ses recherches ou de ses exploitations.

si le Titulaire confie lesdits travaux à des entrepreneurs autres que
le service topographique tunisien, le Titulaire sera tenu d'assurer
la liaison avec le service topographique tunisien, de telle manière
que Îles levés faits par ses agents ou ses entrepreneurs, et leurs
pièces minutes, soient communiqués au service topographique tunisien,

et puissent être utilisés par ce dermmier.

Le Titulaire remettra au service topographique tunisien deux tirages

des photos aériemnes levées par lui, ou pour son compte.

L'Autorité Concédante, s'engage, dans la limite des restrictions et

servitudes imposées par la Défense Nationale, à donner au Titulaire

‘routes autorisations de parcours et toutes autorisations de survol

d'aéronefs, ou de prises de vues aériennes, lui permettant d'exécu-

ter les travaux topographiques en question.

M RS

.
ARTICLE SOIXANTE CINQ : Bornages, rattachement aux réseaux du
service topographique

Les zones couvertes Par le Permis de recherches, ou par les concessions,
seront délimitées à 1a demande du Titulaire et à ses frais par le service

topographique tunisien.

L'Autorité Concédante s'engage à mettre ce service à la disposition du
Titulaire pour tous les travaux topographiques de délimitation et de
bornage qui paraîtraient nécessaires, suivant les tarifs en vigueur à

l'époque considérée.

Les coordonnées des sommets seront calculées dans le système adopté par

le service topographique tunisien pour la région considérée.

La matérialisation du bornage des sommets SUT le terrain ne sera faite
que si des contestations survenaient avec des tiers. Dans ce cas, l'im

plantation des bornes sera confiée au service topographique.

Dans le cas des zones situées sur le domaine public maritime, la matériali-
sation des limites ne sera imposée qu'autant qu'un tel bornage paraïtrait
indispensable, et dans la limite de 1a possibilité de réalisation d'un

balisage en mer.

ARTICLE SOIXANTE SIX : Caractère confidentiel des documents fournis par

le Titulaire

1 - Sous les réserves énoncées ci-après, les documents fournis par le
Titulaire en application de la législation minière et du présent
Cahier des Charges seront considérés comme confidentiels. Ils ne
pourront être comuniqués à des tiers, ou publiés, sans l'autorisation
expresse du Titulaire. Cependant, tous les renseignements relatifs aux
puits situés sur les surfaces abandonnées et notamment toutes les
diagraphies électriques, diagraphies neutron, diagraphies soniques,
prospection pendagemètre, diagraphies de densité, et tous autres

| enregistrements et prospections exécutés ou renseignements recueillis,

ne resteront confidentiels que pendant un délai de deux (2} ans ä

DES

compter de la date de l'abandon.
2 - Toutefois, sont exceptés de la règle précédente :

- les renseignements statistiques globaux, autres que ceux concernant
les contrats commerciaux du Titulaire, tant à l'importation qu'à
l'exportation ;

- les documents concernant la géologie générale ;

- les documents concernant l'inventaire des ressources hydrauliques.
A q!

Ces derniers renseignements pourront être communiqués à des tiers ou
publiés par 1° Autorité Concédante, ou par le Service Hydraulique, sous

la seule réserve que soit indiqué le nom du Titulaire qui les a fournis.

Au cas où le Titulaire procëderait à l'abandon des Permis tel que prévu
par le Cahier des Charges, le Titulaire sera tenu de fournir à l'Autorité
Concédante toutes les données de géophysique qu ‘il.aura recueillies ainsi

que leurs interprétations.

ARTICLE SOIXANTE SEPT : Définition des forages d'études, de prospection,

d'appréciation et _de développement

Les termes "forages d'études", "forages de prospection", "forages d'appré-
ciation" er “forages de développement”, tels qu'ils apparaissent dans le
présent Cahier des Charges, et particulièrement aux articles 48, 54, 55 et

56 ci-dessus, doivent s ‘entendre dans le sens suivant :

a) Forages d'études : tous les forages effectués dans un objet de recherche
géologique ou géophysique, à main ou mécaniquement, avec ou sans tubage,

généralement en série, mais pouvant aussi bien être isolés ;

b) Forages de prospection : forages mécaniques effectués dans l'objet de dé-

couvrir des hydrocarbures liquides ou du gaz ;

c) Forages d'appréciation : forages effectués après une découverte qui permwet-
tent de définir l'extension, La continuité et l'exploitabilité d'un réser-
voir ;

4) Forages de développement : tous les forages anénagés et/ou effectués dans

le but d'exploiter un réservoir identifié. . T7

F OK À
TITRE VI

PROLONGATION, EXPIRATION, RENONCIATION
DECHEANCE DE LA CONCESSION

ARTICLE SOIXANTE-HUIT : Droit préférentiel du Titulaire en cas de nouvelles

concessions

A l'expiration d'une quelconque concession du Titulaire, l'Autorité
Concédante s'engage à donner au Titulaire un droit préférentiel pour l'attri-
bution éventuelle d'une nouvelle concession sur la surface considérée aux
clauses et conditions qui pourront être fixées alors d'un commun accord.
Ce droit préférentiel comprend l'engagement de la part de l'Autorité
Concédante, de ne pas attribuer une nouvelle concession à un tiers sans
avoir préalablement offert au Titulaire de la lui attribuer, aux mêmes
clauses et conditions que celles que l'Autorité Concédante sera prête

à consentir audit tiers. À cet effet, avant la fin de la cinquième année
précédant l'expiration de la concession, l'Autorité Concédante décidera

si elle désire attribuer une nouvelle concession sur la surface considérée,

et notifiera sa décision au Titulaire par lettre recommandée.

Si une nouvelle concession est attribuée au Titulaire, les dispositions

des articles 71, 72, 74, 75 ec 76 ci-dessous pourront cesser d'être appli-
cables en totalité ou partiellement, conformément aux conditions qui seront
précisées dans 1a Convention et le Cahier des Charges afférents à la nouvelle

concession.

ARTICLE SOIXANTE-NEUF : Obligation de posséder en propre et de maintenir en

bon état les ouvrages revenant à l'Autorité

Concédante.
Le Titulaire sera tenu de posséder en toute propriété et de maintenir
en bon état d'entretien les bâtiments, ouvrages, machines, appareils et
engins de toute nature qui doivenr faire gratuitement retour à l'Autorité
Concédante à la fin de la concession par application de l'article 71 du

présent Cahier des Charges.

11 pourra à son choix, soit acquérir les terrains, soit les prendre

en location, soit les utiliser sous le régime de l'occupation temporaire.

ons
Les baux ou contrats relatifs à toutes les locations ou occupations de
terrains devront comporter une clause réservant expressément à l'Autorité
Concédante la faculté de se substituer au Titulaire, soit en cas de renoncia-
tion ou de déchéance de la concession, soit si l'expiration de la concession
doit survenir au Cours de la durée du contrat. Il en sera de même pour tous
les contrats de fourniture d'énergie ou d'eau, ou de transports spéciaux

concernant les hydrocarbures en Vrac.
Un état des lieux et un inventaire des biens visés au présent article seront
dressés contradictoirement dans les six (6) mois qui suivront la notifica-

tion du refus de la prolongation.

ARTICLE SOIXANTE DIX : Responsabilité de l'Autorité Concédante vis-à-vis des

tiers après la reprise de la concession

L'Autorité Concédante sera responsable ‘vis-ä-vis des tiers des indemités ou répara-
tions dues pour les dégâts de surface se manifestant après qu'elle aura

repris la concession pour quélque cause que ce soit, sauf recours, pendant

un délai de cinq (5) ans à dater de la reprise, s'il y'a lieu, contre le

Titulaire, à raison des travaux exécutés par lui.

ARTICLE SOIXANTE ET ONZE : Retour à l'Autorité Concédante des installations

du Titulaire en fin de concession par arrivée

au terme

1 - Feront retour à l'Autorité Concédante à la fin de la concession par
arrivée au terme, les installations limitativement énumérées ci-après,
à condition qu'elles se trouvent à l'intérieur du périmètre de la conces-
sion, et qu'elles soient à cette époque indispensables à la marche cou-

rante de cette concession :

a) Les terrains acquis par Île Titulaire ;

b) Les droits à bail, ou à occupation temporaire que détient le Titu-
taire ; .

c) Les poits, sondages, et tous CTavaux miniers établis à demeure,
les bâtiments industriels correspondants ;

d) Les routes et pistes d'accès, les adductions d'eau (y compris les

captages et les installations de pompage). Îles lignes de transport
dl...

d'énergie (y com
de comptage), le

au Titulaire ;

e) Les bâtiments ap.
ou de magasins ;
affecté à l'expl
le Titulaire peu

ec utilisés par

£) Les embranchemen!

chantiers du Tit

pris les postes de transformation, de coupure el

5 moyens de télécomunication appartenant en propre

partenant en PrOPr

e au Titulaire, à usage de bureaux

les habitations destinées au logement du personnel

oitation ;

les droits à bail ou à occupation que

t détenir sur des bâtiments appartenant à des tiers,

Jui aux fins ci-dessus ;

ts particuliers de voies ferrés desservant les

ulaire,

ou les raccordant au réseau d'intérêt général ;

g) Les æachines, les moteurs, les moyens divers des transports (y compris

les pipelines de

les installations de stockage sur les €l

collecte), les installations de srockage (y compris

sont indispensables pour permettre la manutention

ces gaz) ; les apparei

ments correspondants.

hamps de production), les ins-

tallations de préparation des-gaz bruts (dans la mesure où celles-ci

et le transport de

1s, outils et engins de toute nature, Îles bâti-

11 est cependant entendu que les installations entrant dans Îles

catégories limitativement énumérées ci-dessus feront retour à

l'Autorité Concédante, si, bien que situées à l'extérieur du péri-

mètre de la concession, elles sont à cette époque indispensables

._à la marche courante de cette concession et de ce

seulement.

si des installations devant faire retour à l'Autorit

les conditions indi

quées au présent article, étaient

utiles, en totalité ou en partie, à l'exploitation à

ou Permis du Titulaire en Cours de validité, les con

les ces installatio
tion des besoins re
seront arrêtées d'u
Concédante. En pare

n'aura d'effet qu'à

Réciproquement, il
jaire ne faisant pa
serait indispensabl:

tation de la conces

ms seraient utilisées en commun €
spectifs du Titulaire et de l'Aut

n commun accord avant leur remise

tte concession

€ Concédante dans
nécessaires où
‘autres concessions
ditions dans lesquel-
t dans la propor-
orité Concédante

à l'Autorité

il cas, l'astreinte visée à l'article 73 ci-dessous

partir de la conclusion de cet accord.

en sera de même pour les installations du Titu-

s retour à l'Autorité Concédante et dont l'usage

e à celle-ci pour la marchè courante de l'exploi-

sion reprise par elle. K=

LEE

3 - Les installations visées ci-dessus seront remises gratuitement à l'Auto-
rité Concédante dans l'état où elles se trouveront le jour de l'expira-
tion de la concession, si elles ont été achètées ou aménagées avant

la dixième (10e) année qui précède le terme de la concession.

ARTICLE SOIXANTE DOUZE : Retour à j'Autorité Concédante des installations
faites dans les dix (10) dernières années de la

concession

Les installations visées au paragraphe | de l'article 71 qui auront pu être
aménagées ou achetées par le Titulaire dans les dix (10) dernières années
de la concession pour l'exploitation de cette concession seront renises El
l'Autorité Concédante contre paiement de leur valeur estimée à dire d'ex-
pert , compte tenu de l'état où elles se trouveront et dans les conditions
définies ci-après. .
1 - Pendant les dix (10) dernières années de la concession, le Titulaire
ouvrira pour les travaux de premier établissement exécutés par lui
un "Registre Spécial" où seront portés ceux de ces travaux dont il pourra
demander le rachat par l'Autorité Concédante en fin de contession et à

dire d'expert , en application du premier alinéa du présent article.

2 - Le Titulaire devra, avant le premier avril de chaque année, soumettre
a. l'autorité Concédante le projet de tous les travaux de premier .
établissement qu'il a l'intention d'effectuer au Cours de l'année sui-
vante, et qu'il propose de porter au Registre Spécial. L'Autorité
Concédante aura toutefois la faculté de prolonger au-delà du premier
avril le délai imparti au Titulaire pour la présentation de ce projet

de travaux.

Faute par l'Autorité Concédante d'avoir fait connaître sa déci-
sion dans un délai de quatre (4) mis, après réception par elle du
projet présenté par le Titulaire, l'admission des travaux au Registre

Spécial sera réputée agréée.

L'autorité Concédanre examinera dans quelle mesure les travaux
projetés constituent bien des travaux de premier établissement, et

s'ils présentent de l'intérêt pour l'exploitation présente où future.

solos
Elle se réserve le droit de ne pes admettre les travaux proposés par le
Titulaire, ou d'en réduire le programme, si elle estime que la propo-
gition du Titulaire dépasse tes besoins de l'exploitation de la conces-

sion.

Elle nocifiera Sa décision au Titulaire. Celui-ci sera admis à porter
au Registre Spécial les travaux de premier établissement tels qu'ils

auront été définis par ladite décision.

3 — Si le Titulaire exécute des travaux de premier établissement non portés
à la décision de l'Autorité Concédante mentionnée au paragraphe 2
du présent erticle. ou s'il exécute des travaux plus importants que
ceux définis par ladite décision, il devra remettre lesdits travaux
à l'Autorité Concédante en fin de concession, mais sans pouvoir pré-

. tendre à aucune indemnité pour la partie desdits travaux qui exèderait
le programme défini par l'Autorité Concédanre dans la décision

susvisée.

4& - Le paiement de l'indemnité fixée à dire d'expert sera dû par l'Autorité
Concédante au Titulaire à dater du premier jour du deuxième mois qui
suivra l'expiration de la concession, sous peive d' intérêts moratoires
calculés au taux légal, et sans qu ‘il soit besoin d'une mise en demeure

préalable.

ARTICLE SOIXANTE TREIZE : Pénalités en cas de retard dans la remise des

irstallations

Dans les cas prévus aux ârticles 71 ec 72 ci-dessus, tout retard résultant
du fait du Titulaire dans la remise de tout ou partie des installations
revenant à l'Autorité Concédante ouvrira à cette dernière le droit d'exiger
du Titulaire le paiement d'une astreinte égale à un centième (1 Z) de la
valeur des installations non remises, par mois de retard, et après une mise

en demeure non suivie d'effet dans le délai d'un mois.

CLE SOIXANTE QUATORZE : Faculté de rachaë des installacions non mention-

ées à l'article 7!

.
pour son cipte (Ou le cas échéant, pour le compte d'ur nouveau liiu-

rumis de recherche qu'elle vésics nèra) tout

sion ou de

aucres que COX

Ji ci-dessus et qui seraient nécessaires pour la poursuite et l'exploi-

tation et l'évacuation des hydrocarbures extraits

a) Les matières extraites, les approvisionnements, les objets mobiliers

et les immeubles appartenant au Titulaire ;

b) Les installations et l'outillage se rattachant à l'exploitation
P ,*

à la manutention et au stockage des hydrocarbures bruts.

La ‘décision de i'Autorité Concédante précisant les installations
visées ci-dessus et sur lesquelles elle entend exercer la faculté
de rachat devra être notifiée par l'Autorité Concédante au Titulaire
six (6) mois au moins avant l'expiration de la concession corres-

pondante.

2 - Toutefois, ne pourront être rachetés les biens visés au paragraphe ]
du présent article lorsqu'ils sont, en totalité ou en partie seulement,
nécessaires au Titulaire pour lui. permettre de poursuivre son exploi-
tation sur l'une de ces concessions qui ne serait pas arrivée à expira-
tion.

Dans ce cas, l'Autorité Concédante pourra requérir du Titulaire, soit
pour son propre compte, soit pour le compte du nouveau permissionnaire,
ou concessionnaire désigné par elle, que les installations en cause
soient mises à la disposition du nouveau concessionnaire ou du nouveau
détenteur de Permis, suivant les dispositions prévues au paragraphe 2

de l'article 7} ci-dessus.

3- Le prix de rachat sera fixé à dire d'expert .

Ce prix devra être payé au Titulaire dans les deux (2) mois qui suivront
l'expiration de la concession, sous peine d'intérêts moratoires calculés

au taux légal, et sans qu'il soit besoin d'une mise en demeure préalable.

ARTICLE SOIXANTE QUINZE : Exécution des travaux d'entretien des installations

faisant retour à l'Autorité Concédante

Jusqu'à l'expiration de la concession. le Titulaire sera tenu d'exécuter

“en bon père de famille" les travaux d'entretien de ses installations pétro-
lières et des dépendances légales, et, en particulier, les travaux d'entre-

sien ces puits existants ec de leurs installations de pompage ou de contrô!e-

K- {
A dater de la dixième «of) année qui précèdera le terme de la concession,
le Ministère de l'Economie Nationale pourra, le Titulaire entendu, prescrire
à celui-ci: tous ETavaux d'entretien qui seraient nécessaires pour assurer

ja marche courante de l'Entreprise et la conservation des installations

faisant retour gratuit à l'Autorité Concédante en fin de concession.

Le Ministre de l'Economie Nationale après mise en demeure non suivie d'effe=
=
pourra ordonner l'exécution d'office aux frais du Titulaire des travaux

d'entretien prescrits par lui.

ARTICLE SOIXANTE SEIZE : Travaux de préparation de l'exploitation future

j - À dater de 1a cinquième &) année précédant le terme de la concession
. »

le Titulaire sera tenu d'exécuter aux frais, risques et périls de l'Auto—
rité Concédante, les travaux que celle-ci jugerait nécessaires à la °

préparation et à l'aménagement de l'exploitation future.

2 - A cet effet: le Ministre de l'Economie Nationale remettra au Titulaire
,
avant le ler mai de chaque année, le programme des travaux qu'il sera
tenu d'exécuter pour le compte de l'Autorité Concédante dans le cours

de l'année suivante.

‘Les programmes seront conçus de manière à ne pas mettre le Titulaire
dans l'impossibilité de réaliser, pour chacune des cinq (5) années de

la dernière période, une extraction au moins égale à la moyenne des cir=
{5) années de la période quinquennale précédente, diminuée de dix pour

cent (10 Z).

3 - Les travaux seront exécutés suivant les devis et dispositions approuvés
par le Ministre de l'Economie Nationale, le Titulaire entendu, confor-
ménent aux règles de l'Art et aux clauses et conditions générales en

vigueuT, applicables aux travaux de l'espèce.

& - La procédure appliquée en ce qui concerne le règlement des sommes dûes
au Titulaire pOur les travaux visés au paragraphe | du présent article,
sera celle fixée par l'article 18 ci-dessus. Les paiements auront lieu
sut présentation de décomptes mensuels. Ils seront effectués dans les
deux (2) mois qui suivront l'acceptation du décompte, Sous peine d'in-

térêts moratoires calculés au taux légal.

U ue ET
5 - Si les ouvrages exécutés par le Titulaire en application du présent
article sont productifs, l'Autorité Concédante pourra prescrire, le

Titulaire entendu :

- Soit, si la chose est possible, leur fermeture momentanée, partielle ou
rotale ; toutes mesures conservatoires d'entretien en bon état étant dues

et faites par le Titulaire aux frais de l'Autorité Concédante ;

- Soit, leur mise en exploitation, à rendement réduit ou normal.

Dans ce dernier cas, les hydrocarbures provenant de l'exploitation des-
dits ouvrages appartiendront à l'Autorité Concédante, sous réserve que
celle-ci rembourse au Titulaire en ce qui les concerne, les frais d'ex-

ploitation calculés comme il est dit à l'article 18 ci-dessus.

ARTICLE SOIXANTE DIX SEPT : Renonciation à la concession

si le Titulaire veut exercer son droit de renoncer à la totalité ou à une

partie seulement de l'une de ses concessions, les droits respectifs de 1'Au-
torité Concédante et du Titulaire seront réglés suivant la procédure prévue
par le décret du ler janvier 1953 et notament par ses articles 65 et 66 °

suivant les dispositions spéciales prévues au présent ärticle.

Contrairement aux dispositions de l'avant-dernier alinéa de l'article 66
sus-visé du décret du ler janvier 1953, une demande de renonciation partielle
ne pourra être refusée. Il est entendu toutefois que les obligations résultant
du présent Cahier des Charges et notamment de son article 15, seront reportées

intégralement sur le reste de la concession.

1 - Renonciation avant la vingtième (20®) année de la concession :

gi le Titulaire veut renoncer à la totalité ou à une partie de l'une de ses
concessions dans les vingt (20) premières années à partir de l'institution de
celte-ci, l'Autorité Concédante aura la faculté d'acheter, sous les réserves
prévues au paragraphe 2 de l'article 71, à dire d'expert , tout ou la partie
de la concession objet de la renonciation, et qui serä à cette époque indis-
pensable à la marche courante de l'exploitation de cette concession où partie

D or

de concession.
cette faculté s'étendra au matériel et aux installations qui, bien que situés
3 l'extérieur de cette concession ou partie de concession, sont indispensables

à son exploitation et à cette exploitation seulement.

Le Titulaire devra joindre à sa demande de renonciation la liste du matériel

et des installations sus-visés.

L'Autorité Concédante fera connaître dans les six (6) mois au Titulaire ce

qu'elle entend acheter.

A défaut, elle sera censée renoncer à la faculté d'achat qui lui est donnée

ci-dessus.

Le Titulaire pourra, à l'expiration de ce délai, disposer librement du matériel

et des installations que l'Autorité Concédante ne voudrait pas acquérir.

2 - Renonciation après les vingt (20) premières années de la concession :

Lorsque la renonciation est demandée après les vingt (20) premières années

de la concession, les droits respectifs de l'Autorité Concédante et du Titu-
laire seront réglés conformément aux dispositions des articles 70, 71, et 73
du présent Cahier des Charges, visant le cas d'expiration normale de la con

cession.

Toutefois, par dérogation aux dispositions prévues à l'article 72 ci-dessus,
aucune indemnité ne sera due dans ce cas au Titulaire pour la reprise des
ouvrages exécutés par lui dans les dix (10) années qui ont précédé la renon-

ciation.
ARTICLE SOIXANTE DIX HUIT : Cas de déchéance

1 - Outre les cas de déchéance prévus dans les ârticle 68 et 69 (2 premiers
alinéas) et 86 (premier alinéa) du décret du ler janvier 1953, le déchéance
de la concession ne pourra être prononcée à l'encontre d'un Co-titulaire que

si celui-ci :

- Refuse d'effectuer, ou, par suite de négligences graves et répétées, n'ef-
fectue pas les travaux visés aux 2rticles 18, 75 et 76 du ‘présent Cahier des

Charges, si leurs dispositions devaient être appliquées : Fe
- Contrevient aux dispositions des articles 15, 17 et 92 dudit Cahier des

Charges ;

_ Ne paie pas à l'Autorité Concédante les redevances stipulées au Titre III
p: P:

du présent Cahier des Charges, dans les conditions qui y sont prévues ;

_ ££fectue des manquements graves et systématiques aux obligations qui lui

sont -imposées par le Titre V du présent Cahiér des Charges.

La déchéance prononcée pourra porter sur la totalité ou sur une partie seule-

ment de la concession en cause, au choix de l'Autorité Concédante.

2 - Si l'un des cas de déchéance survient, le Ministre de l'Economie Nationale
notifiera au Co-titulaire une vise en demeure de régulariser sa situation dans

un délai qui ne pourra être inférieur À six (6) mois.

gi Le Co-titulaire en cause n'a pas régularisé sa situation dans un délai io-
parti, ous ‘il n'a pas fourni une justification satisfaisante de sa situation,
la déchéance pourra être prononcée, par ârrêté du Ministre de l'Economie

Nationale, sur avis conforme du Conseil des Ministres. Cet arrêté sera publié

au Journal Officiel de la République Tunisienne.

- La publication de l'arrêté de déchéance aura pour effet de transférer à
l'Autorité Concédante la part du Co-titulaire en cause dans la propriété de la
concession. Ii sera alors fait application à son égard des dispositions prévues
au présent Cahier des Charges, notament celles des ärticles 71 et 72, pour le

cas de l'expiration normale de la concession.

ARTICLE SOIXANTE DIX NEUF : Défaut de demande de la concession dans le délai

. prescrit après une découverte

Si dans les douze (12) mois qui suivront la preuve d'une découverte au sens
de l'article 11, le Titulaire n'a pas déposé la demande de concession visée
à l'article 12, paragraphe 1, ci-dessus, l'Autorité Concédante se réserve le
droit de frapper de déchéance et sans mise en demeure préalable, le Permis de
recherche détenu par Île Titulaire, couvrant une surface choisie par 1‘ Autorité
Concédante, et dont le périmètre répondra aux conditions fixées aux paragraphes

2 et 3 du même article 12.

Dans ce cas, l'Autorité Concédante pourra exiger du Titulaire et sans indemnité
ia remise gratuite des installacions faites par lui dans le périmètre du Pernis

- Evappé de déchéance et rentrant dans les catégories énumérées à l'ércicle 71.

TS 08e
TITRE VII

CLAUSES ECONOMIQUES

ARTICLE QUATRE VINGT : Réserves des hydrocarbures pour les besoins de

l'économie tunisienne .

1 - a) L'Autorité Concédante aura le droit d'acheter par priorité une part
de la production de pétrole brut extrait par le Co-Titulaire de ses
concessions en Tunisie, jusqu'à concurrence de vingt pour cent (20 Z)
de cette production, pour couvrir les besoins de la consommation
intérieure tunisienne, quel que soit le développement ultérieur de
l'économie du pays. Le prix pratiqué pour de telles ventes sera le
prix FOB réel obtenu par le Co-Titulaire à l'occasion de ses autres
ventes à l'exportation ramené à La tête de puits et diminué de dix

pour cent (10 Z).

Si le Co-Titulaire produit plusieurs qualités de pétrole brut, le
droit d'achat portera sur chacune de ces qualités, sans pouvoir
excéder au maximum vingt pour cent (20 2) de l'une d'entre elles,

sauf accord formel du Co-Titulaire.

b) Pour l'exécution des obligations stipulées par le présent article,
le Co-Titulaire sera placé sur un pied d'égalité vis-à-vis des
autres producteurs de substances minérales du second groupe en
Tunisie, de manière à n'intervenir que proportionnellement à sa

quote part de la production globale de 1a Tunisie.

c) Cette obligation de la part du Co-Titulaire de fournir une part de
sa production jusqu'à concurrence de vingt pour cent (20 4} sera
indépendante de la redevance proportionnelle visée aux arcicles 23

ä 29 du présent Cahier des Charges.

d) Les dispositions du paragraphe & de l'article 27 ci-dessus sont

applicohles en ce qui concerne le stockage du pétrole brur.

Il est entendu, routefois, que la capacité de scockage à foumir par

"€

le Co-Titulaire tant pour le-brut correspondant à la redeva
4 proportionnelle que pour celui vendu à l'Autorité Concédance er

TS puy
application du présent article ne devra pas excéder trente mille
mètres cubes (30.000 m3).

2 - La livraison pourra être effectuée sous forme de produits finis au
choix du Co-Titulaire. Dans le cas de produits finis obtenus par
raffinage effectué en Tunisie, la livraison sera faite à l'Autorité

Concédante à la sortie de la raffinerie.

La qualité et les proportions relatives des produits raffinés à livrer
seront déterminées en fonction des résultats que donneraient les hydro-
carbures bruts du Co-Titulaire s'ils étaient traités dans une raffinerie

tunisienne ou, à défaut, dans une raffinerie du littoral de l'Europe.

Les prix seront déterminés par référence à ceux de produits de même
nature qui seraient importés en Tunisie dans des conditions normales,
réduits d'un montant calculé de manière à correspondre à une réduction
de dix pour cent (10 3) de 1a Valeur du pétrole brut à partir duquel,
ils auront été raffinés, valeur calculée elle-même, comme il est dit

au paragraphe a) ci-dessus.

Toutefois cette réduction ne s'appliquera pas pour ceux de ces produits

destinés à l'exportation.

L'Autorité Concédante s'engage à donner toutes facilités afin de
permettre au Co-Titulaire de créer une raffinerie dont les produits
seront destinés à l'exportation et/ou une usine de liquèfaction de gaz
naturel et/ou des usines de pétrochimie traitant des hydrocarbures ou

leurs dérivés.

3 - Si l'Autorité Concédante fait jouer son droit prioritaire d'achat le
Co-Titulaire sera tenu de lui assurer les livraisons, correspondant
aux conditions contenues dans la notification. Les livraisons ainsi
réalisées seront considérées, notament en ce qui concerne la procédure
de change, comme étant des ventes à l'exportation.

ARTICLE QUATRE VINGT.ET UN : Ucilisation des gaz

1 - Si les travaux du Titulaire mettent en évidence la possibilité d'obtenir
à un prix de revient acceptable, une production appréciable d'hydrocar-
bures gazeux marchands, l'Autorité Concédante et le Titulaire convien-
nent dès maintenant de se concerter en vue de rechercher tous les

débouchés commerciaux susceptibles d'absorber cette production.

LS —
a)

b)

ce)

En premier lieu, &ans la limite des droits qu'auraient pu acquérir
auparavant d'autres exploitants miniers de substances minérales du
second groupe, et déduction faite de la fraction des gaz utilisés

par le Titulaire pour couvrir les besoins de ses propres chantiers,
la production de gaz du Titulaire sera d'abord réservée à l'alimen-
tation des services publics existants de production et de distribution
de gaz ou d'electricicé. Parallèlement, le Titulaire, avec l'appui

de l'Autorité Concédante, cherchera à amener les industries existant
en Tunisie à substituer le gaz aux autres sources d'énergie qu'elles

utilisaient auparavant.

Dans cette première phase, le prix de cession du gaz, soit aux
services publics existants, soit aux industries existantes, sera
établi de telle sorte qu'il laisse au Titulaire une marge bénéfi-

ciaire raisonnable.

Les possibilités d'absorption des industries et services publics
existants ayant été satisfaites, l'Autorité Concédante et le
Titulaire s'efforceront conjointement d'ouvrir de nouveaux débouchés
commerciaux pour une productioù éventuelle de gaz. En particulier,
iis chercheront à favoriser l'extension des services publics de

gaz et d'electricité, le développement de nouvelles centrales
thermiques, ou la création d'industries nouvelles utilisant le

gaz comme matière première, ou comme source d'énergie ou de chauffage.

Dans cette seconde phase, les prix de vente du gaz produit par Île
Titulaire seront concertés entre le Titulaire et l'Autorité Concé-
dante, de telle manière qu'ils puissent être acceptés par les
nouveaux consommateurs éventuels et sous 1a seule réserve qu'ils

laissent encore au Titulaire une marge bénéficiaire raisonnable.

L'Autorité Concédante considérera sur un pied de stricte égalité
les différents bénéficiaires de concessions minières du second
groupe qui, à un mêne instant, seraient en compétition pour le

placement de leur production de gaz sur le marché tunisien.

2 - Le Ticulaire pourra à tout moment se libérer des obligations du présent

article come il est dit au paragraphe 5 de l'article 19 ci-dessus.

ST #4

des
ARTICLE QUATRE VINGT DEUX : Prix de vente des hydrocarbures bruts liquides

En tout état de cause, le Co-Titulaire sera tenu à un prix de vente pour

les hydrocarbures liquides bruts extraits par lui, qui ne sera pas inférieur

au “ prix de vente normal "“ défini ci-après, tout en lui permettant de

trouver uñ débouché pour la totalité de sa production.

Le “ prix de vente normal * d'un hydrocarbure liquide brut au sens du

er des Charges sera celui qui, compte tenu d'une part des

présent Cahi

autres facteurs entrant en ligne de compte tels les assurances, le fret

r les marchés qui constituent un débouché normal pour la pro

donnera, su
un prix comparable à celui obtenu à partir des bruts

duction tunisienne,

d'autres provenances et de qualités comparables concourant également au

ravitaillement normal des mêmes marchés.

Les cours pris pour ce dernier mode de calcul seront les cours mondiaux

pratiqués dans les transactions commerciales régulières.

M —

normalement
TITRE VIII

DISPOSITIONS DIVERSES

ARTICLE QUATRE-VINGT-TROIS : Election de domicile

Le Co-Titulaire est tenu de faire élection de domicile en Tunisie. Faute
par lui d'avoir un domicile connu en Tunisie, les notifications seront

valablement faites au siège du Gouvernorat de Tunis.

ARTICLE QUATRE-VINGT-QUATRE : Hygiène publique

Le Titulaire est tenu ä se soumettre à toutes les mesures d'hygiène

édictées par la législation et 1a règlementation en vigueur en Tunisie.

Notamment, il devra assujettir ses chantiers à la surveillance perma-
nente des agents et des médecins des Services de la Santé Publique,

et y appliquer toutes les mesures de protection qui lui seraient pres+
crites contre les épidémies.

ARTICLE QUATRE-VINGT-CINQ ! Législation du travail

Le Titulaire est tenu de se soumettre à coutes les prescriptions de la
législation et de la règlementation en vigueur en Tunisié en ce qui

concerne le travail et la prévoyance sociale.

ARTICLE QUATRE-VINGT-SIX : Nationalité du personnel

Le personnel sera dans la mesure du possible recruté parmi les ressor-
tissants de la République Tunisienne ; toutefois, le Titulaire pourra

employer des ressortissants de tous autres pays dans la mesure où il ne
trouverait pas parmi les ressortissants de la République Tunisienne du

personnel ayat l'expérience et les qualifications nécessaires.

ARTICLE QUATRE-VINGT-SEPT : Formation de techniciens en matière de

recherche d'hydrocarbures

Le Titulaire s'engage à faciliter, dans la plus large mesure compatible
avec la bonne marche de ses travaux, la formation en Tunisie du personnel

technique et de main-d'oeuvre spécialisée en matière d'activités pétrolières.

nr Le
À cette fin, et dans des conditions qui seront fixées d'un commun accord
entre le Titulaire et l'Autorité Concédante, le Titulaire organisera,
chaque fois que ses travaux d'exploitation le rendront possible, des
cours et stages dans des centres de formation professionnelle correspon-

dant aux diverses techniques qu'il mettra en oeuvre sur 5es chantiers.

ARTICLE QUATRE-V INGT-HUIT : Admission et circulation du personnel étranger

Sauf restrictions qui seraient nécessaires du point de vue de la Sécurité
du Territoire ou de la Défense Nationale, compte tenu de l'engagement

qui fait l'objet de l'article 87 ci-dessus, et dans le cadre de la règle-
mentation applicable aux travailleurs étrangers, l'Autorité Concédante
facilitera l'admission en Tunisie, et la libre circulation sur le terri-
toire tunisien du personnel et de la main-d'oeuvre qualifiée de nationalité
étrangère dont il pourrait avoir besoin pour la bonne marche de ses
travaux, et qu'il aurait recruté en toute considération des dispositions

de l'article 86. ‘

ARTICLE QUATRE-VINGT-NEUF : Recours aux offices publics de placement

Le Titulaire sera tenu de s'adresser aux bureaux de placement et aux auto
rités locales pour l'embauche de la main d'oeuvre non spécialisée ‘ou de

la main d'oeuvre qualifiée susceptible d'être recrutée en Tunisie.

11 sera tenu d'admettre des candidatures qualifiées présentées par lesdits
bureaux, où lesdites autorités locales dans la limite ci-après de l'effectif
total embauché par doi :

- Cadres : trente pour cent (30 7) au moins ;

- Ouvriers spécialisés : soixante pour cent (60 Z) au moins ;

- Manoeuvres : cent pour cent (100 2).

ARTICLE QUATRE-VINGT-DIX : Matériel et entreprises

Le Titulaire devra utiliser, dans la plus large mesure compatible avec
‘la boone marche de ses travaux, et pour autant que lesprix, qualités et

délais de livraison demeureront comparables :

- du matériel, ou des matériaux produits en Tunisie ;

- les services d'entreprises ou sous-traitants de nationalité tunisienne.

Ar —
ARTICLE QUATRE-VINGT-ONZE : Représentant agréé du Titulaire

pans chaque centre d'opérations important, et au moins dans chaque Gouver-
norat intéressé, Île Titulaire devra désigner un représentant de nationa-

jiré tunisienne agréé par l'Autorité Concédante.

Ce représentant sera habilité à recevoir toute notification qui serait
faite au nom de l'Autorité Concédante, par les agents du Ministre de

l'Economie Nationale, ou par les autorités locales et concernant le

©: centre d'opérations dont il est chargé.

1 sera habilité à prendre les mesures d'exécution qui seraient de sa
compétence, suivant une consigne préalablement concertée entre l'Autorité

Concédante et le Titulaire.

ARTICLE QUATRE-V INGT-DOUZE : Défense Nationale et Sécurité du Territoire

Le Titulaire sera tenu de se soumettre aux mesures générales prises
par les autorités civiles où militaires et pour des raisons concernant

la Défense Nationale ou la Sécurité du Territoire de la République Tuni-

sienne.

Les mesures susvisées pourront avoir pour effet de suspendre l'applica-
tion de certaines clauses du présent Cahier des Charges et de la Conven-

tion à laquelle celui-ci est annexé.

Néanmoins, les avantages permanents que confèrent au Titulaire le présent
Cahier des Charges et 1a Convention ä laquelle celui-ci est annexé,

subsisteront et ne seront pas modifiés quant au fond.

Le Titulaire ne pourra soulever d'autres recours en indemnité à l'occasion
des décisions visées ci-dessus, que ceux qui seront ouverts P8r la

législation en vigueur à toute entreprise tunisienne susceptible d'être

L frappée par une mesure analogue.

ARTICLE QUATRE-V INGT-TRELZE : Cas de force majeure

Le Titulaire n'aura pas contrevenu aux obligations résultant du présent

Cahier des Charges, s'il justifie que le manquement auxdites obligations

est motivé par un cas de force majeure. ST

74 .

Sont en particulier réputés cas de force mjeure, les retards qui résulte-
raient de l'application de la législation tunisienne sur les eaux du

domaine publie. De tels retards n'ouvriront au Titulaire aucun droit à
indemnité. Toutefois, ils pourront lui ouvrir droit à prolongation de la
validité du Permis ou des concessions sur lesquels ils se seraient manifestés,
égale à la durée des retards. Les obligations du Titulaire, autres que

celies d ‘effectuer des paiements prévus par les dispositions de la présente
Convention ec Cahier des Charges y annexé seront suspendues pendant le

temps durant lequel Île Titulaire sera partiellement ou totalement empêché

de les exécuter ou entravé dans son action par un Cas de force majeure.
ARTICLE QUATRE-VINGT-QUATORZE : Dispositions particulières

j - Délimitarion des périmètres élémentaires :
Il est convenu expressément que les périmètres élémentaires, tels
qu'ils résultent de la définition du tableau annexé au Décret du ier
Janvier 1953 et visé par 1° ‘article 37 de ce dernier, seront considé-
rés comme correspondant à une superficie de quatre cents hectares
(400), notamment pour l'application des grticles 5, 6, 7 et 23 du
présent Cahier des Charges, relatifs aux réductions de surface

automatique, pénales ou volontaires.
2 - Délai de mise en demeure en Cas de déchéance :

Le délai de la mise en demeure du Titulaire en application de
l'érticie 7m, paragraphe 2, ci-dessus, pour régulariser sa situation,
et qui ne pourra être inférieur à six (6) mois, devra tenir compte
du temps raisonnablement nécessaire, eu égard aux circonstances,

pour accomplir les actes prévus.
3 - Transport à l'exportation

Pour le transport à l'exportation des minéraux du second groupe

et produits dérivés, le Titulaire pourra utiliser à sa discrétion
tous navires pétroliers, péniches, pontons de chargement et de déchar-
gement et autres systèmes de chargement et de déchargement de son
choix, qu'ils lui appartiennent ou qu ‘ils appartiennent à des tiers,
étant entendu cependant que si la République Tunisienne met à la

disposition du Titulaire des navires pétroliers où des péniches qui

- R—

lui appartiennent ou qui appartiennent à une société à participation
majoritaire de l'Etat, qui fonctionnent sous son contrôle direct et
qui soient en état convenable, le Titulaire pourra être requis de
les utiliser, à condition qu'une telle utilisation n'en soit pas
plus onéreuse pour le Titulaire que l'utilisation de ses propres
navires ou péniches ou de ceux de tiers transporteurs maritimes
qualifiés ec étant entendu également que si le Titulaire a recours
à des tiers transporteurs maritimes il devra, à conditions et à prix
comparables, donner la préférence ä des navires battant pavillon

tunisien.

& - Communication de documents en vue de contrôle :

Le Titulaire aura l'obligation de mettre à la disposition de l'Auto-
rité Concédante tous documents utiles pour la mise en oeuvre du
contrôle par l'Etat et notament par les contrôleurs techniques et
financiers, des obligations souscrites par le Titulaire dans le pré-

sent Cahier des Charges et dans la Convention à laquelle il est annexé.

5 - Les dispositions des décrets du 13 décembre 1948 et du ler Janvier 1953,
qu'il y soit fait spécifiquement ou non référence dans la Convention
ou le Cahier des Charges, ne s’appliqueront pas au Titulaire ou à ses
opérations en vertu des présentes, dans la nesure où lesdites disposi-
tions seraient contradictoires ou incompatibles avec les dispositions

de cette Convention ou de ce Cahier des Charges.
ARTICLE QUATRE-VINGT-QUINZE : Droit de timbre et d'enregistrement

Le présent Cahier des Charges est exonéré des droits de timbre. Il sera

enregistré au droit fixe aux frais du Titulaire.

ARTICLE QUATRE-VINGT-SEIZE : Impression des textes

Le Titulaire devra remettre à l'Autorité Concédante, et quatre (4) mois
au plus tard après la publication du texte approuvant la Convention,
cinquante (50) exemplaires imprimés de ladite Convention, du Cahier des

Charges et des pièces y annexées.

L'Autorité Concédante se réserve le droit de demander au Titulaire de lui

fournir d'autres exemplaires en supplément. Fa
sera de même pour tous les avenants et actes additionnels qui

l'en
e réf

rviendraient ultérieurement et $ érant à la présente Convention

inte
et au présent Cahier des Charges.

t à Tunis en cinq exemplaires originaux,

DE NOV. 1983...

Fai

le .……...

Nationale

Ministre de 1'Echnoni

Pour L'ENTREPRISE TUNISIENNE Pour KUWAIT FOREIGN PETROLEUM
EXPLORATION COMPANY (K.s.c.)

_4#

bib G HAJI Mohamed Ali
président Directeur Général Directeur Général

Pour ELF AUITAINE TUNISIE

. | |

. va per

Diredteur Général
ANNEXE B

PROCEDURE CONCERNANT LE CONTROLE DES CHANGES APPLICABLES

A KUWAIT FOREIGN PETROLEUM EXPLORATION COMPANY (K.S.C.)
ET À ELF AQUITAINE TUNISIE SUR LE PERMIS DE KAIROUAN NORD

En application des dispositions de la Convention (et notamment de son
article 7, paragraphe 9) conclue ce jour entre l'ETAT TUNISIEN d'une part,
L'ENTREPRISE TUNISIENNE D'ACTIVITES PETROLIERES et KUFPEC et EAT d'autre
part, et des textes y annexés, les opérations de change relatives aux
activités de recherche et d'exploitation d'hydrocarbures de KUFPEC et

EAT sur le Permis de Kairoyan Nord seront régies par les dispositions
suivantes :

KUFPEC et EAT (ci-après dénommée " Le Titulaire “), s'engage à respecter
la réglementation des changes tunisiennes à l'exception de ce qui suit :

À - PHASE D'EXPLORATION ET DE MISE EN PRODUCTION

Durant cette phase, le Titulaire est autorisé à payer en devises étran-
gères, directement sur ses propres disponibilités se trouvant à l'exté-
rieur de la Tunisie, toutes les dépenses d'exploration et de mise en pro-

duction, sous réserve des dispositions suivantes :

_ Le Titulaire s'engage à payer intégralement en Dinars en Tunisie
4 ,

les entreprises résidentes à titre permanent en Tunisie ;

- 11 pourra payer en devises étrangères, les entreprises étrangères
non-résidentes en Tunisie, spécialisées dans la recherche, même dans
le cas où elles entretiennent des bases d'opération en Tunisie pour
les besoinsdes contrats conclus dans le cadre de 1a Convention à

laquelle 1a présente lettre est annexée.

Dans le cas où ces entreprises seraient intégralement payés à l'étranger,

elles doivent s'engager à rapatrier en Tunisie les sommes nécessaires à

KE

leurs dépenses locales ;

fn
- Le Titulaire transfèrera en Tunisie, des devises comvertibles pour

leur conversion en Dinars afin de faire face à ses dépenses en Dinars.

B - PHASE D'EXPLOITATION AVEC OU SANS POURSUITE DE L'EXPLORATION

Pour chacune de ses exportations d'hydrocarbures, le Titulaire est au-
torisé à ne rapatrier en Tunisie que 50 Z des produits de vente et
cela tant que le montant cumulé des profits nets retirés par lui n'aura
pas atteint 5 fois le montant cumlé de toutes les dépenses relatives
à la seule exploration à l'exclusion des dépenses de développement, de
production et d'exploitation ; 50 seront.conservés à l'étranger. Dès
que cette condition est remplie, le pourcentage de 50 Z qui sera con-
servé à l'étranger sera ramené à 40 2 et les 60 Z seront rapatriés.
, ,

Le Titulaire sera tenu de rapatrier un pourcentage plus élevé dans le
cas où les sommes. rapatriées n'auront pas suffi à couvrir la totalité

de ses paiements en Dinars.

En contrepartie de la présente dérogation, le Titulaire est exclu à
l'exception des transferts prévus à l'occasion des réajustements en-
visagés ci-dessous, du bénéfice de tous autres modes d'attribution de
devises pour lui-même, son personnel, ses contracteurs et ses sous-con-
tracteurs lesquels restent assujettis aux conditions du paragraphe À.
ci-dessus.

I1 est entendu que le Titulaire reste autorisé à payer directement sur
ses propres disponibilités se trouvant à l'extérieur de la Tunisie, sous
réserve des dispositions suivantes, les dépenses de développement, de

production, d'exploitation et de continuation de l'exploration :

- Le Titulaire s'engage à payer intégralement en Dinars en Tunisie, les

entreprises résidentes à titre permanent en Tunisie ;

- {1 pourra payer en devises étrangères, les entreprises étrangères
non-résidentes en Tunisie, spécialisées dans la recherche, le dévelop-
pement, l'exploitation et la production des hydrocarbures, même dans
le cas où elles entretiennent des bases d'opération en Tunisie pour

les besoins des contrats conclus dans le cadre de la convention men-

tionnée ci-dessus. Ca “
sœur

En ce qui concerne le salaire payé aux personnes de nationalité étran-
gère qui sont employées par le Titulaire en Tunisie, une partie raison-
nable de ce salaire sera payée en Dinars en Tunisie et le solde, auquel
s'ajouceront les charges pour avantages sociaux, qui sont payables par

ces personnes dans le pays où elles ont leur domicile, pourra :

- Pendant la phase de recherche être payé hors de Tunisie en devises

étrangères ;

- Pendant la phase d'exploitation, être payé en devises étrangères pro-

venant de la conversion de Dinars.

Les personnes de nationalité étrangère employées par des sous-entrepre-
neurs du Titulaire pour une période n'excédant pas six (6) mois, pourront
être payées hors de Tunisie en devises étrangères dans le cas où leurs
frais de' séjour en Tunisié sont pris en charge par leur employeur. Après
cette période de six (6) mois, elles bénéficieront du même traitement
que celui qui est accordé aux employés du Titulaire en vertu du paragra-
phe précédent.

Tous les employés étrangers du Titulaire et de ses sous-entrepreneurs qui
sont employés en Tunisie, seront soumis à l'imposition sur le revenu

en Tunisie.

Le Titulaire ne pourra recourir à aucune forme de financement provenant
des banques résidentes en Tunisie, sauf pour les cas de découverts de
courte durée dûs à des retards dans les opérations de conversion en Dinars

de devises disponibles en Tunisie.

Tous les six (6) mois desréajustements seront effectués en fonction de
situations ou balances faisant ressortir les disponibilités en Dinars en
Tunisie du Titulaire.

Le Titulaire demandera en premier lieu le transfert des soldes créditeurs
en Dinars. Si le transfert n'est pas effectué dans le mois qui suit la
demande et si la Banque Centrale n'a pas formulé un avis motivé contraire
au transfert demandé, le Titulaire est autorisé à diminuer les sommes
qu'il est tenu de rapatrier sur les premières exportations qui suivent

et ce, jusqu'à concurrence du solde créditeur en Dinars résultant des

balances semestrielles. < Ÿ
n
Si la Banque Centrale formule dans le mois ci-dessus considéré, un avis
motivé contraire concernant telle ou telle partie du solide semestriel
créditeur en Dinars du Titulaire, seul le montant contesté ne pourra
faire l'objet de transfert ou de retenues sur les rapatriements subsé-
quenrs. Le montant contesté sera alors soumis dans le mois qui suit
l'avis motivé de la Banque Centrale de Tunisie, à une commission de
conciliation composée de trois (3) membres, le premier représentant la
Banque Centrale, le second représentant le Titulaire et le troisième
nommé par les représentants des deux parties et qui devra être d'une na-

tionalité différente de celle des deux parties.

L'avis de la commission liera les parties et devra être formulé dans les

quatre (4) mois qui suivent l'avis motivé de la Banque Centrale.

IL est entendu que 1'ETAP restera soumise durant toutes les phases visées

ci-dessus à la règlementation des. changes en vigueur en Tunisie.

Le

- ANNEXE C -

DEFINITION ET CARTE DU PERMIS

PERMIS KAIROUAN NORD

1569 P.E. 6276 Km2

SOMMET N° DE RÉPERE |
1 374 - 702
2 374 - 698
3 376 - 698
ë. 376 - 694
s 378 - 694
6 378 - 690
7 380 - 690
8 380 - 688
9 382 - 688
10 382 - 684
a 384 - 684
12 384 - 682
13 386 - 682
14 386 - 680
15 396 - 680
16 396 - 676
17 202 - 676
18 402 - 670
19 406 - 670
20 404 - 660
an 392 - 660
22 392 - 658
23 390 - 658
24 390 - 656
25 388 - 656
26 388 - 654
27 384 - 654
28 384 - 660
29 380 - 660
30 380 - 646
EN 384 - 646
ee w- e
MR °

38, - 636
382 - 636
382 - 636

380 - 634

380 - 614

314 - 6là
314 - 670

316 - 670

316 - 684
314 - 684

314 - 702

Ce
Pa]

Pr

j
LL 5 _ i
! ; j
30: _ |
Î !
=
3 - ee ne +
T 3
To ii une RS . ; -
Î : |
| |
_ 37° ! Je
_ ETAP PLAN DE POSITION
PERMIS KAIROUAN NORD
IS69PE 6276km
HG ——— —— | Dems-cà 0 — - 60€
ETAP & KUFPEC & E.A.T.
o
_ e
È * 8 2 8
É : 8 # 350
LC/MG/77.82/:

ET
